Exhibit 10.3
Execution Version


 

 






AMENDED AND RESTATED CREDIT AGREEMENT


among


CONTURA ENERGY, INC.,
as the Initial Borrower, and collectively with each other Person who joins in
the execution of the Credit Agreement and agrees to be bound as a borrower, as
the Borrowers,


JEFFERIES FINANCE LLC,
as Administrative Agent and Collateral Agent,
and
The Lenders Party Hereto




Dated as of November 9, 2018




 





JEFFERIES FINANCE LLC,
BARCLAYS CAPITAL INC.,
CITIGROUP GLOBAL MARKETS INC.,
BMO CAPITAL MARKETS CORP.,
CLARKSONS PLATOU SECURITIES, INC., and
B. RILEY FBR, INC.
as Joint Lead Arrangers and Joint Bookrunners


 






--------------------------------------------------------------------------------


 


TABLE OF CONTENTS
Section
 
Page
 
 
 
Article I. DEFINITIONS AND ACCOUNTING TERMS
1
1.01
Defined Terms
1
1.02
Other Interpretive Provisions
44
1.03
Accounting Terms
45
1.04
Times of Day
46
1.05
Negative Covenant Compliance
46
1.06
Borrower Joinder and Assumption
46
 
 
 
Article II. THE COMMITMENTS AND BORROWINGS
47
2.01
The Loans
47
2.02
Borrowings, Conversions and Continuations of the Loans
47
2.03
Prepayments
49
2.04
Repayment of Loans
52
2.05
Interest
52
2.06
Fees
53
2.07
Computation of Interest and Fees
53
2.08
Evidence of Debt
53
2.09
Payments Generally; Administrative Agent’s Clawback
54
2.10
Pro Rata; Sharing of Payments by Lenders
55
2.11
Incremental Debt
56
2.12
Refinancing Debt
58
2.13
Defaulting Lenders
60
 
 
 
Article III. TAXES, YIELD PROTECTION AND ILLEGALITY
61
3.01
Taxes
61
3.02
Illegality
64
3.03
Inability to Determine Rates
65
3.04
Increased Costs; Reserves on Eurocurrency Rate Loans
65
3.05
Compensation for Losses
68
3.06
Mitigation Obligations; Replacement of Lenders
68
3.07
Survival
69
 
 
 
Article IV. CONDITIONS PRECEDENT
69
4.01
Closing Date
69
4.02
Conditions to all Borrowings (Including on the Closing Date)
72
 
 
 
Article V. REPRESENTATIONS AND WARRANTIES
73
5.01
Existence, Qualification and Power
73
5.02
Authorization; No Contravention
73
5.03
Governmental Authorization
74
5.04
Binding Effect
74
5.05
Financial Statements; No Material Adverse Effect
74
5.06
Litigation
75






--------------------------------------------------------------------------------





5.07
No Default
75
5.08
Ownership and Identification of Property
75
5.09
Environmental Compliance
76
5.10
Insurance
76
5.11
Taxes
77
5.12
ERISA Compliance
77
5.13
Subsidiaries
77
5.14
Margin Regulations; Investment Company Act
77
5.15
Disclosure
78
5.16
Compliance with Laws
78
5.17
Anti-Corruption; Sanctions; Terrorism Laws
78
5.18
Intellectual Property; Licenses, Etc.
79
5.19
Security Documents
79
5.20
Mines
80
5.21
Solvency
80
5.22
Labor Relations
80
5.23
Agreements
80
5.24
Senior Debt
80
 
 
 
Article VI. AFFIRMATIVE COVENANTS
80
6.01
Financial Statements
80
6.02
Certificates; Other Information
81
6.03
Notices
83
6.04
Payment of Obligations
84
6.05
Preservation of Existence
84
6.06
Maintenance of Properties
84
6.07
Maintenance of Insurance
84
6.08
Compliance with Laws
85
6.09
Books and Records
85
6.10
Inspection Rights
85
6.11
Use of Proceeds
85
6.12
Additional Guarantors
86
6.13
Unrestricted Subsidiaries
86
6.14
Preparation of Environmental Reports
86
6.15
Certain Long Term Liabilities and Environmental Reserves
86
6.16
Covenant to Give Security
87
6.17
Maintenance of Ratings
89
6.18
Information Regarding Collateral
89
6.19
Senior Debt
89
6.20
Post-Closing Covenants
89
 
 
 
Article VII. NEGATIVE COVENANTS
89
7.01
Liens
89
7.02
Investments
92
7.03
Indebtedness
95
7.04
Fundamental Changes
97



ii

--------------------------------------------------------------------------------





7.05
Dispositions
99
7.06
Restricted Payments
101
7.07
Accounting Changes; Change in Nature of Business; Foreign Operations
102
7.08
Transactions with Affiliates
103
7.09
Use of Proceeds
104
7.10
Burdensome Agreements
104
7.11
Fiscal Year
105
7.12
Sale and Lease-Backs
105
7.13
Amendments or Waivers to Certain Agreements
106
7.14
No Further Negative Pledge
106
7.15
Anti-Corruption; Sanctions; Terrorism Laws
106
 
 
 
Article VIII. EVENTS OF DEFAULT AND REMEDIES
107
8.01
Events of Default
107
8.02
Remedies Upon Event of Default
109
8.03
Exclusion of Immaterial Subsidiaries
109
8.04
Application of Funds
109
 
 
 
Article IX. ADMINISTRATIVE AGENT AND OTHER AGENTS
110
9.01
Appointment and Authority
110
9.02
Rights as a Lender
110
9.03
Exculpatory Provisions
111
9.04
Reliance by Administrative Agent and the Collateral Agent
112
9.05
Delegation of Duties
112
9.06
Resignation of Administrative Agent or Collateral Agent
113
9.07
Non-Reliance on Administrative Agent, Collateral Agent and Other Lenders
114
9.08
No Other Duties, Etc.
114
9.09
Administrative Agent May File Proofs of Claim
115
9.10
Guaranty and Collateral Matters
116
9.11
Withholding Tax
116
9.12
Intercreditor Agreements, Collateral Matters and Specified Amendments
117
9.13
Certain ERISA Matters
118
 
 
 
Article X. MISCELLANEOUS
119
10.01
Amendments, Etc.
119
10.02
Notices; Effectiveness; Electronic Communication
122
10.03
No Waiver; Cumulative Remedies
125
10.04
Expenses; Indemnity; Damage Waiver
125
10.05
Marshalling; Payments Set Aside
127
10.06
Successors and Assigns
128
10.07
Treatment of Certain Information; Confidentiality
132
10.08
Right of Setoff
133
10.09
Usury Savings Clause
134
10.10
Counterparts; Integration; Effectiveness
134
10.11
Survival of Representations, Warranties
135
10.12
Severability
135
10.13
Replacement of Lenders
135



iii

--------------------------------------------------------------------------------





10.14
Governing Law; Jurisdiction; Etc.
136
10.15
Waiver of Jury Trial
137
10.16
USA PATRIOT Act Notice
138
10.17
Time of the Essence
138
10.18
No Advisory or Fiduciary Responsibility
138
10.19
Release of Liens and Release from Guaranty
139
10.20
Independence of Covenants
140
10.21
Independent Nature of Lenders’ Rights
140
10.22
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
140
10.23
Original Issue Discount
141
10.24
Amendment and Restatement; Existing Credit Agreement
141
 
 
 
Article XI. THE DESIGNATED BORROWER
142
11.01
Appointment; Nature of Relationship..
142
11.02
Powers..
142
11.03
Employment of Agents..
142
11.04
No Successor Designated Borrower..
142
11.05
Execution of Loan Documents..
142







iv

--------------------------------------------------------------------------------


 




SCHEDULES
1.01(a)
 
Guarantors
1.01(b)
 
Excluded Wyoming Properties
1.01(c)
 
Excluded ANR Properties
1.01(d)
 
Reserve Areas
1.01(e)
 
Immaterial Restricted Subsidiaries
1.01(f)
 
Excluded ANR Accounts
2.01
 
Commitments
5.03
 
Governmental Authorization
5.08(b)
 
Fee Owned Material Real Property
5.08(c)
 
Leased Material Real Property
5.08(d)
 
Material Prep Plants
5.09
 
Environmental Matters
5.13
 
Subsidiaries
5.18
 
Intellectual Property
5.20
 
Mines
6.20
 
Post Closing Schedule
7.01
 
Existing Liens
7.02(f)
 
Existing Investments
7.02(u)
 
Existing Joint Ventures
7.03
 
Existing Indebtedness
7.06(h)
 
Specified Unsecured Indebtedness
7.08
 
Transactions with Affiliates
7.10
 
Burdensome Agreements
10.02
 
Administrative Agent’s Office; Certain Addresses for Notices
 
 
 
EXHIBITS
Form of:
A
 
Borrowing Notice
B
 
Note
C
 
Compliance Certificate
D
 
Assignment and Assumption
E
 
Guaranty
F
 
Security Agreement
G
 
Mortgage
H
 
Solvency Certificate
I-1
 
U.S. Tax Compliance Certificate
I-2
 
U.S. Tax Compliance Certificate
I-3
 
U.S. Tax Compliance Certificate
I-4
 
U.S. Tax Compliance Certificate
J
 
Borrower Joinder and Assumption



v

--------------------------------------------------------------------------------






AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDED AND RESTATED CREDIT AGREEMENT (as amended, amended and restated,
restated, supplemented or otherwise modified from time to time, the “Agreement”)
is entered into as of November 9, 2018, among CONTURA ENERGY, INC., a Delaware
corporation (“Contura” or the “Initial Borrower” and together with each other
Person who becomes a borrower pursuant to a Borrower Joinder and Assumption each
individually, a “Borrower” and collectively, the “Borrowers”), each lender from
time to time party hereto (collectively, the “Lenders” and, individually, a
“Lender”), and JEFFERIES FINANCE LLC, as Administrative Agent and Collateral
Agent.
PRELIMINARY STATEMENTS
The Borrower has requested that on the Closing Date, the Lenders make Term Loans
to the Borrower to finance the Transactions and the Lenders have agreed to
provide such Term Loans on the terms and subject to the conditions set forth
herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“ABL Agent(s)” means each administrative agent, collateral agent, collateral
trustee, if any, or other representative of the holders of ABL Obligations with
respect to any ABL Facility. As of the Closing Date, the ABL Agent is Citibank,
N.A. in its capacity as administrative agent in respect of the ABL Credit
Agreement.
“ABL Credit Agreement” means that certain Amended and Restated Asset-Based
Revolving Credit Agreement, dated as of November 9, 2018, among the Initial
Borrower, certain of its subsidiaries, the lenders signatory thereto and the ABL
Agent.
“ABL Credit Documents” means the instruments or agreements executed in
connection with any ABL Facility (including all security agreements, collateral
assignments, mortgages, control agreements or other grants or transfers for
security in favor of any ABL Agent, for the benefit of the holders of ABL
Obligations) each in form and substance reasonably satisfactory to the
Administrative Agent and any instrument or agreement executed in connection with
any refinancings and replacements thereof to the extent permitted under any ABL
Intercreditor Agreement, as each such instrument or agreement may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with such ABL Intercreditor Agreement or replaced in accordance with the terms
of this Agreement. For the avoidance of doubt, the “Loan Documents”, as such
term is defined in the ABL Credit Agreement as of the Closing Date shall
constitute ABL Credit Documents for purposes of this Agreement.


1

--------------------------------------------------------------------------------





“ABL Facility” means one or more customary asset based lending facilities in
form and substance reasonably satisfactory to the Administrative Agent and
otherwise permitted hereunder; provided that the sum of (i) the aggregate
principal amount outstanding and (ii) the amounts available to be borrowed of
all ABL Facilities shall not exceed the amount permitted under Section 7.03(h).
For the avoidance of doubt, the “Facility”, as such term is defined in the ABL
Credit Agreement as of the Closing Date shall constitute an ABL Facility for
purposes of this Agreement.
“ABL Intercreditor Agreement” means (a) that certain Amended and Restated
Intercreditor Agreement, dated as of the date hereof, between the ABL Agent and
the Administrative Agent or (b) any other intercreditor agreement entered into
between the ABL Agent, the Collateral Agent and the Junior Collateral Trustee
that sets forth the relative priority of the Priority Liens and the Junior Liens
(as each such term is defined in such ABL Intercreditor Agreement), on the one
hand, compared to the ABL Liens (as such term is defined in such ABL
Intercreditor Agreement), on the other hand, in form and substance reasonably
satisfactory to the Administrative Agent and as the same may be amended,
restated, supplemented or otherwise modified from time to time.
“ABL Obligations” means the “Obligations” or equivalent term as defined in the
ABL Credit Agreement.
“ABL Priority Collateral” has the meaning assigned to “ABL Priority Collateral”
in any ABL Intercreditor Agreement.
“Accounting Change” means changes in accounting principles adopted or
implemented after the Closing Date required by the promulgation of any rule,
regulation, pronouncement or opinion by the Financial Accounting Standards Board
or, if applicable, the SEC.
“Acquired Assets” shall have the meaning provided in the definition of
“Permitted Acquisition.”
“Acquired Entity” shall have the meaning provided in the definition of
“Permitted Acquisition.”
“Acquisition Agreement” means, with respect to any Permitted Acquisition, the
definitive documentation for such Permitted Acquisition.
“Acquisition Agreement Representations” means, with respect to any Acquisition
Agreement, the representations and warranties made by or with respect to the
Person to be acquired or selling its assets pursuant to such Acquisition
Agreement that are material to the interests of the Lenders, but only to the
extent that (a) the accuracy of any such representation or warranty is a
condition to the Surviving Parent’s or the applicable Borrower’s or Restricted
Subsidiary’s obligations to close under the Acquisition Agreement or (b) the
Surviving Parent or such Borrower or Restricted Subsidiary has the right to
terminate its obligations under the Acquisition Agreement as a result of a
breach of such representations and warranties.
“Additional Extensions of Credit” has the meaning specified in Section 10.01.


2

--------------------------------------------------------------------------------





“Administrative Agent” means Jefferies Finance LLC, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the
Designated Borrower and the Lenders.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. For purposes of this
Agreement and the other Loan Documents, Jefferies LLC and its Affiliates shall
be deemed to be Affiliates of Jefferies Finance LLC and its Affiliates.
“Agent Parties” has the meaning specified in Section 10.02(c).
“Agents” means the Administrative Agent and the Collateral Agent.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” has the meaning specified in the introductory paragraph to this
Agreement.
“ANR” mean ANR, Inc., a Delaware corporation.
“ANR Acquisition” means the acquisition by Contura, directly or indirectly, of
100% of the Equity Interests of ANR and Alpha Natural Resources Holdings, Inc.
pursuant to the ANR Acquisition Documents.
“ANR Acquisition Agreement” means that certain Amended and Restated Agreement
and Plan of Merger, dated as of September 26, 2018, among Contura, Alpha Natural
Resources Holdings, Inc., ANR, Prime Acquisition I, Inc. and Prime Acquisition
II, Inc.
“ANR Acquisition Documents” means (a) the ANR Acquisition Agreement, and (b)
each other agreement, instrument, certificate or document executed and delivered
by any Loan Party or any other party to the ANR Acquisition Agreement at any
time in connection with the purchase of ANR, as the same may be amended,
restated, supplemented or otherwise modified prior to the Closing Date.
“ANR Cantor Credit Agreement” means under that certain Credit Agreement, dated
as of October 23, 2017, by and among ANR, as borrower, the subsidiaries of ANR
party thereto, the lenders party thereto and Cantor Fitzgerald Securities, as
administrative agent (as amended, amended and restated, restated, supplemented
or otherwise modified from time to time).
“ANR Entities” means, collectively, ANR and each of ANR’s Subsidiaries.
“ANR Sellers” means ANR, Alpha Coal Sales Co., LLC and other affiliates of ANR
party to the Hitachi Receivables Purchase Agreement.


3

--------------------------------------------------------------------------------





“Anti-Corruption Laws” has the meaning specified in Section 5.17(c).
“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the tenth decimal place) of the Term Loan Facility
represented by (i) until the Closing Date, such Lender’s respective Term Loan
Commitments and (ii) thereafter, the aggregate principal amount of such Lender’s
Term Loans then outstanding. The initial Applicable Percentage of each Lender in
respect of the Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
“Applicable Rate” means a percentage per annum equal to (i) 5.00% for
Eurocurrency Rate Loans and (ii) 4.00% for Base Rate Loans.
“Applicable Reserve Requirement” means, at any time, for any Eurocurrency Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D) under regulations issued from time to time
by the Board of Governors or other applicable banking regulator. Without
limiting the effect of the foregoing, the Applicable Reserve Requirement shall
reflect any other reserves required to be maintained by such member banks with
respect to (i) any category of liabilities which includes deposits by reference
to which the applicable Eurocurrency Rate or any other interest rate of a Loan
is to be determined, or (ii) any category of extensions of credit or other
assets which include Eurocurrency Rate Loans. A Eurocurrency Rate Loan shall be
deemed to constitute Eurocurrency liabilities and as such shall be deemed
subject to reserve requirements without benefits of credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Lender. The rate of interest on Eurocurrency Rate Loans shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means Jefferies Finance LLC, Barclays Capital Inc., Citigroup Global
Markets Inc., BMO Capital Markets Corp., Clarksons Platou Securities, Inc., and
B. Riley FBR, Inc., each in its capacity as joint lead arranger and joint
bookrunner.
“Asset Sale” means any Disposition or series of related Dispositions of property
by any Surviving Parent or any Borrower or any of their Restricted Subsidiaries
to any Person; provided that “Asset Sale” shall exclude any Disposition or
series of related Dispositions with a fair market value of less than
$10,000,000; provided, further, that “Asset Sale” shall exclude the sale or
discount of accounts receivable arising in the ordinary course of business in
connection with the compromise or collection thereof.
“Asset Sale Sweep Provision” has the meaning specified in Section 2.03(b).
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


4

--------------------------------------------------------------------------------





“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b), and accepted by the Administrative Agent) in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent, in accordance with Section 10.06(b).
“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
Obligations of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Initial Borrower and its Subsidiaries for the period ending December 31,
2017 and the related consolidated statements of income or operations, changes in
shareholders’ equity and cash flows for such period in respect of the Initial
Borrower and its Subsidiaries.
“Available Amount” means at any time (the “Available Amount Reference Time”), an
amount (which shall not be less than zero) equal to, without duplication:
(i) (x) the cumulative amount of Excess Cash Flow of the Surviving Parent and
the Borrowers and their respective Restricted Subsidiaries for all fiscal
quarters completed after the Closing Date (commencing with the fiscal quarter
ending March 31, 2019) and prior to the Available Amount Reference Time, minus
(y) the portion of such Excess Cash Flow that has been (or is required to be)
applied after the Closing Date and prior to the Available Amount Reference Time
to the prepayment of Term Loans in accordance with Section 2.03(d) or any other
pari passu Indebtedness in accordance with the terms thereof (but excluding for
purposes of this clause (y) any portion of such Excess Cash Flow with respect to
which such prepayment has been waived by the Lender or other holder of such
Indebtedness entitled thereto); minus
(ii) the aggregate amount of any Restricted Payment made pursuant to Section
7.06(e) and any Investments made pursuant to Section 7.02(l)(ii) during the
period commencing on the Closing Date and ending on or prior to the Available
Amount Reference Time (and, for purposes of this clause (ii), without taking
account of the intended usage of the Available Amount at such Available Amount
Reference Time).
“Available Amount Reference Time” has the meaning specified in the definition of
“Available Amount”.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the Eurocurrency Rate (after
giving effect to any Eurocurrency Rate “floor”)


5

--------------------------------------------------------------------------------





that would be payable on such day for a Eurocurrency Rate Loan with a one month
Interest Period plus 1%, and (c) the Prime Rate in effect on such day. Any
change in the Base Rate due to a change in the Prime Rate or the Federal Funds
Rate shall be effective on the effective day of such change in the Prime Rate or
the Federal Funds Rate, respectively. In no event, notwithstanding the rate
determined pursuant to the foregoing, shall the Base Rate be less than 0%.
“Base Rate Loan” means a Term Loan that bears interest based on the Base Rate.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Borrower” and “Borrowers” has the meaning specified in the introductory
paragraph to this Agreement.
“Borrower Joinder and Assumption” means, a joinder and assumption in
substantially the form of Exhibit J hereto or otherwise reasonably acceptable to
the Administrative Agent.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a borrowing consisting of simultaneous Term Loans of the same
Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Lenders pursuant to Section 2.01.
“Borrowing Notice” means a notice of (a) a Borrowing, (b) a conversion of Term
Loans from one Type to the other or (c) a continuation of Eurocurrency Rate
Loans, in each case, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.
“Building” means a Building as defined in 12 CFR Chapter III, Section 339.2.
“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Eurocurrency Rate
or any Eurocurrency Rate Loans, the term “Business Day” means any day which is a
Business Day described in clause (i) and which is also a day for trading by and
between banks in Dollar deposits in the London interbank market.
“Capital Expenditure” means any expenditure that, in accordance with GAAP, is or
should be included in “purchase of property and equipment” or similar items, or
which should otherwise be capitalized, reflected in the consolidated statement
of cash flows of the Surviving Parent, the Borrowers and their Restricted
Subsidiaries; provided that Capital Expenditure shall not include any
expenditure (i) for replacements and substitutions for fixed assets, capital
assets or equipment to the extent made with Extraordinary Receipts invested
pursuant to Section 2.03(e) or with Net Proceeds invested pursuant to Section
2.03(b) or (ii) which constitute a Permitted Acquisition.
“Capital Lease Obligations” means of any Person as of the date of determination,
the aggregate liability of such Person under Financing Leases reflected on a
balance sheet of such Person under GAAP.


6

--------------------------------------------------------------------------------





“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing, but excluding any
securities convertible into or exchangeable for shares of Capital Stock.
“Cash Equivalents” means
(a)    U.S. Government Obligations or certificates representing an ownership
interest in U.S. Government Obligations with maturities not exceeding two years
from the date of acquisition,
(b)    (i) demand deposits, (ii) time deposits and certificates of deposit with
maturities of two years or less from the date of acquisition, (iii) bankers’
acceptances with maturities not exceeding two years from the date of
acquisition, and (iv) overnight bank deposits, in each case with any bank or
trust company organized or licensed under the laws of the United States or any
state thereof (including any branch of a foreign bank licensed under any such
laws) having capital, surplus and undivided profits in excess of $250,000,000
(or the foreign currency equivalent thereof) whose short-term debt is rated A-2
or higher by S&P or P-2 or higher by Moody’s,
(c)    commercial paper maturing within 364 days from the date of acquisition
thereof and having, at such date of acquisition, ratings of at least A-1 by S&P
or P-1 by Moody’s,
(d)    readily marketable direct obligations issued by any state, commonwealth
or territory of the U.S. or any political subdivision thereof, in each case
rated at least A-1 by S&P or P-1 by Moody’s with maturities not exceeding one
year from the date of acquisition,
(e)    bonds, debentures, notes or other obligations with maturities not
exceeding two years from the date of acquisition issued by any corporation,
partnership, limited liability company or similar entity whose long-term
unsecured debt has a credit rate of A2 or better by Moody’s and A or better by
S&P;
(f)    investment funds at least 95% of the assets of which consist of
investments of the type described in clauses (a) through (e) above (determined
without regard to the maturity and duration limits for such investments set
forth in such clauses, provided that the weighted average maturity of all
investments held by any such fund is two years or less),
(g)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (b) above and
(h)    in the case of a Restricted Subsidiary that is a Foreign Subsidiary,
substantially similar investments, of comparable credit quality, denominated in
the currency of any jurisdiction in which such Person conducts business.
“Cash Management Obligations” means any and all obligations of the Surviving
Parent, any Borrower or any Restricted Subsidiary arising out of (a) the
execution or processing of electronic transfers


7

--------------------------------------------------------------------------------





of funds by automatic clearing house transfer, wire transfer or otherwise to or
from the deposit accounts of the Surviving Parent, any Borrower and/or any
Restricted Subsidiary, (b) the acceptance for deposit or the honoring for
payment of any check, draft or other item with respect to any such deposit
accounts, (c) any other treasury, deposit, disbursement, overdraft, and cash
management services afforded to the Surviving Parent, any Borrower or any
Restricted Subsidiary, and (d) stored value card, commercial credit card and
merchant card services.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request or directive (whether or
not having the force of law) by any Governmental Authority required to be
complied with by any Lender. For purposes of this definition, (x) the Dodd-Frank
Act and any rules, regulations, orders, requests, guidelines and directives
adopted, promulgated or implemented in connection therewith, and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to have been
adopted, issued, promulgated or implemented after the Closing Date, but shall be
included as a Change in Law only to the extent a Lender is imposing applicable
increased costs or costs in connection with capital adequacy and other
requirements similar to those described in Sections 3.04(a) and (b) generally on
other similarly situated borrowers of loans under United States credit
facilities.
“Change of Control” means:
(a)    prior to a Qualifying IPO, an event or series of events by which any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934), directly or indirectly, of a majority or more of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of Contura (or after a Permitted Internal Restructuring, the Borrower
that becomes its successor-in-interest hereunder);
(b)    after a Qualifying IPO, an event or series of events by which any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934), directly or indirectly, of 35% or more of the equity
securities of Contura (or after a Permitted Internal Restructuring, the Borrower
that becomes its successor-in-interest hereunder) entitled to vote for members
of the board of directors or equivalent governing body of Contura (or after a
Permitted Internal Restructuring, the Borrower that becomes its
successor-in-interest hereunder) on a fully-diluted basis; or


8

--------------------------------------------------------------------------------





(c)    a “Change of Control” as defined in the ABL Credit Documents, in each
case, as amended, restated, modified, replaced, or refinanced from time to time.
“Citi L/C Agreement” means that certain Amended and Restated Letter of Credit
Agreement, dated as of the date hereof, between ANR as Applicant (under and as
defined therein) and Citibank, N.A. as Issuing Bank (under and as defined
therein).
“Citi L/C Cash Collateral Account” means a collective reference to any cash
collateral account in connection with the Citi L/C Agreement and obligations
thereunder.
“Closing Date” means the date on which all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 10.01 and the Term Loans
are made, which occurred on November 9, 2018.  
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted pursuant
to the Security Documents as security for all or any part of the Obligations
(subject to exceptions contained in the Security Documents), in each case
excluding any Excluded Assets.
“Collateral Agent” means Jefferies Finance LLC in its capacity as collateral
agent under any of the Loan Documents, or any successor collateral agent.
“Collateral Questionnaire” means a certificate in form reasonably satisfactory
to Administrative Agent that provides information with respect to the personal
or mixed property of each Loan Party (other than Immaterial Restricted
Subsidiaries).
“Commitment” means a Term Loan Commitment or corresponding commitment under
another Facility, as the context may require.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Current Assets” means, at any time, the consolidated current
assets of the Surviving Parent, the Borrowers and their Restricted Subsidiaries
at such time.
“Consolidated Current Liabilities” means, at any time, the consolidated current
liabilities of the Surviving Parent, the Borrowers and their Restricted
Subsidiaries at such time, but excluding the current


9

--------------------------------------------------------------------------------





portion of any Indebtedness under this Agreement and the current portion of any
other long-term Indebtedness which would otherwise be included therein.
“Consolidated EBITDA” means, as of the last day of any period, Consolidated Net
Income for such period plus, without duplication (i) consolidated interest
expense, determined in accordance with GAAP; (ii) to the extent deducted in
computing such Consolidated Net Income, the sum of all income, franchise or
similar taxes (and less income tax benefits); (iii) depreciation, depletion,
amortization (including, without limitation, amortization of intangibles,
deferred financing fees and any amortization included in pension or other
employee benefit expenses) and all other non-cash items reducing Consolidated
Net Income (including, without limitation, write-downs and impairment of
property, plant, equipment and intangibles and other long-lived assets and the
impact of acquisition accounting, but excluding, in each case, non-cash charges
in a period which reflect cash expenses paid or to be paid in another period);
(iv) non-recurring restructuring costs, expenses and charges, including, without
limitation, all business optimization costs and expenses, facility opening,
pre-opening and closing and consolidation costs and expenses, advisory and
professional fees and stay and retention bonuses; provided that the amount of
non-recurring restructuring costs, expenses and charges permitted to be added
back pursuant to this clause (iv) for a four-quarter period shall not exceed 20%
of Consolidated EBITDA for such period (calculated before giving effect to such
add-back); (v) any expenses, costs or charges related to any equity offering,
Investment permitted under Section 7.02, acquisition, disposition,
recapitalization or Indebtedness permitted to be incurred by the indenture
(whether or not successful); (vi) all non-recurring or unusual losses, charges
and expenses (and less all non-recurring or unusual gains); (vii) all non-cash
charges and expenses; (viii) any debt extinguishment costs; (ix) any amount of
asset retirement obligations expenses; (x) all Transaction Costs incurred in
connection with the Transactions contemplated hereby; (xi) transaction costs,
fees and expenses incurred during such period in connection with any acquisition
or disposition not prohibited hereunder or any issuance of debt or equity
securities by the Surviving Parent, the Borrowers or any of their Restricted
Subsidiaries, in each case, for such expenses; and (xii) commissions, premiums,
discounts, fees or other charges relating to performance bonds, bid bonds,
appeal bonds, surety bonds, wage bonds, bonds issued in favor of any
Governmental Authority, reclamation and completion guarantees and other similar
obligations; provided that, with respect to any Restricted Subsidiary, such
items will be added only to the extent and in the same proportion that the
relevant Restricted Subsidiary’s net income was included in calculating
Consolidated Net Income.
“Consolidated Net Income” means, for any period, the net income (or loss)
attributable to the Surviving Parent, the Borrowers and their Restricted
Subsidiaries (unless another Person is expressly indicated) for that period,
determined in accordance with GAAP, excluding, without duplication, (a) noncash
compensation expenses related to common stock and other equity securities issued
to employees, (b) extraordinary or non-recurring gains and losses, (c) income or
losses from discontinued operations or disposal of discontinued operations or
costs and expenses associated with the closure of any mines (including any
reclamation or disposal obligations), (d) any non-cash impairment charges or
asset write-off resulting from the application of ASC 320 Investments-Debt and
Equity Securities, ASC 323 Investments-Equity Method and Joint Ventures, ASC 350
Intangibles—Goodwill and Other and ASC 360 Property, Plant and Equipment and any
future or similar ASC standards relating to impairment, (e) net unrealized gains
or


10

--------------------------------------------------------------------------------





losses resulting in such period from non-cash foreign currency remeasurement
gains or losses, (f) net unrealized gains or losses resulting in such period
from the application ASC 815 Derivatives and Hedging, in each case, for such
period, (g) non-cash charges including non-cash charges due to cumulative
effects of changes in accounting principles, (h) any net income (or loss) for
such period of any Person that is not a Restricted Subsidiary or is otherwise
not a Subsidiary of such Person or that is accounted for by the equity method of
accounting except to the extent of the amount of dividends or similar
distributions paid in cash to the specified Person or a Restricted Subsidiary of
the Person, and (i) the net income (but not loss) of any Restricted Subsidiary
to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of that net income is not at the
date of determination permitted without any prior governmental approval (that
has not been obtained) or, directly or indirectly, by operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute, rule
or governmental regulation applicable to that Restricted Subsidiary or its
stockholders (other than any restriction that has been waived or released);
plus, without duplication, any cash dividends and/or distributions actually
received by a Borrower or a Restricted Subsidiary from any Unrestricted
Subsidiary and/or Joint Venture during such period to the extent not already
included therein.
“Consolidated Net Tangible Assets” means, as of any particular time, the total
of all the assets appearing on the most recent consolidated balance sheet
prepared in accordance with GAAP of the Surviving Parent, the Borrowers and
their Restricted Subsidiaries as of the end of the last fiscal quarter for which
financial information is available (less applicable reserves and other properly
deductible items) after deducting from such amount (i) all current liabilities,
including current maturities of long-term debt and current maturities of
obligations under Financing Leases (other than any portion thereof maturing
after, or renewable or extendable at the option of the Surviving Parent, the
relevant Borrower or Restricted Subsidiary beyond, twelve months from the date
of determination); and (ii) the total of the net book values of all assets of
the Surviving Parent, the Borrowers and their Restricted Subsidiaries properly
classified as intangible assets under GAAP (including goodwill, trade names,
trademarks, patents, unamortized debt discount and expense and other like
intangible assets).
“Consolidated Net Total Debt” means, as of any date of determination, (a) the
aggregate stated balance sheet amount of all Indebtedness of the Surviving
Parent, the Borrowers and their Restricted Subsidiaries (for the avoidance of
doubt, for this purpose, letters of credit will be deemed to have a principal
amount equal to the amount drawn and not reimbursed thereunder, if any)
determined on a consolidated basis in accordance with GAAP, minus (b) the
aggregate amount of Unrestricted Cash included in the consolidated balance sheet
of the Surviving Parent, the Borrowers and their Restricted Subsidiaries as of
such date (other than the proceeds of Indebtedness to be incurred on such date
of determination).
“Consolidated Working Capital” means, at any time, Consolidated Current Assets
(but excluding therefrom all cash and Cash Equivalents) less Consolidated
Current Liabilities at such time.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


11

--------------------------------------------------------------------------------





“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Subsidiary” means, with respect to any consent, waiver or right to
terminate or accelerate the obligations under a Contractual Obligation, any
Subsidiary that any Borrower directly or indirectly Controls for purposes of the
provision of such consent, waiver or exercise of such right to terminate or
accelerate the obligations under such Contractual Obligation.
“Contura” has the meaning specified in the introductory paragraph to this
Agreement.
“Copyright Security Agreement” means the Copyright Security Agreement,
substantially in the form attached to the Security Agreement or such other form
reasonably acceptable to the Administrative Agent and the Borrowers, by certain
Loan Parties in favor of the Collateral Agent, for the benefit of the Secured
Parties.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate applicable to Base Rate Loans plus (iii) 2% per annum; provided,
however, that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to (i) the Eurocurrency Rate otherwise applicable to
such Eurocurrency Rate Loan plus (ii) the Applicable Rate applicable to
Eurocurrency Rate Loans plus (iii) 2% per annum.
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans, unless such Lender notifies the Administrative Agent and the
Designated Borrower in writing that such failure is the result of such Lender’s
reasonable determination that one or more conditions precedent to funding (each
of which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within three (3) Business Days
of the date when due, unless the subject of a good faith dispute, (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender or (d) has become the subject of a Bail-In
Action. A Lender that has become a Defaulting Lender because


12

--------------------------------------------------------------------------------





of an event referenced in this definition may cure such status and shall no
longer constitute a Defaulting Lender as provided in the last paragraph of
Section 2.13.
“Designated Borrower” means (i) until the consummation of a Permitted Internal
Restructuring, the Initial Borrower and (ii) from and after the consummation of
a Permitted Internal Restructuring, the Borrower that becomes the
successor-in-interest to the Initial Borrower hereunder.
“Designated Letters of Credit” means letters of credit issued with respect to
Mine reclamation, workers’ compensation and other employee benefit liabilities.
“Designated Non-Cash Consideration” means the fair market value (as reasonably
determined by Contura in good faith) of non-cash consideration received by the
Surviving Parent, any Borrower or any of their Restricted Subsidiaries in
connection with a Disposition that is so designated as “Designated Non-Cash
Consideration” minus the amount of cash or Cash Equivalents received in
connection with a subsequent sale of such Designated Non-Cash Consideration.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction, any sale or issuance
of Equity Interests in a Restricted Subsidiary (or in a Borrower by the
Surviving Parent) and by allocation of assets by division or allocation of
assets to any series of a limited liability company, limited partnership or
trust that constitutes a separate legal entity or Person in accordance with
Section 1.02) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.
“Disqualified Equity Interest” means Equity Interests that by their terms (or by
the terms of any security into which such Equity Interests are convertible, or
for which such Equity Interests are exchangeable, in each case at the option of
the holder thereof) or upon the happening of any event (i) mature or are
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
are required to be redeemed or redeemable at the option of the holder for
consideration other than Qualified Equity Interests, or (ii) are convertible at
the option of the holder into Disqualified Equity Interests or exchangeable for
Indebtedness, in each case of clauses (i) and (ii) prior to the date that is
91 days after the final Maturity Date hereunder, except, in the case of clauses
(i) and (ii), if as a result of a change of control or asset sale, so long as
any rights of the holders thereof upon the occurrence of such a change of
control or asset sale event are subject to the prior payment in full of all
Obligations.
“Disqualified Institution” means (i) any financial institutions and entities
identified by Contura to the Administrative Agent by name in writing on or prior
to the April 20, 2018, (ii) any competitors of the Loan Parties identified by
Contura to the Administrative Agent by name in writing from time to time and
(iii) affiliates of the foregoing that are readily identifiable solely on the
basis of similarity of their names; provided that (x) in the case of clauses
(ii) and (iii) herein, “Disqualified Institutions” shall not include any bona
fide diversified debt fund or a diversified investment vehicle that is engaged
in the making, purchasing, holding or otherwise investing in, acquiring or
trading commercial loans, bonds and similar extensions of credit in the ordinary
course; (y) neither Administrative Agent nor Arrangers shall have any
responsibility


13

--------------------------------------------------------------------------------





for monitoring compliance with any provisions of this Agreement with respect to
Disqualified Institutions and (z) updates to the Disqualified Institution
schedule shall not retroactively invalidate or otherwise affect any (A)
assignments or participations made to, (B) any trades entered into with or (C)
information provided to any Person before it was designated as a Disqualified
Institution. It is acknowledged and agreed by the Borrowers that the identity of
Disqualified Institutions will be made available to the Lenders.
“Dodd-Frank Act” means the Dodd–Frank Wall Street Reform and Consumer Protection
Act (Pub.L. 111-203, H.R. 4173) signed into law on July 21, 2010, as amended
from time to time.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States or any State thereof or the District of Columbia; provided,
that in no event shall any such Subsidiary that is a Subsidiary of a Foreign
Subsidiary be considered a “Domestic Subsidiary” for purposes of the Loan
Documents.
“DTA” means Dominion Terminal Associates, a Virginia partnership.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any other Person (other than a natural person) approved
by (A) the Administrative Agent and (B) unless an Event of Default under
Sections 8.01(a), (f) and (g) has occurred and is continuing, the Designated
Borrower (each such approval not to be unreasonably withheld or delayed);
provided, however, in each case, unless an Event of Default has occurred and is
continuing, an Eligible Assignee shall include only a Lender, an Affiliate of a
Lender or another Person, which, through its Lending Offices, is capable of
lending to the Borrowers, without the imposition of any additional Indemnified
Taxes and assignment to such Person would not, at the time of such assignment,
result in any Borrower becoming liable to pay any additional amount to such
Person or any Governmental Authority pursuant to Section 3.01 or Section 3.04;
provided further that no Loan Party, Defaulting Lender or Disqualified
Institution shall be an Eligible Assignee.


14

--------------------------------------------------------------------------------





“Environmental Laws” means any and all applicable current and future Laws
relating to (a) protection of natural resources, wildlife and the environment or
to emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment including ambient air, surface, water, ground water, or
land, (b) human health and safety as affected by Hazardous Materials, and (c)
mining operations and activities to the extent relating to environmental
protection or reclamation, including the federal Surface Mining Control and
Reclamation Act (30 U.S.C. 1201-1328) and all analogous state laws and
regulations, provided that “Environmental Laws” do not include any laws relating
to worker or retiree benefits, including benefits arising out of occupational
diseases.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Environmental Permits” means any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
applicable Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
Capital Stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of Capital Stock of (or other ownership or profit interests in)
such Person, and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination (but excluding any debt
security that is convertible into, or exchangeable for, Equity Interests).
“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time, the regulations promulgated thereunder and any
successor statute.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the failure to meet the minimum funding standards of Sections 412 or 430 of the
Code or Sections 302 or 303 of ERISA with respect to any Pension Plan (whether
or not waived in accordance with Section 412(c) of the Code or Section 302(c) of
ERISA) or the failure to make by its due date a required installment under
Section 430(j) of the Code with respect to any Pension Plan or the failure to
make any required contribution to a Multiemployer Plan; (c) a determination that
any Pension Plan is, or is expected to be, in “at risk” status (as defined in
Section 430 of the Code or Section 303 of ERISA); (d) a determination that any
Multiemployer


15

--------------------------------------------------------------------------------





Plan is, or is expected to be, in “critical” or “endangered” status under
Section 432 of the Code or Section 305 of ERISA; (e) a withdrawal by any
Borrower or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (f) a complete or partial
withdrawal by any Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (g) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (h)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; (i) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon any Borrower or any ERISA Affiliate; (j) receipt from the IRS of
notice of the failure of any Pension Plan (or any other Plan intended to be
qualified under Section 401(a) of the Code) to qualify under Section 401(a) of
the Code, or the failure of any trust forming part of any Pension Plan to
qualify for exemption from taxation under Section 501(a) of the Code; (k) the
imposition of a Lien pursuant to Section 430(k) of the Code or Section 303(k) of
ERISA or a violation of Section 436 of the Code with respect to any Pension
Plan; or (l) the occurrence of any Foreign Plan Event.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurocurrency Base Rate” means, with respect to any Eurocurrency Rate Loans for
any Interest Period, the rate per annum determined by the Administrative Agent
at approximately 11:00 a.m. (London time) on the date that is two (2) Business
Days prior to the commencement of such Interest Period by reference to the
Reuters Screen LIBOR01 for deposits in Dollars (or such other comparable page as
may, in the opinion of the Administrative Agent, replace such page for the
purpose of displaying such rates) for a period equal to such Interest Period;
provided that to the extent that an interest rate is not ascertainable pursuant
to the foregoing provisions of this definition, the “LIBO Rate” shall be the
interest rate per annum determined by the Administrative Agent to be the average
of the rates per annum at which deposits in Dollars are offered for such
relevant Interest Period to major banks in the London interbank market in
London, England by the Administrative Agent at approximately 11:00 a.m. (London
time) on the date that is two (2) Business Days prior to the beginning of such
Interest Period.
“Eurocurrency Rate” means, with respect to an Interest Period for a Eurocurrency
Rate Loan, the rate per annum obtained by dividing (i) the rate per annum
(rounded upwards, if necessary, to the nearest 1/100th of 1%) equal to the rate
determined by Administrative Agent to be the Eurocurrency Base Rate by (ii) an
amount equal to (a) one minus (b) the Applicable Reserve Requirement. In no
event, notwithstanding the rate determined pursuant to the foregoing, shall the
Eurocurrency Rate be less than 0.00%.
“Eurocurrency Rate Loan” means a Term Loan that bears interest at a rate based
on the Eurocurrency Rate.
“Event of Default” has the meaning specified in Section 8.01.


16

--------------------------------------------------------------------------------





“Excess Asset Sale Proceeds” has the meaning specified in Section 2.03(b).
“Excess Cash Flow” means, for any period, an amount equal to the excess of:
(a)the sum, without duplication, of:
(i)Consolidated Net Income;
(ii)the amount of all non-cash charges (including depreciation and amortization)
to the extent deducted in arriving at such Consolidated Net Income (excluding
any such non-cash charge to the extent that it represents an accrual or reserve
for a potential cash charge in any future period or amortization of a prepaid
cash gain that was paid in a prior period);
(iii)the amount of the decrease, if any, in Consolidated Working Capital; and
(iv)the aggregate amount of non-cash losses on the Disposition of Property
during such period (other than sales of inventory in the ordinary course of
business), to the extent deducted in arriving at such Consolidated Net Income;
minus
(b)the sum, without duplication, of:
(i)the amount of all non-cash credits included in arriving at such Consolidated
Net Income;
(ii)Capital Expenditures made in cash during such period, in each case, except
to the extent funded by the incurrence of long-term Indebtedness;
(iii)the aggregate amount of all regularly scheduled principal payments of
Indebtedness made in cash during such fiscal year (other than in respect of any
revolving credit facility unless there is an equivalent scheduled permanent
reduction in commitments thereunder), in each case, except to the extent funded
by the incurrence of long-term Indebtedness;
(iv)the amount of the increase, if any, in Consolidated Working Capital for such
period; and
(v)the aggregate amount of non-cash gains on the Disposition of Property during
such period (other than sales of inventory in the ordinary course of business),
to the extent included in arriving at such Consolidated Net Income.
“Excess Extraordinary Proceeds” has the meaning specified in Section 2.03(e).
“Excluded Accounts” means a collective reference to (a) any deposit account,
securities account, commodities account, cash collateral account or other
similar account of any Loan Party (and all cash, cash equivalents and other
securities or investments held therein) exclusively used for all or any of the
following purposes: (i) payroll, (ii) employee benefits, (iii) worker’s
compensation, (iv) securing liabilities in respect of letters of credit (other
than letters of credit issued under the ABL Credit Agreement), bank guarantees,
credit card or purchase card facilities or similar merchant account arrangements
incurred in the ordinary course of business, (v) taxes, (vi) third party escrow,
(vii) customs, (viii) other fiduciary purposes, or (ix)


17

--------------------------------------------------------------------------------





compliance with legal requirements (including pledges required in favor of
Governmental Authorities), to the extent such legal requirements prohibit the
granting of a Lien thereon, (x) the Citi L/C Cash Collateral Account, (xi) those
“Excluded Accounts” (as defined in the ANR Cantor Credit Agreement as in effect
immediately prior to the Closing Date) identified on Schedule 1.01(f) hereto, or
(xii) lockboxes and deposit accounts relating to the Sold Receivables under the
Hitachi Receivables Purchase Agreement and (b) other deposit accounts, security
accounts, commodities account, cash collateral accounts or other similar
accounts of any Loan Party (and all cash, cash equivalents and other securities
or investments held therein) with an average balance for all accounts excluded
by this clause (b) not in excess of $100,000 in the aggregate for all such
accounts.
“Excluded ANR Property” means (i) the “Mortgaged Property” as defined in that
certain Deed of Trust dated as of February 10, 2017, by and from Alpha
Appalachia Services, LLC, as grantor, to Benjamin L. Bailey and Eric B. Snyder,
as trustee and West Virginia Department of Environmental Protection, as
beneficiary, as in effect on the Closing Date and for as long as such “Mortgaged
Property” remains subject to a Lien in favor of the West Virginia Department of
Environmental Protection, and (ii) the other property rights and interests in
real and personal property set forth on Schedule 1.01(c).
“Excluded Assets” means
(a) motor vehicles and other assets subject to certificates of title where the
net book value of any such motor vehicle or other such asset individually is
less than $500,000,
(b)commercial tort claims where the amount of the net proceeds claimed is less
than $3,000,000,
(c)(i) any Contractual Obligation and any leased or licensed asset under a
Contractual Obligation or asset financed pursuant to a purchase money financing
Contractual Obligation or Capital Lease Obligation, in each case that is the
direct subject of such Contractual Obligation (so long as such Contractual
Obligation is not entered into for purposes of circumventing or avoiding the
collateral requirements of this Agreement), in each case only for so long as the
granting of a security interest therein (x) would be prohibited by, cause a
default under or result in a breach of such Contractual Obligation (unless a
Borrower or any Controlled Subsidiary may unilaterally waive it) or would give
another Person (other than a Borrower or any Controlled Subsidiary) a right to
terminate or accelerate the obligations under such Contractual Obligation or to
obtain a Lien to secure obligations owing to such Person (other than a Borrower
or any Controlled Subsidiary) under such Contractual Obligation (in each case,
except to the extent any such prohibition is unenforceable after giving effect
to applicable anti-assignment provisions of the UCC) or (y) would require
obtaining the consent of any Person (other than a Borrower or any Controlled
Subsidiary) or applicable Governmental Authority, except to the extent that such
consent has already been obtained or (ii) any asset the granting of a security
interest therein in favor of the Secured Parties would be prohibited by any
applicable Requirement of Law (other than any Organizational Document) (except
to the extent such prohibition is unenforceable after giving effect to
applicable anti-assignment provisions of the UCC, other than proceeds thereof,
the assignment of which is expressly deemed effective under the UCC
notwithstanding such prohibitions),


18

--------------------------------------------------------------------------------





(d)those assets with respect to which, in the reasonable judgment of the
Administrative Agent and the Designated Borrower, the costs of obtaining or
perfecting such a security interest are excessive in relation to the benefits to
be obtained by the Secured Parties therefrom or would result in materially
adverse tax consequences to the Surviving Parent, any Borrower or its Restricted
Subsidiaries as reasonably determined by the Designated Borrower in consultation
with the Administrative Agent,
(e)(i) any real property and leasehold rights and interests in real property
other than Material Real Property, and (ii) leasehold rights and interests in
real property leased from any Governmental Authority,
(f)any “intent-to-use” application for registration of a Trademark (as defined
in the Security Agreement) filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051, prior to the filing and acceptance of a “Statement of Use”
pursuant to Section 1(d) of the Lanham Act or an “Amendment to Allege Use”
pursuant to Section 1(c) of the Lanham Act with respect thereto,
(g)(i) any Equity Interest that is Voting Stock of a first-tier Foreign
Subsidiary or FSHCO in excess of 65% of the Voting Stock and 100% of the
non-Voting Stock of such Subsidiary, (ii) any Equity Interests of captive
insurance subsidiaries and not-for-profit subsidiaries, (iii) any Equity
Interests in any Joint Venture or any other non-wholly owned Subsidiary, and
(iv) any Equity Interests in the direct parent of any Joint Venture or
non-wholly owned Subsidiary to the extent that a pledge thereof would be
prohibited by, cause a default under or result in a breach of, or would give
another Person (other than a Borrower or any Controlled Subsidiary) a right to
terminate, under any Organizational Document, shareholders, Joint Venture or
similar agreement applicable to such owned Subsidiary or Joint Venture; and
(h)the Excluded Accounts;
(i)the Excluded Wyoming Property;
(j)the Excluded ANR Property;
(k)the Sold Receivables; and
(l)all right, title and interest of Contura Energy Services LLC under (A) the
Trust Agreement (N731BP) dated July 26, 2016 between Bank of Utah, as owner
trustee, and Contura Energy Services LLC, as operator and (B) the Aircraft
Operating Agreement dated July 26, 2016 between Contura Energy Services, LLC and
Bank of Utah, as owner trustee;
provided that the Collateral shall include the replacements, substitutions and
proceeds of any of the foregoing unless such replacements, substitutions or
proceeds also constitute Excluded Assets.  
“Excluded Hedging Obligation” means, with respect to any Guarantor, (a) as it
relates to all or a portion of the Guarantee of such Guarantor of Hedging
Obligations, any Hedging Obligation if, and to the extent that, such Hedging
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the


19

--------------------------------------------------------------------------------





application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor becomes effective with
respect to such Hedging Obligation or (b) as it relates to all or a portion of
the grant by such Guarantor of a security interest to secure any Hedging
Obligation (or secure any Guarantee in respect thereof), any Hedging Obligation
if, and to the extent that, the grant by such Guarantor of a security interest
to secure such Hedging Obligation (or secure any Guarantee in respect thereof)
is or becomes illegal under the Commodity Exchange Act or any rule, regulation
or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the grant
of such security interest becomes effective with respect to such Hedging
Obligation. If a Hedging Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such
Hedging Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal. As used in this definition, “Hedging
Obligation” shall mean, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) branch profits Taxes or Taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes, in each case (i)
imposed as a result of the Recipient being organized under the laws of, or
having its principal office in or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, United States federal withholding Taxes imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than in the case
of an assignee pursuant to a request by the Designated Borrower under Section
10.13) or (ii) such Lender changes its lending office, except in each case, to
the extent that, pursuant to Section 3.01(a), amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(e) and (d) any withholding Taxes imposed under FATCA.
“Excluded Wyoming Property” means, any property rights and interests in real and
personal property to the extent that such property is pledged to the State of
Wyoming (or any governmental agency thereof) to satisfy bonding obligations
under reclamation laws. As of the Closing Date, Schedule 1.01(b) lists all
Excluded Wyoming Property.
“Existing Credit Agreement” means that certain Credit Agreement, dated March 17,
2017, by and among the Initial Borrower, Jefferies Finance LLC, as
administrative agent and collateral agent, and the lenders party thereto (as
amended, restated, supplemented or otherwise modified prior to the Closing
Date).


20

--------------------------------------------------------------------------------





“Extraordinary Receipts” means an amount equal to: (i) any cash payments or
proceeds received by the Surviving Parent, any Borrower or any of their
Restricted Subsidiaries (a) under any casualty insurance policy in respect of a
covered loss thereunder or (b) as a result of the taking of any assets of the
Surviving Parent, any Borrower or any of their Restricted Subsidiaries by any
Person pursuant to the power of eminent domain, condemnation or otherwise, or
pursuant to a sale of any such assets to a purchaser with such power under
threat of such a taking, minus (ii) (a) any actual and reasonable costs incurred
by the Surviving Parent, any Borrower or any of their Restricted Subsidiaries in
connection with the adjustment or settlement of any claims of the Surviving
Parent, any Borrower or such Restricted Subsidiary in respect thereof, and (b)
any bona fide direct costs incurred in connection with any sale of such assets
as referred to in clause (i)(b) of this definition, including income taxes
payable as a result of any gain recognized in connection therewith.
“Facility” means the Term Loan Facility, any Incremental Facility and/or any
Refinancing Facility, as the context may require.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any laws implementing an
intergovernmental agreement with respect to the foregoing.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.
“Fee Letters” means, collectively, (a) that certain Agency and Structuring Fee
Letter, dated April 20, 2018, between Contura and Jefferies Finance LLC and (b)
that certain Ticking Fee Letter dated as of the date hereof, between Contura and
Jefferies Finance LLC.
“Financing Lease” means any lease of property, real or personal, the obligations
of the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee; provided that, any operating lease
that is required to be treated as a capital lease in accordance with GAAP as a
result of any Accounting Change shall not be deemed a Financing Lease for
purposes of this Agreement.
“First Lien Leverage Ratio” means, as of any date of determination, the ratio of
(i) Consolidated Net Total Debt on such date (other than any portion of
Consolidated Net Total Debt that is unsecured or is secured solely by a Lien
that is junior to the Liens securing the Obligations), to (ii) Consolidated
EBITDA


21

--------------------------------------------------------------------------------





for the period of the four consecutive fiscal quarters ending as of the date of
the financial statements most recently delivered by the Borrowers pursuant to
Section 6.01(a) or (b), as applicable.
“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Security Document, that such Lien ranks first in
priority to all other Liens, other than Liens permitted under clauses (b), (c),
(d), (e), (f)(i), (f)(ii), (g), (i), (j), (m), (p), (r), (s) and (v) (solely
with respect to any ABL Priority Collateral of Section 7.01).
“Foreign Lender” means any Lender that is not a “United States Person” as
defined in Section 7701(a)(30) of the Code.
“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by any Loan Party or any of their
respective Subsidiaries with respect to employees employed outside the United
States and paid through a non-United States payroll.  
“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the existence
of unfunded liabilities in excess of the amount permitted under any applicable
law, or in excess of the amount that would be permitted absent a waiver from a
Governmental Authority, (b) the failure to make the required contributions or
payments, under any applicable law, within the time permitted by Law for such
contributions or payments, (c) the receipt of a notice from a Governmental
Authority relating to the intention to terminate any such Foreign Plan or to
appoint a trustee or similar official to administer any such Foreign Plan, or
alleging the insolvency of any such Foreign Plan, (d) the incurrence of any
liability by any Loan Party under applicable law on account of the complete or
partial termination of such Foreign Plan or the complete or partial withdrawal
of any participating employer therein, in each case, which would reasonably be
expected to have a Material Adverse Effect, or (e) the occurrence of any
transaction with respect to a Foreign Plan that is prohibited under any
applicable law and that would reasonably be expected to result in the incurrence
of any liability by any Loan Party or the imposition on any Loan Party of any
fine, excise tax or penalty with respect to a Foreign Plan resulting from any
noncompliance with any applicable law, in each case which would reasonably be
expected to have a Material Adverse Effect.
“Foreign Subsidiary” means a Subsidiary that is organized under the laws of a
jurisdiction other than the United States or any State thereof or the District
of Columbia and any Subsidiary thereof.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“FSHCO” means any Domestic Subsidiary formed or acquired on or after the Closing
Date substantially all of the assets of which consist of the Equity Interests of
one or more Foreign Subsidiaries.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles, which are applicable to
the circumstances as of the date of determination. The sources of accounting
principles and the framework for selecting the


22

--------------------------------------------------------------------------------





principles used in the preparation of financial statements of nongovernmental
entities that are presented in conformity with GAAP in the United States, are
set forth in the Financial Accounting Standards Board’s Accounting Standards
Codification.
“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person (the “guaranteeing person”), any obligation
of (a) the guaranteeing person or (b) another Person (including, without
limitation, any bank under any letter of credit) to the extent the guaranteeing
person has issued a reimbursement, counterindemnity or similar obligation in
order to induce the creation of such obligation, in either case guaranteeing or
in effect guaranteeing any Indebtedness, leases, dividends or other obligations
(the “primary obligations”) of any other third Person (the “primary obligor”) in
any manner, whether directly or indirectly, including, without limitation,
reimbursement obligations under letters of credit and any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (A) for the purchase or payment of any such
primary obligation or (B) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee obligation shall not include (i) indemnification or reimbursement
obligations under or in respect of Surety Bonds or Designated Letters of Credit,
(ii) ordinary course performance or payment guarantees by any Loan Party of the
obligations (other than for the payment of borrowed money) of any other Loan
Party and (iii) endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Guarantee obligation of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Designated Borrower in good faith. The term
“Guarantee” as a verb has a corresponding meaning.
“Guarantors” means (a) from and after the consummation of a Permitted Internal
Restructuring, the Surviving Parent and (b) any Restricted Subsidiary that is a
wholly-owned Domestic Subsidiary; provided, that such term shall not include (i)
any FSHCO or (ii) any Domestic Subsidiary that is a Subsidiary of any Foreign
Subsidiary. The Guarantors as of the Closing Date are the Subsidiaries of the
Borrowers listed on Schedule 1.01(a). For the avoidance of doubt, no Foreign
Subsidiary now owned or hereafter formed or acquired shall be a Guarantor.


23

--------------------------------------------------------------------------------





“Guaranty” means that certain Guarantee of the Secured Obligations made by the
Guarantors in favor of the Administrative Agent and the Secured Parties,
substantially in the form of Exhibit E, including any supplement, accession,
assumption or joinder thereto.
“Hazardous Materials” means (i) any explosive or radioactive substances or
wastes, (ii) any hazardous or toxic substances, materials or wastes, defined or
regulated as such in or under, or that would reasonably be expected to give rise
to liability under, any applicable Environmental Law, including, without
limitation, asbestos, polychlorinated biphenyls, urea-formaldehyde insulation,
gasoline or petroleum (including crude oil or any fraction thereof) or petroleum
products, and (iii) any coal ash, coal combustion by-products or waste, boiler
slag, scrubber residue or flue desulphurization residue (“CCR”), except that CCR
beneficially re-used shall not be considered a Hazardous Material.
“Hedge Bank” has the meaning specified in the definition of “Secured Hedging
Agreement”.
“Hedging Agreement” means (i) any interest rate swap agreement, interest rate
cap agreement, interest rate future agreement, interest rate collar agreement,
interest rate hedge agreement or other similar agreement or arrangement designed
to protect against or mitigate interest rate risk, (ii) any foreign exchange
forward contract, currency swap agreement, futures contract, option contract,
synthetic cap or other agreement or arrangement designed to protect against or
mitigate foreign exchange risk or (iii) any commodity or raw material, including
coal, futures contract, commodity hedge agreement, option agreement, any actual
or synthetic forward sale contract or other similar device or instrument or any
other agreement designed to protect against or mitigate raw material price risk
(which shall for the avoidance of doubt include any forward purchase and sale of
coal for which full or partial payment is required or received).
“Hedging Obligations” means all debts, liabilities and obligations of the
Surviving Parent, any Borrower or any Restricted Subsidiary in respect of any
Hedging Agreement.
“Hedging Termination Value” means, in respect of any one or more Hedging
Agreement, after taking into account the effect of any valid netting agreement
relating to such Hedging Agreements, (a) for any date on or after the date such
Hedging Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreements (which may include a Lender, the
Administrative Agent or any Affiliate of a Lender or the Administrative Agent)
(it being understood that any such termination values and mark-to-market values
shall take into account any assets posted as collateral or security for the
benefit of a party to the Hedging Agreement).
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.
“Hitachi” means Hitachi Capital America Corp.


24

--------------------------------------------------------------------------------





“Hitachi Receivables Purchase Agreement” means that certain Receivables Purchase
Agreement, dated as of May 1, 2017 (as amended, modified, supplemented or
amended and restated from time to time), among the ANR Sellers and Hitachi.
“Immaterial Restricted Subsidiary” means any ANR Entity that is a Subsidiary of
the Designated Borrower and is not an Unrestricted Subsidiary so long as (i) the
revenues (excluding intercompany revenues) of such Subsidiary for any period of
four consecutive fiscal quarters ended as of the end of any fiscal quarter do
not exceed $2,000,000, as set forth or reflected in the most recently available
financial statements that have been delivered pursuant to Section 6.01 and (ii)
the consolidated total assets of such Subsidiary at the end of the most recently
completed fiscal quarter do not exceed $2,000,000, as set forth or reflected in
the most recently available financial statements that have been delivered
pursuant to Section 6.01, provided that the aggregate revenues (excluding
intercompany revenues) of all Immaterial Restricted Subsidiaries shall not
exceed 5% of the aggregate revenues (excluding intercompany revenues) of the
Surviving Parent, the Borrower and its Domestic Subsidiaries for any period of
four consecutive quarters and the total assets of all Immaterial Restricted
Subsidiaries shall not exceed 5% of the total assets of the Surviving Parent,
the Borrower and its Domestic Subsidiaries at the end of any fiscal quarter. The
Immaterial Restricted Subsidiaries as of the Closing Date are the Subsidiaries
of the Borrowers listed on Schedule 1.01(e). In the event that (i) any
Immaterial Restricted Subsidiary ceases to qualify as an Immaterial Restricted
Subsidiary pursuant to the foregoing or (ii) the Designated Borrower elects to
remove any Immaterial Restricted Subsidiary from this definition, then the
Designated Borrower shall deliver (or shall cause to be delivered) to the
Administrative Agent, to the extent not previously provided, in respect of such
Subsidiary, those deliverables from which Immaterial Restricted Subsidiaries
were exempt under Article IV (as well as the results of customary lien searches
in respect of such Subsidiary) and upon such delivery such Subsidiary shall no
longer constitute an Immaterial Restricted Subsidiary hereunder.
“Incremental Debt Cap” means, as determined with respect to any Incremental
Facility to be incurred, an amount equal to the sum of (a) $150,000,000 and (b)
(i) if such Incremental Facility is (or is intended to be) secured by the
Collateral on a pari passu basis, an additional amount if, after giving effect
to the incurrence of such Incremental Facility and any acquisition consummated
in connection therewith, the First Lien Leverage Ratio is equal to or less than
2.00 to 1.00 on a Pro Forma Basis and (ii) if such Incremental Facility is (or
is intended to be) secured by the Collateral on a junior-lien basis or
unsecured, an additional amount if, after giving effect to the incurrence of
such Incremental Facility and any acquisition consummated in connection
therewith, the Total Leverage Ratio is equal to or less than 3.00:1.00 on a Pro
Forma Basis.
“Incremental Facility” has the meaning specified in Section 2.11(a).
“Incremental Facility Effective Date” has the meaning specified in Section
2.11(c).
“Incremental Facility Request” has the meaning specified in Section 2.11(a).
“Incremental Lender” means any Person who provides an Incremental Facility in
respect of a term loan hereunder.


25

--------------------------------------------------------------------------------





“Incremental Loan” means, with respect to any Incremental Facility, an advance
made by any Incremental Lender under such Incremental Facility.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments (other than any obligations in respect of performance bonds
bid bonds, appeal bonds, surety bonds, reclamation bonds, wage bonds, bonds
issued in favor of any Governmental Authority and completion guarantees, bank
guarantees and similar contingent obligations or with respect to worker’s
compensation benefits);
(b)    all obligations of such Person arising under letters of credit, bankers’
acceptances or similar instruments issued for the account of such Person (solely
to the extent such letters of credit, bankers’ acceptances or other similar
instruments have been drawn and remain unreimbursed);
(c)    net obligations of such Person under any Hedging Agreement;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable and accrued expenses
incurred in the ordinary course of business, (ii) obligations under federal coal
leases, (iii) obligations under coal leases and (iv) obligations for take-or-pay
arrangements);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    Capital Lease Obligations; and
(g)    all Guarantees of such Person in respect of any of the foregoing
Indebtedness of any other Person (but excluding any performance and completion
Guarantees of such Person);
provided that in no event shall Indebtedness include (i) in connection with the
purchase by the Surviving Parent, any Borrower or any of their Restricted
Subsidiaries of any business, post-closing payment adjustments to which the
seller may become entitled to the extent such payment is determined by a final
closing balance sheet or such payment depends on the performance of such
business after the closing unless such payments are required under GAAP to
appear as a liability on the balance sheet (excluding the footnotes), provided,
that at the time of closing, the amount of any such payment is not determinable
and, to the extent such payment thereafter becomes fixed and determined, the
amount is paid within 30 days thereafter; (ii) deferred or prepaid revenues;
(iii) purchase price holdbacks in respect of a portion of the purchase price of
an asset to satisfy warranty or other unperformed obligations of the respective
seller, (iv) asset retirement obligations, or (v) obligations (other than
obligations with respect to Indebtedness for borrowed money or other
Indebtedness evidenced by loan agreements, bonds, notes or debentures or similar


26

--------------------------------------------------------------------------------





instruments or letters of credit (solely to the extent such letters of credit or
other similar instruments have been drawn and remain unreimbursed) (or, without
duplication, reimbursement agreements in respect thereof)) related to surface
rights under an agreement for the acquisition of surface rights for the
production of coal reserves in the ordinary course of business in a manner
consistent with historical practice of Contura and its Subsidiaries.
Indebtedness shall be calculated without giving effect to the effects of
Accounting Standards Codification Topic 815 “Derivatives and Hedging” and
related interpretations to the extent such effects would otherwise increase or
decrease an amount of Indebtedness for any purpose under this Agreement as a
result of accounting for any embedded derivatives created by the terms of such
Indebtedness.
The amount of any net obligation under any Hedging Agreement on any date shall
be deemed to be the Hedging Termination Value thereof as of such date. The
amount of any Indebtedness issued with original issue discount shall be deemed
to be the face amount of such Indebtedness less the remaining unamortized
portion of the original issue discount of such Indebtedness. The amount of any
Capital Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date. The amount of any
indebtedness of a Joint Venture secured by a Lien on property owned or being
purchased by the Surviving Parent, any Borrower or their Restricted Subsidiaries
as of any date shall be deemed to be the lower of (a) an amount equal to the
stated or determinable amount of the indebtedness that is secured by such Lien
and (b) the maximum amount for which the Surviving Parent, any Borrower or their
Restricted Subsidiaries may be liable (which may be determined with reference to
the fair market value of the property securing such indebtedness as reasonably
determined by the Designated Borrower in good faith) pursuant to the terms of
such indebtedness. Except as set forth in the sentence immediately above, the
amount of indebtedness of any Joint Venture, which is attributable to the
Surviving Parent, any Borrower or any Restricted Subsidiary shall be deemed to
equal the amount of indebtedness that would be attributable to the Surviving
Parent, any Borrower or any Restricted Subsidiary in accordance with GAAP.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitee” has the meaning specified in Section 10.04(b).
“Initial Borrower” has the meaning specified in the introductory paragraph to
this Agreement.
“Intercreditor Agreements” means each of (a) the ABL Intercreditor Agreements
and (b) the Junior Lien Intercreditor Agreements.
“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date;
provided, however, that if any Interest Period exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates and (b) as to any Base Rate
Loan, the last Business Day of each March, June, September and December and the
Maturity Date.


27

--------------------------------------------------------------------------------





“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the applicable Borrower in its
Borrowing Notice; provided that:
(i)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the immediately preceding Business Day;
(ii)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall, subject to clause (iii) below,
end on the last Business Day of a calendar month; and
(iii)with respect to each Facility, no Interest Period shall extend beyond its
applicable Maturity Date.
“Internally Generated Cash” means, with respect to any period, any cash of the
Surviving Parent, the Borrowers or any Restricted Subsidiary generated during
such period, excluding Net Proceeds, Extraordinary Receipts and any cash that is
generated from an incurrence of Indebtedness, an issuance of Equity Interests or
a capital contribution.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock or other securities of another Person, (b) a loan,
advance (excluding intercompany liabilities incurred in the ordinary course of
business in connection with the cash management operations of the Borrowers and
their Subsidiaries) or capital contribution to, or purchase or other acquisition
of any other debt or equity participation or interest in, another Person,
including any partnership or Joint Venture interest in such other Person, or (c)
the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit. For
purposes of covenant compliance, the amount of any Investment shall be (i) the
amount actually invested, as determined immediately prior to the time of each
such Investment, without adjustment for subsequent increases or decreases in the
value of such Investment minus (ii) the amount of dividends or distributions
received in connection with such Investment and any return of capital and any
payment of principal received in respect of such Investment that in each case is
received in cash or Cash Equivalents.
“IP Rights” has the meaning specified in Section 5.18.
“IP Security Agreements” means the Copyright Security Agreement, the Trademark
Security Agreement and the Patent Security Agreement.
“IRS” means the United States Internal Revenue Service.


28

--------------------------------------------------------------------------------





“Joint Venture” means any Person (a) other than a Subsidiary in which any
Borrower or its Subsidiaries hold an ownership interest or (b) which is an
unincorporated joint venture of any Borrower or any Subsidiary.
“Junior Collateral Trustee” means the Person acting as Junior Collateral Trustee
pursuant to any Junior Intercreditor Agreement, together with its successors and
assigns in such capacity.
“Junior Lien Indebtedness” means any Indebtedness (other than any ABL Facility)
that is secured by a junior Lien to the Lien securing the Secured Obligations
and that was permitted to be incurred and so secured hereunder.
“Junior Lien Intercreditor Agreement” means an intercreditor agreement to be
entered into between the ABL Agent, the Collateral Agent and the Junior
Collateral Trustee that sets forth the relative priority of the Priority Liens
and the ABL Liens (as such term is defined in such Junior Lien Intercreditor
Agreement), on the one hand, and the Junior Liens (as such term is defined in
such Junior Lien Intercreditor Agreement), on the other hand, as the same may be
amended, restated, supplemented or otherwise modified from time to time.
“Laws” means, as to any Person, collectively, all international, foreign,
Federal, state and local statutes, treaties, rules, regulations, ordinances,
codes, and determinations of arbitrators or courts or other Governmental
Authorities, in each case applicable to or binding upon such Person or any of
its property or to which such Person or any of its property is subject.
“Lender” has the meaning specified in the introductory paragraph hereto and
includes any (a) Incremental Lender and (b) Refinancing Facility Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Designated
Borrower and the Administrative Agent.
“Lexington Coal Purchase Agreement” means that certain Membership Interest and
Asset Purchase Agreement, dated as of July 18, 2017, among Lexington Coal
Company, LLC, as buyer, ANR, as seller, and ANR’s subsidiaries, as seller
representatives.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any Financing Lease
having substantially the same economic effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Term Loan, Incremental Loan or Refinancing Loan.


29

--------------------------------------------------------------------------------





“Loan Documents” means this Agreement, any Borrower Joinder and Assumption, each
Note, the Fee Letters, the Guaranty, each Security Document and any
Intercreditor Agreement.
“Loan Parties” means, collectively, the Borrowers and each Guarantor.
“Material Adverse Effect” means a material adverse effect upon (a) the business,
assets, operations, property or financial condition of the Surviving Parent and
the Borrowers and their Restricted Subsidiaries taken as a whole, (b) the
ability of the Borrowers and the Guarantors, taken as a whole, to perform their
obligations under the Loan Documents or (c) the validity or enforceability of
the Loan Documents or the material rights or remedies of the Administrative
Agent, the Collateral Agent, the Arrangers or the Lenders thereunder.
“Material Leased Real Property” means any (i) Mine or other real property, in
each case, subject to a lease with a Loan Party, as lessee, with annual minimum
royalties, rents or any similar payment obligations, in excess of $500,000 in
the most recently ended fiscal year and (ii) Material Prep Plants.
“Material Owned Real Property” means any Mine or other real property, in each
case, owned or acquired in fee by any Loan Party having a fair market value in
excess of $1,000,000.
“Material Prep Plants” means the leased locations set forth on Schedule 5.08(d).
“Material Real Property” means (a) the Material Leased Real Property, and (b)
the Material Owned Real Property, as the context may require; provided, that
Material Real Property shall not include (y) the Excluded Assets, or (z) any
leasehold interests of a Loan Party in commercial real property constituting
offices of the Borrowers and their Subsidiaries.
“Maturity Date” means November 9, 2025 (and, with respect to term loans pursuant
to an Incremental Facility or Refinancing Facility, the date on which such term
loans shall become due and payable in full hereunder, as specified in the
applicable joinder agreement or amendment hereto); provided, however, that, if
such date is not a Business Day, the Maturity Date shall be the next Business
Day.
“Mine” means any mining complex and its associated Reserve Area in respect of
any of the real properties in the United States in which any Loan Party holds an
ownership, leasehold or other interest, including any excavation or opening into
the earth now or hereafter made from which coal or other minerals are or can be
extracted.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” means any mortgages, deeds of trust or similar document (including
any fixture filings whether recorded as part of such mortgages or deeds of trust
or as separate instruments to the extent necessary in any particular state),
substantially in the form of Exhibit G or any such other form reasonably
acceptable to the Administrative Agent and the Designated Borrower.
“Multiemployer Plan” means any employee pension benefit plan (as defined in
Section 3(2) of ERISA) of the type described in Section 4001(a)(3) of ERISA, to
which any Borrower or any ERISA


30

--------------------------------------------------------------------------------





Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.
“Net Proceeds” means, with respect to any Disposition pursuant to Sections
7.05(i), Section 7.05(j) (except to the extent arising from an Investment in a
Loan Party) and 7.05(o), the sum of (a) cash and Cash Equivalents actually
received by the Surviving Parent, any Borrower or any Restricted Subsidiary in
connection with such Disposition (including any cash received by way of deferred
payment (excluding, for avoidance of doubt, royalty payments customary in the
mining industry) pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) minus (b) solely with respect to
Dispositions of assets not constituting Collateral, the sum of (i) (A) the
principal amount, premium or penalty, if any, interest and other amounts of any
Indebtedness that is secured by such asset and that is required to be repaid in
connection with such Disposition (other than Indebtedness under the Loan
Documents) or (B) any other required debt payments or required payments of other
obligations relating to the Disposition, in each case, with the proceeds
thereof, (ii) the reasonable or customary out-of-pocket fees and expenses
incurred by the Surviving Parent, the Borrowers or their Restricted Subsidiaries
in connection with such Disposition (including attorneys’ fees, accountants’
fees, investment banking fees, real property related fees and charges and
brokerage and consultant fees), (iii) all Taxes required to be paid or accrued
or reasonably estimated to be required to be paid or accrued as a result
thereof, (iv) in the case of any Disposition by a non-wholly-owned Restricted
Subsidiary or non-wholly-owned Unrestricted Subsidiary, the pro rata portion of
the Net Proceeds thereof (calculated without regard to this clause (iv))
attributable to minority or other third party interests and not available for
distribution to or for the account of any Borrower or a wholly-owned Restricted
Subsidiary as a result thereof and (v) the amount of any reasonable reserve
established in accordance with GAAP against any adjustment to the sale price or
any liabilities (x) related to any of the applicable assets and (y) retained by
any Borrower or any Subsidiary including, without limitation, pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations (however, the amount of any
subsequent reduction of such reserve (other than in connection with a payment in
respect of any such liability) shall be deemed to be Net Proceeds of such
Disposition occurring on the date of such reduction).
“Nonconsenting Lender” has the meaning specified in Section 10.13.
“Non-Recourse Debt” means Indebtedness (a) as to which none of the Surviving
Parent, any Borrower nor any of their Restricted Subsidiaries (i) provides
credit support of any kind (including any undertaking, agreement or instrument
that would constitute Indebtedness) other than a non-recourse pledge of the
Equity Interests of any Unrestricted Subsidiary to the extent such Equity
Interests do not constitute Collateral, (ii) is directly or indirectly liable
(as a guarantor or otherwise) other than by virtue of a non-recourse pledge of
the Equity Interests of any Unrestricted Subsidiary to the extent such Equity
Interests do not constitute Collateral, or (iii) constitutes the lender; (b) no
default with respect to which (including any rights that the holders thereof may
have to take enforcement action against any Unrestricted Subsidiary) would
permit (upon notice, lapse of time or both) any holder of any other Indebtedness
(other than the Obligations) of the Surviving Parent, any Borrower or any of
their Restricted Subsidiaries to declare a default on such other Indebtedness or
cause the payment thereof to be accelerated or payable prior to its stated
maturity; and (c) as to which the lenders thereunder will not have any recourse
to the Capital Stock


31

--------------------------------------------------------------------------------





or assets of the Surviving Parent, the Borrowers or any of their Restricted
Subsidiaries (other than solely the Equity Interests of any Unrestricted
Subsidiary to the extent such Equity Interests do not constitute Collateral).
“Note” means a promissory note made by the Borrowers in favor of a Lender and
its registered assigns evidencing Term Loans made by such Lender, substantially
in the form of Exhibit B.
“Obligations” means all advances to, and debts, liabilities and obligations
(other than, for the avoidance of doubt, Hedging Obligations) of, any Loan Party
arising under any Loan Document or otherwise with respect to any Loan, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.
“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-US jurisdiction); (b)
with respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement; and (c) with respect to any
partnership, Joint Venture, trust or other form of business entity, the
partnership, Joint Venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing, or similar Taxes that arise from any payment made
under, from the execution, delivery, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, this Agreement or any other Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment at the request of the Designated Borrower pursuant to Section 10.13).
“Outstanding Amount” means with respect to Term Loans, Incremental Loans and
Refinancing Loans, as the context may require, on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Term Loans, Incremental Loans or Refinancing
Loans, as applicable, occurring on such date.


32

--------------------------------------------------------------------------------





“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
in the case of any amount denominated in Dollars and (b) an overnight rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
“Owner Trust” means Bank of Utah, not in its individual capacity but solely as
owner trustee under the Trust Agreement N731BP dated July 26, 2016.
“Parent Entity” means any Person that is a direct or indirect parent company
(which may be organized as a partnership) of Contura.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“Patent Security Agreement” means the Patent Security Agreement, substantially
in the form attached to the Security Agreement or such other form reasonably
acceptable to the Administrative Agent and the Designated Borrower, by certain
Loan Parties in favor of the Collateral Agent, for the benefit of the Secured
Parties.
“PATRIOT Act” has the meaning specified in Section 5.17(b).
“Payment in Full” means, the time at which no Lender shall have any Commitments,
any Loan or other Obligations unpaid, unsatisfied or outstanding (other than in
respect of contingent obligations, indemnities and expenses related thereto that
are not then payable or in existence).
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, or any successor thereto.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Borrower or
any ERISA Affiliate or to which any Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five plan years.
“Permitted Acquisition” means any transaction or series of related transactions
for the direct or indirect acquisition by the Surviving Parent, any Borrower or
any of their Restricted Subsidiaries of all or substantially all the assets of a
Person or line of business or division of such person (referred to herein as the
“Acquired Assets”), or all of the Equity Interests (other than directors’
qualifying shares) of a Person (referred to herein as the “Acquired Entity”) or
merger or consolidation of any other combination with any other Person;
provided, that
(a)the Acquired Entity or the Acquired Assets, as applicable, shall be engaged
in a Similar Business;


33

--------------------------------------------------------------------------------





(b)both before and after giving effect thereto no Default or Event of Default
shall have occurred and be continuing;
(c)the Total Leverage Ratio on a Pro Forma Basis is equal to or less than 1.5 to
1.0;
(d)the Borrowers shall comply, and shall cause the Acquired Entity, if any, to
comply, with the applicable provisions of Section 6.16; provided that, in
respect of Acquired Entities that are organized outside of the United States or
will otherwise not become Loan Parties or Acquired Assets located outside of the
United States or that will not be acquired by Loan Parties, the aggregate amount
of such Investments, when taken together with Indebtedness of an Immaterial
Restricted Subsidiary or a non-Loan Party owing to a Loan Party pursuant to
Section 7.03(f) (other than Indebtedness subject to the second proviso of such
Section) and Disqualified Equity Interests issued by an Immaterial Restricted
Subsidiary or a non-Loan Party to a Loan Party pursuant to Section 7.03(f) and
Investments in Immaterial Restricted Subsidiaries or non-Loan Parties made
pursuant to Section 7.02(j), shall not in the aggregate exceed the greater of
$70,000,000 and 8% of Consolidated Net Tangible Assets;
(e)such Permitted Acquisition is not consummated in connection with a “hostile
takeover” or proxy fight or similar transaction; and
(f)such Permitted Acquisition and all transactions related thereto are
consummated in all material respects in accordance with applicable Laws.
“Permitted Asset Swap” means the substantially concurrent purchase and sale,
trade-in or exchange of equipment, real property or any other property of a
nature or type that is used or useful in a Similar Business or a combination of
such equipment, real property or any other property and cash or Cash Equivalents
between the Surviving Parent, any Borrower or any of their Restricted
Subsidiaries and another Person; provided that the fair market value of the
equipment, real property or any other property received is at least as great as
the fair market value of the equipment, real property or other property being
traded-in or exchanged as determined by the Designated Borrower reasonably and
in good faith; provided that any shortfall may be treated as an Investment and
shall constitute an Investment for purposes of calculating compliance with
Section 7.02.
“Permitted Internal Restructuring” means an internal reorganization or
restructuring of the Loan Parties primarily intended to achieve tax or corporate
efficiencies consisting of the creation of a new wholly-owned direct domestic
subsidiary of Contura which shall assume all of the rights and obligations of
Contura hereunder as the Designated Borrower by execution and delivery of a
Borrower Joinder and Assumption.
“Permitted Liens” means all of the Liens permitted under Section 7.01.
“Permitted Real Estate Encumbrances” means the following encumbrances which do
not, in any case, individually or in the aggregate, materially detract from the
value of any Mine subject thereto or interfere with the ordinary conduct of the
business or operations of any Loan Party as presently conducted on, at or with
respect to such Mine and as to be conducted following the Closing Date: (a)
encumbrances customarily found upon real property used for mining purposes in
the applicable jurisdiction in which the


34

--------------------------------------------------------------------------------





applicable real property is located to the extent such encumbrances would be
permitted or granted by a prudent operator of mining property similar in use and
configuration to such real property (e.g., surface rights agreements, wheelage
agreements and reconveyance agreements); (b) rights and easements of (i) owners
of undivided interests in any of the real property where the applicable Loan
Party or Subsidiary owns less than 100% of the fee interest, (ii) owners of
interests in the surface of any real property where the applicable Loan Party or
Subsidiary does not own or lease such surface interest, (iii) lessees, if any,
of coal or other minerals (including oil, gas and coal bed methane) where the
applicable Loan Party or Subsidiary does not own such coal or other minerals,
and (iv) lessees of other coal seams and other minerals (including oil, gas and
coal bed methane) not owned or leased by such Loan Party or Subsidiary; (c) with
respect to any real property in which the Surviving Parent, any Borrower or any
Restricted Subsidiary holds a leasehold interest, terms, agreements, provisions,
conditions, and limitations (other than royalty and other payment obligations
which are otherwise permitted hereunder) contained in the leases granting such
leasehold interest and the rights of lessors thereunder (and their heirs,
executors, administrators, successors, and assigns), subject to any amendments
or modifications set forth in any landlord consent delivered in connection with
a Mortgage; (d) farm, grazing, hunting, recreational and residential leases with
respect to which the Surviving Parent, any Borrower or any Restricted Subsidiary
is the lessor encumbering portions of the real properties to the extent such
leases would be granted or permitted by, and contain terms and provisions that
would be acceptable to, a prudent operator of mining properties similar in use
and configuration to such real properties; (e) royalty and other payment
obligations to sellers or transferors of fee coal or lease properties to the
extent such obligations constitute a lien not yet delinquent; (f) rights of
others to subjacent or lateral support and absence of subsidence rights or to
the maintenance of barrier pillars or restrictions on mining within certain
areas as provided by any mining lease, unless in each case waived by such other
person; (g) rights of repurchase or reversion when mining and reclamation are
completed, (h) zoning, building, land use and other similar laws and all Liens
(other than monetary Liens) that do not materially interfere with the ordinary
conduct of the business or operations of any Loan Party as presently conducted,
(i) Liens on the property of any Borrower or any of its Subsidiaries, as a
tenant under a lease or sublease entered into in the ordinary course of business
by such Person, in favor of the landlord under such lease or sublease, securing
the tenant’s performance under such lease or sublease, as such Liens are
provided to the landlord under applicable law and not waived by the landlord,
and (j) leases, subleases, licenses and rights-of-use granted to others incurred
in the ordinary course of business and that do not materially and adversely
affect the use of the property encumbered thereby for its intended purpose.
“Permitted Refinancing Increase” means, with respect to the Refinancing of any
Indebtedness, an amount equal to (a) any premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
Refinancing, (b) any unpaid accrued interest on the Indebtedness being
Refinanced, and (c) any existing commitments unutilized under the Indebtedness
being Refinanced.
“Permitted Refinancing Indebtedness” mean any Indebtedness issued in exchange
for, or the net proceeds of which are used to, extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable)


35

--------------------------------------------------------------------------------





of the Indebtedness so Refinanced (plus any Permitted Refinancing Increase in
respect of such Refinancing), (b) such Permitted Refinancing Indebtedness shall
have the same obligors and same guarantees as, and be secured on a basis no
greater than the Indebtedness so Refinanced (provided that the Permitted
Refinancing Indebtedness may be subject to lesser guarantees or be unsecured or
the Liens securing the Permitted Refinancing Indebtedness may rank junior to the
Liens securing the Indebtedness so Refinanced) and, to the extent applicable,
the Borrowers shall have satisfied the requirements of Section 5.3 of the ABL
Intercreditor Agreement with respect to such Permitted Refinancing Indebtedness,
(c) the maturity date is later than or equal to, and the weighted average life
to maturity of such Permitted Refinancing Indebtedness is greater than or equal
to, that of the Indebtedness being Refinanced, (d) if the Indebtedness so
Refinanced is subordinated in right of payment to the Obligations, then such
Permitted Refinancing Indebtedness, by its terms or by the terms of any
agreement or instrument pursuant to which it is outstanding, is expressly made
subordinate in right of payment to the Obligations at least to the extent that
the Indebtedness so Refinanced is subordinated to the Obligations and (e) the
terms and conditions of any Permitted Refinancing Indebtedness, taken as a
whole, are not materially less favorable to the Loan Parties than the terms and
conditions of the Indebtedness that is being Refinanced.
“Person” means any natural person, corporation, limited liability company,
trust, Joint Venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by any Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, by any ERISA
Affiliate.
“Platform” has the meaning specified in Section 6.02.
“Prime Rate” means the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section as the Prime Rate (currently defined as the
base rate on corporate loans posted by at least 75% of the nation’s thirty (30)
largest banks), as in effect from time to time. The Prime Rate is a reference
rate and does not necessarily represent the lowest or best rate actually charged
to any customer. The Administrative Agent or any other Lender may make
commercial loans or other loans at rates of interest at, above or below the
Prime Rate.
“Pro Forma Basis” means, for purposes of calculating Consolidated Net Tangible
Assets, the Total Leverage Ratio under the definition of “Incremental Debt Cap”,
in Sections 6.13, 7.03(i) and 7.06(e), the First Lien Leverage Ratio under the
definition of “Incremental Debt Cap”, or any other test that is based on
satisfying a financial ratio or metric, that with respect to any acquisition or
disposition (in each case, that would be included in a Pro Forma Basis
calculation pursuant to Section 1.03(c)), such acquisition or disposition shall
be deemed to have occurred as of the first day of the most recent four fiscal
quarter period preceding the date of such acquisition or disposition for which
the Borrowers have delivered financial statements pursuant to Section 6.01. In
connection with the foregoing, (a) with respect to any such acquisition, income
statement items attributable to the Person or property or assets acquired shall
be included to the extent relating to any period applicable in such calculations
to the extent (i) such items are not otherwise included in such income statement
items for the Surviving Parent, the Borrowers and their


36

--------------------------------------------------------------------------------





Restricted Subsidiaries in accordance with GAAP or in accordance with any
defined terms set forth in Section 1.01, (ii) such items are supported by
financial statements or other information reasonably satisfactory to the
Administrative Agent and (iii) any Indebtedness incurred or assumed by any
Borrower or any Subsidiary (including the Person, property or assets acquired)
in connection with such acquisition and any Indebtedness of the Person, property
or assets acquired which is not retired in connection with such acquisition (A)
shall be deemed to have been incurred as of the first day of the most recent
four fiscal quarter period preceding the date for such acquisition and (B) if
such Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the most recent four fiscal quarter period preceding the date of
such acquisition for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination; and (b) with respect to any such disposition,
income statement items attributable to the Person or property or assets being
disposed of shall be excluded to the extent relating to any period applicable in
such calculations in accordance with the foregoing principles applicable to
acquisitions, mutatis mutandis.
“Production Payments” means with respect to any Person, all production payment
obligations and other similar obligations with respect to coal and other natural
resources of such Person that are recorded as a liability or deferred revenue on
the financial statements of such Person in accordance with GAAP.
“Properties” has the meaning specified in Section 5.09(a).
“Qualified Equity Interests” means all Equity Interests of a Person other than
Disqualified Equity Interests.
“Qualifying IPO” means (a) the issuance by Contura or any Parent Entity of its
common Equity Interests in an underwritten primary public offering (other than a
public offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the SEC in accordance with the
Securities Act (whether alone or in connection with a secondary public offering)
or (b) the effectiveness of the listing or the admission to trading of all or
any part of the common Equity Interests of Contura or any Parent Entity on the
New York Stock Exchange or in or on any other national exchange or market or any
other sale or issue by way of listing, flotation or public offering or any
equivalent circumstances in relation to any Parent Entity in the United States.
“Receivables Transaction” means (a) the receivables purchase facility evidenced
by the Hitachi Receivables Purchase Agreement and any other agreements executed
in connection therewith or (b) any refinancing, extension or replacement of the
foregoing providing for a customary receivables sale, discounting, factoring or
securitization arrangement pursuant to which the Borrowers or any Restricted
Subsidiary of the Borrowers may sell, convey or otherwise transfer to any other
Person (other than the Borrowers or any Restricted Subsidiary), or may grant a
security interest in, any Sold Receivables.
“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of the Borrowers.
“Reclamation Funding Agreement” means that certain Amended Reclamation Funding
Agreement, dated as of October 23, 2017, (as amended, supplemented or modified
from time to time), by and among:


37

--------------------------------------------------------------------------------





(a) Alpha Natural Resources, Inc., on behalf of itself and its
debtor-affiliates; (b) Contura Energy, Inc.; (c) the Illinois Department of
Natural Resources; (d) the Kentucky Energy and Environment Cabinet, Department
for Natural Resources; (e) the United States Department of the Interior, Office
of Surface Mining, Reclamation and Enforcement, in its capacity as the
regulatory authority over surface mining operations in the State of Tennessee;
(f) the Commonwealth of Virginia, Department of Mines, Minerals and Energy; and
(g) the West Virginia Department of Environmental Protection.
“Refinance” has the meaning specified in the definition of Permitted Refinancing
Indebtedness.
“Refinancing” means (i) the repayment in full of the ANR Cantor Credit Agreement
and (ii) the refinancing and amendment and restatement of the Existing Credit
Agreement pursuant to this Agreement.
“Refinancing Amendment” means that certain Refinancing Amendment and Amendment
and Restatement Agreement, dated as of the date hereof, between Contura, the
Lenders, the Collateral Agent and the Administrative Agent.
“Refinancing Facility” has the meaning specified in Section 2.12(a).
“Refinancing Facility Effective Date” has the meaning specified in Section
2.12(c).
“Refinancing Facility Lender” means any Person who provides a Refinancing
Facility.
“Refinancing Loan” means, with respect to any Refinancing Facility, an advance
made by any Refinancing Facility Lender under such Refinancing Facility.
“Register” has the meaning specified in Section 10.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, attorneys and advisors
of such Person and of such Person’s Affiliates.
“Related Party Transaction” has the meaning specified in Section 7.08.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.
“Repricing Event” means (a) any prepayment or repayment of Term Loans with the
proceeds of, or any conversion of Term Loans into, any new or replacement
tranche of term loans bearing interest at an “effective” interest rate less than
the “effective” interest rate applicable to the Term Loans (as such comparative
rates are determined by the Administrative Agent) and (b) any amendment or other
modification to the Loan Documents that, directly or indirectly, reduces the
“effective” interest rate applicable to the Term Loans (in each case, with
original issue discount and upfront fees, which shall be deemed to constitute
like amounts of original issue discount, being equated to interest margins in a
manner consistent with generally accepted financial practice based on an assumed
four-year life to maturity), including any mandatory assignment in connection
therewith with respect to each Term Loan Lender that refuses to consent to such
amendment.


38

--------------------------------------------------------------------------------





“Required Facility Lenders” means, as of any date of determination, with respect
to any Facility, Lenders under such Facility holding more than 50% of the Total
Outstandings with respect to such Facility.
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the Total Outstandings; provided that the unused
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded from both the numerator and the
denominator for purposes of making a determination of Required Lenders.
“Requirement of Law” means as to any Person, the Organizational Documents of
such Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
“Reserve Area” means (a) the real property owned in fee by any Loan Party or in
which a Loan Party has a leasehold interest that is part of the areas listed on
Schedule 1.01(d) and (b) any real property constituting coal reserves or access
to coal reserves owned in fee by any Loan Party or in which a Loan Party has a
leasehold interest, acquired after the Closing Date, that is not an active Mine.
“Residual Mechanic’s Liens” means the mechanic’s Liens existing on the Closing
Date securing the payment of unpaid liabilities in respect of supplied labor or
materials filed against certain properties of the Loan Parties located in
Pennsylvania for so long as such Liens (a) are being satisfied in accordance
with that certain Second Amended Joint Plan of Reorganization of Debtors and
Debtors in Possession, as modified, for Alpha Natural Resources, Inc., as
confirmed on July 12, 2016 and (b) do not secure obligations in excess of
$1,000,000 in the aggregate at any time outstanding.
“Residual Property Tax Liens” means the Liens existing on the Closing Date
securing the payment of unpaid Taxes in respect of real property interests filed
against certain properties of the Loan Parties located in Pennsylvania, West
Virginia, Virginia and Wyoming for so long as such Liens (a) are being satisfied
in accordance with that certain Second Amended Joint Plan of Reorganization of
Debtors and Debtors in Possession, as modified, for Alpha Natural Resources,
Inc., as confirmed on July 12, 2016 and (b) do not secure obligations in excess
of $10,000,000 in the aggregate at any time outstanding.
“Responsible Officer” of any person shall mean any executive officer, president,
chief financial officer, principal accounting officer, treasurer, assistant
treasurer or controller of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement and with respect to financial and tax matters, the
chief financial officer, treasurer or assistant treasurer of the Designated
Borrower.
“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) by the Surviving Parent, any Borrower or any
Restricted Subsidiary with respect to its Capital Stock, or any payment (whether
in cash, securities or other property) by the Surviving Parent, any Borrower or
any Restricted Subsidiary, including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any of its Capital Stock, or on account of any return of capital
to its stockholders, partners or members (or the equivalent Person thereof)


39

--------------------------------------------------------------------------------





and (b) any payment or prepayment of principal of, premium, if any, or interest
on, or redemption, purchase, retirement, defeasance (including in-substance or
legal defeasance), sinking fund or similar payment with respect to, any
unsecured Indebtedness for borrowed money, Subordinated Indebtedness or Junior
Lien Indebtedness.
“Restricted Subsidiary” means any Subsidiary of the Designated Borrower that is
not an Unrestricted Subsidiary.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
“Same Day Funds” means immediately available funds.
“Sanctions” has the meaning specified in Section 5.17(a).
“Sanctions Laws” has the meaning specified in Section 5.17(a).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Hedging Agreement” means any Hedging Agreement between the Surviving
Parent, a Borrower or a Restricted Subsidiary, on the one hand, and any Lender,
an Agent, an Arranger or an Affiliate of any of the foregoing (or with any
Person that was a Lender, an Agent, an Arranger or an Affiliate of the foregoing
when such Hedging Agreement was entered into) (any such counterparty, a “Hedge
Bank”).
“Secured Hedging Obligations” means all debts, liabilities and obligations of
the Surviving Parent, any Borrower or any Restricted Subsidiary in respect of
any Secured Hedging Agreement.
“Secured Obligations” means the Obligations and the Secured Hedging Obligations.
Notwithstanding anything to the contrary herein, the “Secured Obligations” shall
not include any Excluded Hedging Obligations.
“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Arrangers, the Lenders and, with respect to any Secured Hedging
Agreement, any Hedge Bank.
“Security Agreement” means that certain Amended and Restated Pledge and Security
Agreement, dated as of the Closing Date, substantially in the form of Exhibit F
or such other form reasonably acceptable to the Administrative Agent, the
Collateral Agent and the Borrowers, among the Borrowers, the Restricted
Subsidiaries from time to time party thereto and the Collateral Agent, for the
benefit of the Secured Parties.
“Security Documents” means, collectively, the Security Agreement, the IP
Security Agreements, the Mortgages, each of the pledge agreements and
supplements thereto, security agreements and supplements thereto, and other
similar agreements delivered to Administrative Agent and Lenders pursuant to
Section 6.16, and any other documents, agreements or instruments that grant or
purport to grant a Lien on any assets of any Borrower or any other Loan Party in
favor of the Collateral Agent to secure the Secured


40

--------------------------------------------------------------------------------





Obligations; provided, that, for the avoidance of doubt, in no event shall any
such Security Documents grant any security interests in any Excluded Assets.
“Similar Business” means any of the following, whether domestic or foreign: the
mining, production, marketing, sale, trading and transportation (including,
without limitation, any business related to terminals) of natural resources
including coal, ancillary natural resources and mineral products, exploration of
natural resources, any acquired business activity so long as a material portion
of such acquired business was otherwise a Similar Business, and any business
that is ancillary or complementary to the foregoing.
“Sold Receivables” means those accounts receivables originated by the Borrowers
or any Restricted Subsidiary of the Borrowers (including any related assets)
sold to any other Person (other than the Borrowers or any Restricted Subsidiary)
pursuant to any Receivables Transaction
“Solvent” means, with respect to any Person, that as of the date of
determination, both (i) (a) the sum of such Person’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such Person’s
present assets; (b) such Person’s capital is not unreasonably small in relation
to its business as contemplated on the Closing Date and reflected in the
projections delivered pursuant to Section 4.01(a)(vi) or with respect to any
transaction contemplated to be undertaken after the Closing Date; and (c) such
Person has not incurred and does not intend to incur, or believe (nor should it
reasonably believe) that it will incur, debts beyond its ability to pay such
debts as they become due (whether at maturity or otherwise); and (ii) such
Person is “solvent” within the meaning given that term and similar terms under
the Bankruptcy Code and other applicable laws relating to fraudulent transfers
and conveyances. For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standards No. 5).
“Subordinated Indebtedness” means any Indebtedness of the Surviving Parent, the
Borrowers and their Restricted Subsidiaries that is contractually subordinated
to the Indebtedness under the Loan Documents.
“Subsidiary” of a Person means a corporation, partnership, Joint Venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned directly, or indirectly through one or more
intermediaries, or both, by such Person; provided, that, notwithstanding the
foregoing, none of DTA, Marshall Land LLC and Mountaineer Capital, LP will be a
“Subsidiary” for purposes of this Agreement (other than, solely for purposes of
Section 6.01 of this Agreement and with respect to any financial ratios and
other financial calculations); provided further, that the Owner Trust shall not
be considered a Subsidiary of any Loan Party. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of any Borrower.


41

--------------------------------------------------------------------------------





“Surety Bonds” means surety bonds obtained by the Surviving Parent, any Borrower
or any Restricted Subsidiary and the indemnification or reimbursement
obligations of the Surviving Parent, any Borrower or such Restricted Subsidiary
in connection therewith.
“Surviving Parent” means, after giving effect to any Permitted Internal
Restructuring, Contura (or, for the avoidance of doubt, any successor thereto)
as the parent of the wholly-owned direct domestic subsidiary which assumed all
of the rights and obligations of Contura hereunder as the Designated Borrower in
connection with such Permitted Internal Restructuring.
“Tangible Assets” means at any date, with respect to any Person, (a) the sum of
all amounts that would, in accordance with GAAP, be set forth opposite the
caption “total assets” (or any like caption) on a consolidated balance sheet of
such Person at such date minus (b) the sum of all amounts that would, in
accordance with GAAP, be set forth opposite the captions “goodwill” or other
intangible categories (or any like caption) on a consolidated balance sheet of
such Person on such date.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Loan” has the meaning specified in Section 2.01.
"Term Loan Commitment” means, as to each Lender, its obligation to make Term
Loans to the Borrowers pursuant to Section 2.01 in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Term Loan Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement. The aggregate amount of
Term Loan Commitments as of the Closing Date is $550,000,000.
“Term Loan Facility” means, at any time, the aggregate principal amount of the
Term Loans of all Lenders outstanding at such time.
“Threshold Amount” means $25,000,000.
“Total Leverage Ratio” means, as of any date of determination, the ratio of (i)
Consolidated Net Total Debt on such date to (ii) Consolidated EBITDA for the
period of the four consecutive fiscal quarters ending as of the date of the
financial statements most recently delivered by the Borrowers pursuant to
Section 6.01(a) or (b), as applicable.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans.
“Trademark Security Agreement” means the Trademark Security Agreement,
substantially in the form attached to the Security Agreement or such other form
reasonably acceptable to the Administrative Agent, by certain Loan Parties in
favor of the Collateral Agent, for the benefit of the Secured Parties.


42

--------------------------------------------------------------------------------





“Transaction Costs” has the meaning specified in clause (c) of the definition of
Transactions in this Agreement.
“Transactions” means, collectively, (a) the Refinancing, (b) the incurrence of
the Loans under the Loan Documents, (c) the ANR Acquisition and (d) the payment
of the fees and expenses incurred in connection with any of the foregoing
clauses (a) through (c) hereof (the “Transaction Costs”).
“Type” means, with respect to a Term Loan, its character as a Base Rate Loan or
a Eurocurrency Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the applicable state of
jurisdiction.
“Unfunded Pension Liability” means the excess of a Pension Plan’s accrued
benefit liabilities under Section 4001(a)(16) of ERISA, over the current value
of that Pension Plan’s assets, determined in accordance with the actuarial
assumptions used for funding the Pension Plan pursuant to Section 412 of the
Code for the applicable plan year.
“United States” and “US” mean the United States of America.
“Unrestricted Cash” means the aggregate amount of cash and Cash Equivalents held
in accounts on the consolidated balance sheet of Contura and its Restricted
Subsidiaries to the extent that the use of such cash for application to payment
of the Obligations or other Indebtedness is not prohibited by law or any
contract or other agreement and such cash is and Cash Equivalents are free and
clear of all Liens (other than Liens in favor of the Collateral Agent) and Liens
permitted pursuant to Section 7.01(p)(i) hereof.
“Unrestricted Subsidiary” means any Subsidiary of the Designated Borrower that
becomes an Unrestricted Subsidiary in accordance with Section 6.13.
“U.S. Government Obligations” means obligations issued or directly and fully
guaranteed or insured by the United States of America or by any agency or
instrumentality thereof, provided that the full faith and credit of the United
States of America is pledged in support thereof.
“VEBA” means the Voluntary Employee Beneficiary Association.
“Voting Stock” means, with respect to any Person, such Person’s Equity Interest
having the right to vote for the election of directors of such Person under
ordinary circumstances.
“Weighted Average Yield” means with respect to any Loan, on any date of
determination, the weighted average yield to maturity, in each case, based on
the interest rate applicable to such Loan on such date and giving effect to all
upfront or similar fees or original issue discount payable with respect to such
Loan.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In


43

--------------------------------------------------------------------------------





Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule.

1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organizational Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof”,
“hereto” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) all references to “wholly-owned” when
referring to a Subsidiary of a Borrower shall mean a Subsidiary of which all of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned directly or indirectly by such Borrower or
another wholly-owned Subsidiary of such Borrower, (vi) any reference to any law
shall include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vii) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only, shall not constitute a part hereof, shall not be
given any substantive effect and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d)Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, limited
partnership or trust, or an allocation of assets to a series of a limited
liability company, limited partnership or trust (or the unwinding of such a
division or allocation), as if it


44

--------------------------------------------------------------------------------





were a merger, transfer, consolidation, amalgamation, consolidation, assignment,
sale or transfer, or similar term, as applicable, to, of or with a separate
Person. Any division of a limited liability company, limited partnership or
trust shall constitute a separate Person hereunder (and each division of any
limited liability company, limited partnership or trust that is a Subsidiary,
Restricted Subsidiary, Unrestricted Subsidiary, Joint Venture or any other like
term shall also constitute such a Person or entity).

1.03    Accounting Terms.
(a)Generally. All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.
(b)Changes in GAAP. If at any time any Accounting Change would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Designated Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Designated Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such Accounting Change as if such Accounting
Change has not been made (subject to the approval of the Required Lenders);
provided that, until so amended, all financial covenants, standards and terms in
this Agreement shall continue to be calculated or construed as if such
Accounting Change had not occurred.
(c)Pro Forma Basis Calculation. Notwithstanding anything herein to the contrary,
the parties hereto acknowledge and agree that all calculations of (i) the Total
Leverage Ratio and the First Lien Leverage Ratio for purposes of determining
compliance with the Incremental Debt Cap, Sections 6.13, 7.03(i) and 7.06(e),
(ii) Consolidated Net Tangible Assets or (iii) any other test that is based on
satisfying a financial ratio or metric, shall be made on a Pro Forma Basis (A)
with respect to any acquisition by the Surviving Parent, the Borrowers or their
Restricted Subsidiaries of any Person, property or assets, if the Consolidated
EBITDA for the acquired Person or business for the most recent four fiscal
quarter period for which financial statements are available (or if financial
statements are not available for four consecutive fiscal quarters, the number of
consecutive fiscal quarters for which financial statements are available) is
equal to or greater than 5% of the Consolidated EBITDA of the Surviving Parent,
the Borrowers and their Restricted Subsidiaries for such period and (B) with
respect to any disposition by the Surviving Parent, the Borrowers or their
Restricted Subsidiaries of any Person, property or assets, if the Consolidated
EBITDA for the Person or business being disposed of for the most recent four
fiscal quarter period for which financial statements are available (or if
financial statements are not available for four consecutive fiscal quarters, the
number of consecutive fiscal quarters for which financial statements are
available) was equal to or exceeded 5% of the Consolidated EBITDA of the
Surviving Parent, the Borrowers and their Restricted Subsidiaries for such
period. With respect to the above Pro Forma Basis calculations, in the event
that the relevant entity or property, which is being acquired or disposed,
reports its financial results on a semi-annual basis, the Administrative Agent
and the Borrowers may utilize the two most recent semi-annual financial results
for purposes of making such calculation and such above determination in a manner
similar to the above that is mutually agreeable.


45

--------------------------------------------------------------------------------






1.04    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to New York City time (daylight or standard, as
applicable).

1.05    Negative Covenant Compliance. For purposes of determining whether the
Surviving Parent, the Borrowers and their Restricted Subsidiaries comply with
any exception to the negative covenants contained in Sections 7.01, 7.02, 7.03
and 7.06 where compliance with any such exception is based on a financial ratio
or metric being satisfied, it is understood that (a) compliance shall be
measured at the time when the relevant event is undertaken, as such financial
ratios and metrics are intended to be “incurrence” tests and not “maintenance”
tests and (b) correspondingly, any such ratio and metric shall only prohibit the
Surviving Parent, the Borrowers and their Restricted Subsidiaries from creating,
incurring, assuming, suffering to exist or making, as the case may be, any new
Liens, Indebtedness, Investments or Restricted Payments, but shall not result in
any previously Permitted Liens, Indebtedness, Investments or Restricted Payments
ceasing to be permitted hereunder.

1.06    Borrower Joinder and Assumption. After the Closing Date and the
consummation of the ANR Acquisition, upon at least five (5) Business Days’
advance written notice to the Administrative Agent, the Loan Parties may elect
to join ANR as a “Borrower” hereunder and under the other Loan Documents to be
jointly and severally liable with all other Loan Parties for all of the
Obligations under this Agreement to the same extent and with the same force and
effect as if ANR had originally been named a “Borrower” hereunder; provided
that:
(a)The Administrative Agent shall have received the following, each of which
shall be (w) originals, telecopies or electronic copies (followed promptly by
originals), (x) properly executed by a duly authorized officer of ANR, (y) dated
on or before the effective date of ANR’s joinder as a “Borrower” hereunder (or,
in the case of certificates of governmental officials, a recent date before such
date) and (z) in form and substance reasonably satisfactory to the
Administrative Agent:
(i)An executed counterpart of a Borrower Joinder and Assumption;
(ii)Notes executed by ANR in favor of each Lender requesting Notes;
(iii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of duly authorized officers of ANR as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each officer of ANR executing the Borrower Joinder;
(iv)such documents and certifications as the Administrative Agent may reasonably
require to evidence that ANR is duly organized or formed, and that ANR is
validly existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect;
(v)the executed opinion of counsel to ANR, addressed to the Administrative
Agent, the Collateral Agent and each Lender, in form and substance reasonably
acceptable to the Administrative Agent and Collateral Agent;


46

--------------------------------------------------------------------------------





(vi)a certificate signed by a Responsible Officer of the Designated Borrower
certifying that both before and after giving effect thereto (A) the
representations and warranties contained in Article V are true and correct in
all material respects (except to the extent qualified as to materiality in which
case they are true and correct in all respects) on and as of the effective date
of ANR’s joinder as a “Borrower” hereunder, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (or in all respects, as
applicable) as of such earlier date, and (B) no Default or Event of Default
shall have occurred and be continuing; and
(b)the Administrative Agent shall have received all documentation and other
information required by the Administrative Agent’s regulatory authorities with
respect to ANR under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the PATRIOT Act and the
Beneficial Ownership Regulation.

ARTICLE II.
THE COMMITMENTS AND BORROWINGS

2.01    The Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make a loan (a “Term Loan”) to the Borrowers in
Dollars, on the Closing Date in an aggregate principal amount not to exceed such
Lender’s Applicable Percentage of the Term Loan Facility; provided, however,
that after giving effect to any Borrowing, (i) the Total Outstandings shall not
exceed the Term Loan Facility and (ii) the aggregate Outstanding Amount of the
Term Loans of any Lender shall not exceed such Lender’s Term Loan Commitment.
Each Borrowing shall consist of Term Loans made simultaneously by the Lenders in
accordance with their respective Applicable Percentage of the Term Loan
Facility. Amounts borrowed under this Section 2.01 and repaid or prepaid may not
be reborrowed. Term Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein. Term Loan Commitments in effect on the Closing Date and
not drawn on the Closing Date shall expire immediately after such date.

2.02    Borrowings, Conversions and Continuations of the Loans.
(a)Each Borrowing, each conversion of Term Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Designated
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 12:00 p.m., New York City time (i) three (3) Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans and (ii) one Business Day prior to the requested date of
any Borrowing of Base Rate Loans. Each telephonic notice by the Designated
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Borrowing Notice, appropriately
completed and signed by a Responsible Officer of the Designated Borrower. Each
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans shall be
in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Each Borrowing Notice (whether telephonic or written) shall specify
(i) whether the Designated Borrower is requesting a Borrowing, a conversion of
Term Loans from one Type to the other, or a continuation of Eurocurrency Rate
Loans, (ii) the requested


47

--------------------------------------------------------------------------------





date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Loans to be borrowed,
converted or continued, (iv) the Type of Loans to be borrowed or to which
existing Term Loans are to be converted and (v) if applicable, the duration of
the Interest Period with respect thereto. If the Designated Borrower fails to
specify a Type of Loan in a Borrowing Notice or if the Designated Borrower fails
to give a timely notice requesting a conversion or continuation of Eurocurrency
Rate Loans, then the applicable Term Loans shall be made as Eurocurrency Rate
Loans with an Interest Period of one month. Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurocurrency Rate Loans. If the
Designated Borrower requests a Borrowing of, conversion to, or continuation of
Eurocurrency Rate Loans in any such Borrowing Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.
(b)Following receipt of a Borrowing Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
applicable Facility of the applicable Term Loans, and if no timely notice of a
conversion or continuation is provided by the Designated Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans as described in the preceding subsection. Each
Lender shall make the amount of its Loan available to the Administrative Agent
in Same Day Funds at the Administrative Agent’s Office not later than 1:00 p.m.,
New York City time on the Business Day specified in the applicable Borrowing
Notice. Upon satisfaction of the applicable conditions set forth in Section 4.02
(and, if such Borrowing is the initial Borrowing, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrowers
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrowers on the books of Administrative Agent with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Designated Borrower.
(c)Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default, no Loans
may be requested as, converted to or continued as Eurocurrency Rate Loans if the
Required Lenders or the Administrative Agent so notify the Designated Borrower.
(d)As soon as practicable after 10:00 a.m. (New York City time) two (2) Business
Days prior to the first day of each Interest Period, Administrative Agent shall
determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the Eurocurrency Rate Loans for which an interest rate is then being determined
for the applicable Interest Period and shall promptly give notice thereof (in
writing or by telephone confirmed in writing) to the Designated Borrower and
each Lender. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Designated Borrower and the Lenders of any
change in the Administrative Agent’s prime rate used in determining the Base
Rate promptly following the public announcement of such change.
(e)After giving effect to all Borrowings, all conversions of Loans from one Type
to the other, and all continuations of Loans as the same Type, there shall not
be more than five (5) Interest Periods in effect hereunder.


48

--------------------------------------------------------------------------------






2.03    Prepayments and Commitment Reductions.
(a)    Voluntary Prepayments. The Borrowers may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Term
Loans in whole or in part, subject to Section 2.03(f); provided that (i) such
notice must be received by the Administrative Agent not later than 12:00 p.m.,
New York City time (or such other later time which is acceptable to the
Administrative Agent), (A) three (3) Business Days prior to any date of
prepayment of Eurocurrency Rate Loans, and (B) on the date of prepayment of Base
Rate Loans; (ii) any prepayment of Eurocurrency Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof; and (iii) any prepayment of Base Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof or, in
each case, the entire amount thereof then outstanding. Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Loans to be
prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
ratable portion of such prepayment (based on such Lender’s Applicable
Percentage). If such notice is given by the Designated Borrower, the Borrowers
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein; provided that any such notice
may be contingent upon the consummation of a refinancing and such notice may
otherwise be extended or revoked, in each case, with the requirements of Section
3.05 to apply to any failure of the contingency to occur and any such extension
or revocation. Any prepayment shall be accompanied by all accrued interest and
fees on the amount prepaid including, with respect to Eurocurrency Rate Loans,
any additional amounts required pursuant to Section 3.05. Each prepayment of the
outstanding Term Loans pursuant to this Section 2.03(a) shall be applied to the
scheduled installment payments thereof as the Designated Borrower shall direct,
and each prepayment of Loans shall be paid to the Lenders in accordance with
their respective Applicable Percentages.
(b)    Asset Sales. No later than ten (10) Business Days following the
consummation of any Asset Sale by the Surviving Parent, a Borrower or a
Restricted Subsidiary pursuant to Sections 7.05(i), 7.05(j) (except to the
extent arising from an Investment in a Loan Party) or 7.05(o) that results in
the amount of Net Proceeds (as of the date of such receipt) exceeding
$10,000,000 (such excess amount, the “Excess Asset Sale Proceeds”), the
Borrowers shall make (or cause to be made) a prepayment of the Term Loans in an
amount equal to the lesser of (x) 100% of such Excess Asset Sale Proceeds and
(y) the aggregate principal amount of the Term Loans then outstanding (the
“Asset Sale Sweep Provision”), if any, in each case subject to the following:
(i)The Borrowers shall not be required to make a prepayment with such Excess
Asset Sale Proceeds to the extent (A) the Excess Asset Sale Proceeds are
reinvested in assets that are, in the reasonable business judgment of the
Designated Borrower, useful in the business of the Surviving Parent, the
Borrowers or some or all of their Restricted Subsidiaries (including by way of
any Permitted Acquisition) within 365 days following receipt thereof by the
Surviving Parent, the Designated Borrower and/or such Restricted Subsidiary, or
(B) if the Surviving Parent, such Borrower and/or such Restricted Subsidiary, as
applicable, has committed in writing to so reinvest such Excess Asset Sale
Proceeds during such 365-day period, such Excess Asset Sale Proceeds are so
reinvested within 180 days after the expiration of such 365-day period,


49

--------------------------------------------------------------------------------





in each case, so long as (x) no Event of Default exists at the time of such
reinvestment and (y) with respect to any Excess Asset Sale Proceeds exceeding
$10,000,000, prior to the date of any such required prepayment, the Designated
Borrower notifies the Administrative Agent in writing of the Surviving Parent’s,
such Borrower’s and/or its Restricted Subsidiary’s intention to reinvest such
Excess Asset Sale Proceeds; provided that, to the extent such Excess Asset Sale
Proceeds have not been so reinvested prior to the expiration of the applicable
period, the Borrowers shall promptly prepay the outstanding Term Loans after the
expiration of such period in an amount equal to the amount required by the Asset
Sale Sweep Provision where, subject to Section 2.03(b)(iii), the amount of
Excess Asset Sale Proceeds for such purposes shall be the amount of Excess Asset
Sale Proceeds not reinvested as set forth above; provided, further that, if such
Asset Sale includes a Disposition of any Collateral, the assets in which the
portion of Excess Asset Sale Proceeds derived from such Collateral are so
reinvested as set forth above shall be reinvested in assets of one or more Loan
Parties and the applicable Loan Party shall comply with Section 6.16 with
respect to such assets as if such assets were acquired on the date of such
reinvestment.
(ii)Any prepayment of Loans shall be accompanied by all accrued interest and
fees on the amount prepaid including in respect of Eurocurrency Rate Loans any
additional amounts required pursuant to Section 3.05.
(iii)The amount of repayments required to be made pursuant to this Section
2.03(b) shall be reduced by an amount equal to the sum of the amount of any
voluntary repayments of the Term Loans made with such Net Proceeds from the
relevant Asset Sale.
(c)    Issuance of Debt. On the first Business Day following receipt by the
Surviving Parent, any Borrower or any of its Restricted Subsidiaries of any cash
proceeds from the incurrence of any Indebtedness of the Surviving Parent, any
Borrower or any of their Restricted Subsidiaries (other than with respect to
Indebtedness permitted to be incurred pursuant to Section 7.03 but including
Permitted Refinancing Indebtedness in respect of the Term Loans), the Borrowers
shall prepay the Term Loans in an aggregate amount equal to 100% of such
proceeds, net of underwriting discounts and commissions and other reasonable
costs and expenses associated therewith, including reasonable legal fees and
expenses.
(d)    Excess Cash Flow. In the event that there shall be Excess Cash Flow for
any fiscal quarter (commencing with the fiscal quarter ending March 31, 2019),
the Borrowers shall, no later than seventy (70) days after the end of such
fiscal quarter (or one hundred thirty (130) days in the case of the last fiscal
quarter of any fiscal year), prepay the Term Loans in an aggregate amount equal
to (i) 75% of such Excess Cash Flow minus (ii) voluntary repayments of the Loans
made during such fiscal quarter with Internally Generated Cash (excluding, for
the avoidance of doubt, repayments of Loans made with the cash proceeds of any
Permitted Refinancing Indebtedness); provided, that if, as of the last day of
the most recently ended fiscal quarter, the Total Leverage Ratio (determined for
any such period by reference to the Compliance Certificate delivered pursuant to
Section 6.02(a) calculating the Total Leverage Ratio as of the last day of such
fiscal quarter) shall be (1) less than 2.25:1.00 and greater than or equal to
1.00:1.00, the Borrowers shall only be required to make the prepayments
otherwise required hereby in an amount equal to (i) 50% of such Excess Cash Flow
minus (ii) voluntary repayments of the Loans made during such fiscal quarter
with Internally Generated Cash (excluding, for the avoidance of doubt,
repayments of Loans made with


50

--------------------------------------------------------------------------------





the cash proceeds of any Permitted Refinancing Indebtedness) and (2) less than
1.00:1.00, the Borrowers shall only be required to make the prepayments
otherwise required hereby in an amount equal to (i) 25% of such Excess Cash Flow
minus (ii) voluntary repayments of the Loans made during such fiscal quarter
with Internally Generated Cash (excluding, for the avoidance of doubt,
repayments of Loans made with the cash proceeds of any Permitted Refinancing
Indebtedness).
(e)    Extraordinary Receipts. No later than ten (10) Business Days following
the date of receipt by the Surviving Parent, any Borrower or any of its
Restricted Subsidiaries, or Administrative Agent or Collateral Agent as loss
payee, of any Extraordinary Receipts, the Borrowers shall prepay the Term Loans
in an aggregate amount equal to 100% of such Extraordinary Receipts in excess of
$5,000,000 (such excess amount, the “Excess Extraordinary Proceeds”); provided,
the Borrowers shall not be required to make a prepayment with such Excess
Extraordinary Proceeds to the extent (A) the Excess Extraordinary Proceeds are
reinvested in assets that are, in the reasonable business judgment of the
Designated Borrower, useful in the business of the Surviving Parent, the
Borrowers or some or all of their Restricted Subsidiaries (including by way of
any Permitted Acquisition) within 365 days following receipt thereof by the
Surviving Parent, such Borrower and/or such Restricted Subsidiary, or (B) if the
Surviving Parent, such Borrower and/or such Restricted Subsidiary, as
applicable, has committed in writing to so reinvest such Excess Extraordinary
Proceeds during such 365-day period, such Excess Extraordinary Proceeds are so
reinvested within 180 days after the expiration of such 365-day period, in each
case, so long as (x) no Event of Default exists at the time of such reinvestment
and (y) with respect to any Excess Extraordinary Proceeds exceeding $8,000,000,
prior to the date of any such required prepayment, the Designated Borrower
notifies the Administrative Agent in writing of the Surviving Parent’s, any
Borrower’s and/or their Restricted Subsidiary’s intention to reinvest such
Excess Extraordinary Proceeds; provided that, to the extent such Excess
Extraordinary Proceeds have not been so reinvested prior to the expiration of
the applicable period, the Borrowers shall promptly prepay the outstanding Term
Loans after the expiration of such period in an amount equal to such Excess
Extraordinary Proceeds less any amount so reinvested; provided, further that, if
such casualty or taking includes any Collateral, the assets in which the portion
of Excess Extraordinary Proceeds derived from such Collateral are so reinvested
as set forth above shall be reinvested in assets of one or more Loan Parties and
the applicable Loan Party shall comply with Section 6.16 with respect to such
assets as if such assets were acquired on the date of such reinvestment.
(f)    Call Protection. In the event all or any portion of the Term Loans
incurred on the Closing Date is repaid, repriced or effectively refinanced in
connection with any Repricing Event on or prior to the date that is six (6)
months after the Closing Date, any such repayments, repricing or effective
refinancings will be made at 101.0% of the principal amount repaid, repriced or
effectively refinanced.
(g)    Repatriation. Notwithstanding the foregoing, if the Designated Borrower
reasonably determines in good faith that any amounts attributable to Foreign
Subsidiaries that are required to be prepaid pursuant to Sections 2.03(b) and
2.03(e) would result in material adverse Tax consequences to the Borrower or its
Subsidiaries or violate any applicable local law in respect of upstreaming
proceeds (including financial assistance and corporate benefit restrictions and
statutory duties of the relevant directors), in each case as set forth in a
certificate delivered by a Responsible Officer of the Designated Borrower to the
Administrative Agent, then the Surviving Parent, such Borrower and its
Restricted Subsidiaries shall not be required to


51

--------------------------------------------------------------------------------





prepay such amounts as required under Sections 2.03(b) and 2.03(e) the
repatriation of which would result in such Tax consequence or violation until
such material Tax consequences or local law violation no longer exist; provided
that, for a period of one year following the date on which such payment was
originally required, the Surviving Parent, such Borrower and its Restricted
Subsidiaries shall take commercially reasonable actions to permit repatriation
of the proceeds subject to such prepayments in order to effect such prepayments
without violating local law or incurring such material adverse Tax consequences.
(h)    Application of Mandatory Prepayments. Each prepayment of the outstanding
Term Loans pursuant to this Section 2.03 shall be applied to the next four
scheduled installments of principal of the Facility in direct order of maturity
and, thereafter, pro rata to the remaining scheduled installment payments
thereof, and each prepayment of Loans shall be paid to the Lenders in accordance
with their respective Applicable Percentages.
(i)    Additional Limitations. Notwithstanding anything to the contrary herein,
the Borrowers may apply amounts otherwise required to make prepayments pursuant
to Sections 2.03(b), (d) and (e) to repay (x) with respect to Sections 2.03(b)
and (e), any Indebtedness permitted hereunder that was secured by any assets not
constituting Collateral sold in a manner permitted hereunder in such Asset Sale
or the loss of which resulted in Extraordinary Receipts, as applicable, to the
extent such repayment is required by such Indebtedness as a result of such Asset
Sale or loss and (y) a ratable portion of Indebtedness permitted to be incurred
pursuant to Section 7.03 and secured by liens on a pari passu basis pursuant to
Section 7.01 (including, for the avoidance of doubt, the Incremental Facility
and Permitted Refinancing Indebtedness of the foregoing), in the case of this
clause (y), in respect of which a prepayment (or offer of prepayment) is
required to be made with respect to such pari passu Indebtedness with such
Excess Asset Sale Proceeds, Excess Extraordinary Proceeds or Excess Cash Flow
(determined on the basis of the aggregate outstanding principal amount of the
Terms Loans and such other Indebtedness outstanding at such time).
(j)    ABL Facility. Notwithstanding anything to the contrary in Sections
2.03(b) and (e), if any Indebtedness under any ABL Facility is outstanding, to
the extent a prepayment or cash collateralization of letters of credit is
required under such ABL Facility due to any Net Proceeds or Extraordinary
Receipts constituting the proceeds of ABL Priority Collateral, no prepayment
shall be required under Sections 2.03(b) and (e) to the extent of such required
payment under such ABL Facility.

2.04    Repayment of Loans. The Borrowers shall repay to the Lenders on the last
Business Day of each March, June, September and December (commencing with March
31, 2019) a principal amount of Term Loans equal to $6,875,000; provided,
however, that the final principal repayment installment of the Term Loans shall
be repaid on the Maturity Date and in any event shall be in an amount equal to
the aggregate principal amount of all Term Loans outstanding on such date.

2.05    Interest.
(a)    Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan


52

--------------------------------------------------------------------------------





shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.
(b)    At any time during an Event of Default under Sections 8.01(a), (f) or
(g), or at the request of the Required Lenders during any other Event of
Default, outstanding Term Loans and other amounts payable under the Term Loan
Facility shall bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws. Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.06    Fees. The Borrowers shall pay to the Administrative Agent in Dollars,
fees in the amounts and at the times and for the account of the applicable
Persons entitled to such fees specified in the Fee Letters. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.

2.07    Computation of Interest and Fees. All computations of interest for Base
Rate Loans, where the rate of interest is calculated on the basis of the prime
rate, shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed. Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.09(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

2.08    Evidence of Debt. The Borrowings made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Borrowings made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender to the Designated Borrower made through the Administrative Agent, the
Borrowers shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans to the Borrowers in
addition to such accounts or records. Each Lender may attach schedules to a Note
and endorse thereon the date, Type (if applicable), amount and maturity of its
Loans and payments with respect thereto.


53

--------------------------------------------------------------------------------






2.09    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m., New York City time, on the date specified herein. The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 3:00 p.m., New
York City time shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by a Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.
(b)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 2:00 p.m., New York City time, on the
date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make
available to the Borrowers a corresponding amount. In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in Same Day Funds with interest thereon, for each day from and including
the date such amount is made available to the Borrowers to but excluding the
date of payment to the Administrative Agent, at (A) in the case of a payment to
be made by such Lender, the Overnight Rate, and (B) in the case of a payment to
be made by the Borrowers, the interest rate applicable to Base Rate Loans. If
the Borrowers and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Designated Borrower the amount of such interest paid by
the Borrowers for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrowers
shall be without prejudice to any claim the Borrowers may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
(ii)    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Designated Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrowers have not in fact made such payment, then each of


54

--------------------------------------------------------------------------------





the Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.
A notice of the Administrative Agent to any Lender or the Designated Borrower
with respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrowers as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrowers by the Administrative Agent
because the conditions to the applicable Borrowing set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to Section 10.04(c) are several and
not joint. The failure of any Lender to make any Term Loan or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Term Loan or to make its payment under Section 10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.10    Pro Rata; Sharing of Payments by Lenders. Except as otherwise expressly
provided in this Agreement, each payment (including each prepayment) by the
Borrowers on account of principal of and interest on any Term Loans shall be
allocated by the Administrative Agent pro rata according to the respective
outstanding principal amounts of such Loans then held by the respective Lenders.
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact and (b) purchase (for cash at face value)
participations in the applicable Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:
(a)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and


55

--------------------------------------------------------------------------------





(b)    the provisions of this Section shall not be construed to apply to (i) any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or (ii) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Term Loans to any assignee or participant.
The Borrowers consent to the foregoing and agree, to the extent they may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrowers rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

2.11    Incremental Debt.
(a)    Request for Incremental Facility. Upon notice (an “Incremental Facility
Request”) to the Administrative Agent (who shall promptly notify the existing
Lenders), the Borrowers may, without the consent of any Lender, request to add
one or more new incremental term loan facilities (each an “Incremental
Facility”) in aggregate principal amount, which when added to the aggregate
principal amount of all other Incremental Facilities outstanding does not exceed
the Incremental Debt Cap; provided that (i) any such request for an Incremental
Facility shall be in a minimum amount equal to the lesser of (x) $25,000,000 and
(y) the entire amount that remains available for request under this Section 2.11
and (ii) the Borrowers may make a maximum of five (5) such requests.
(b)    Incremental Facility Request. Each Incremental Facility Request from the
Borrowers shall set forth (i) the requested principal amount of the Incremental
Facility and (ii) the proposed terms of the Incremental Facility (including its
interest rate, amortization and any prepayment premiums). An Incremental
Facility may be provided by (A) an existing Lender (but no Lender shall be
obligated to provide a commitment in respect of an Incremental Facility,
provided that the existing Lenders will first be afforded the opportunity to
provide a commitment in respect of an Incremental Facility) or (B) any other
Incremental Lender that would be an Eligible Assignee so long as any such Person
is approved by the Administrative Agent (such approval not to be unreasonably
withheld or delayed) and any other Person who would have consent rights pursuant
to Section 10.06(b) if such Incremental Lender was becoming a Lender. Subject to
any such consents being received and if not already a party hereto, any such
Incremental Lender may become a party to this Agreement by entering into a
joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent.
(c)    Closing Date and Allocations. In connection with any Incremental
Facility, the Administrative Agent and the Borrowers shall determine the
effective date (the “Incremental Facility Effective Date”). The Administrative
Agent shall promptly notify the Borrowers and the Lenders of the principal
amount of the Incremental Facility and the Incremental Facility Effective Date.
(d)    Conditions to Effectiveness of Incremental Facility. The effectiveness of
each Incremental Facility shall be subject to the following conditions:
(i)    (A) as of the Incremental Facility Effective Date, the representations
and warranties contained in Article V (or, in the case of any Incremental
Facility being requested in connection with a


56

--------------------------------------------------------------------------------





Permitted Acquisition, the “Specified Representations” and Acquisition Agreement
Representations in the Acquisition Agreement for such Permitted Acquisition) are
true and correct in all material respects (except to the extent qualified as to
materiality in which case they are true and correct in all respects) on and as
of the Incremental Facility Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (or in all respects, as
applicable) as of such earlier date (provided that if a Surviving Parent exists
on the Incremental Facility Effective Date, such representations and warranties
shall apply to the Surviving Parent to the same extent that they apply to any
other Loan Party), and (B) (1) if such Incremental Facility is being requested
in connection with a Permitted Acquisition, no Event of Default under Sections
8.01(a), (f), or (g) has occurred or is continuing or would immediately result
therefrom, unless such conditions would not be permitted by applicable Law
(e.g., in an Australian acquisition context), in which case the satisfaction of
such conditions shall not be required, and (2) otherwise, no Default or Event of
Default has occurred or is continuing or would immediately result therefrom;
(ii)    such Incremental Facility shall have the same guarantees as, and be
secured on a pari passu basis with, the Secured Obligations; provided that, if
agreed by the Borrowers and the relevant Incremental Lenders, the Incremental
Facility may be subject to lesser guarantees or be unsecured or less secured, or
the Liens securing the Incremental Facility may rank junior to the Liens
securing the Term Loan Facility;
(iii)    such Incremental Facility shall (A) have a final maturity no earlier
than the then latest Maturity Date, (B) have a weighted average life no shorter
than that of the Term Loan Facility and any other Incremental Facilities
outstanding and (C) not have any terms which require it to be voluntarily or
mandatorily prepaid prior to the repayment in full of the Term Loans (including
any other Incremental Facilities), unless accompanied by at least a ratable
payment of the Term Loans; and
(iv)    to the extent such terms and documentation for the Incremental Facility
are not substantially consistent with the applicable Loan Documents, they shall
be reasonably satisfactory to the Administrative Agent, unless such terms (A)
concern pricing (including interest rates, rate floors, fees, OID or other
fees), the amortization schedule, commitment reductions, prepayments and any
prepayment premiums applicable to such Incremental Facility or (B) apply after
the applicable Maturity Date (it being understood to the extent that any
financial maintenance covenant is added for the benefit of any such Incremental
Facility, no consent shall be required from the Administrative Agent to the
extent that such financial maintenance covenant is also added for the benefit of
the existing Term Loan Facility and any existing Incremental Facility existing
at the time such subsequent Incremental Facility is incurred).
(e)    Most Favored Nations. In the event that the Weighted Average Yield for
any Incremental Facility exceeds the Weighted Average Yield for the Term Loan
Facility by more than 50 basis points (the “Excess”), then the interest rate
margins for the Term Loan shall be increased to the extent necessary to
eliminate such Excess; provided that, in determining the Weighted Average Yield
applicable to the Incremental Facility and the Term Loan Facility, (i) customary
arrangement, structuring or commitment fees payable to the Arrangers or any
bookrunner (or their respective affiliates) in connection with the Term Loan or
to one or more arrangers or bookrunners (or their respective affiliates) of any
Incremental Facility


57

--------------------------------------------------------------------------------





shall be excluded, (ii) OID and upfront fees paid to the lenders thereunder
shall be included (with OID being equated to interest based on an assumed
four-year life to maturity or, if shorter, the actual weighted average life to
maturity) and (iii) if the Incremental Facility includes an interest rate floor
greater than the applicable interest rate floor under the existing Term Loan
Facility, such differential between interest rate floors shall be equated to the
applicable interest rate margin for purposes of determining whether an increase
to the interest rate margin under the existing Term Loan Facility shall be
required, but only to the extent an increase in the interest rate floor in the
existing Term Loan Facility would cause an increase in the interest rate then in
effect thereunder, and in such case the interest rate floor (but not the
interest rate margin) applicable to the existing Term Loan Facility may be
increased to the extent necessary in respect of such differential between
interest rate floors; provided that each basis point increase to the interest
rate floor of the Term Loans shall count as one basis point of increase in the
interest rate margin to the Term Loans for purposes of eliminating the Excess.
(f)    Amendment. With the consent of the Lenders providing an Incremental
Facility, the Borrowers and the Administrative Agent (and without the consent of
the other Lenders), this Agreement shall be amended or amended and restated in a
writing (which may be executed and delivered by the Borrowers and the
Administrative Agent) to reflect any changes necessary to give effect to such
Incremental Facility in accordance with its terms (including, without
limitation, to give such Incremental Facility the benefits of Section 2.03, as
applicable).
(g)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.10 to the contrary.

2.12    Refinancing Debt.
(a)    Refinancing Facility. The Borrowers may, without the consent of any
Lender, extend, refinance, renew or replace, in whole or in part, the Loans
under any Facility with one or more term loan facilities (each, a “Refinancing
Facility”); provided that any such request for an Refinancing Facility shall be
in a minimum amount equal to the lesser of (i) $25,000,000 and (ii) the entire
amount of any Facility which is being extended, refinanced, renewed or replaced
under this Section 2.12.
(b)    Refinancing Facility Lender. A Refinancing Facility may be provided by
(i) an existing Lender (but no Lender shall be obligated to provide a commitment
in respect of a Refinancing Facility, nor shall the Borrowers have any
obligation to approach any existing Lenders to provide a commitment in respect
of a Refinancing Facility) or (ii) any other Refinancing Facility Lender so long
as any such Person is an Eligible Assignee and is approved by the Administrative
Agent (such approval not to be unreasonably withheld or delayed) and any other
Person who would have consent rights pursuant to Section 10.06(b) if such
Refinancing Facility Lender was becoming a Lender. Subject to any such consents
being received and if not already a party hereto, any such Refinancing Facility
Lender may become a party to this Agreement by entering into a joinder agreement
in form and substance reasonably satisfactory to the Administrative Agent.
(c)    Effective Date. In connection with any Refinancing Facility, the
Administrative Agent and the Borrowers shall determine the effective date (the
“Refinancing Facility Effective Date”). The


58

--------------------------------------------------------------------------------





Administrative Agent shall promptly notify the Borrowers and the Lenders of the
principal amount of the Refinancing Facility and the Refinancing Facility
Effective Date.
(d)    Conditions to Effectiveness of Refinancing Facility. The effectiveness of
each Refinancing Facility shall be subject to the following conditions:
(i)    the aggregate principal amount (or accreted value, if applicable) of any
Refinancing Facility will not exceed the outstanding aggregate principal amount
(or accreted value, if applicable) of the portion of the Facility which it is
extending, refinancing, renewing or replacing plus any Permitted Refinancing
Increase, unless such additional principal amount would otherwise be permitted
pursuant to (and any such additional amount shall be deemed to have been
incurred under) Section 7.03 and, if applicable, Section 7.01;
(ii)    such Refinancing Facility shall have the same guarantees as, and be
secured on a pari passu basis with, the Secured Obligations (pursuant to
documentation that is not more restrictive than the Loan Documents), shall not
have any direct or indirect obligors that are not Loan Parties, and shall not be
secured by any assets that do not also constitute Collateral as the Term Loan
Facility, provided that, if agreed by the Borrowers and the relevant Refinancing
Facility Lenders, the Refinancing Facility may be subject to lesser guarantees
or be unsecured or less secured, or the Liens securing the Refinancing Facility
may rank junior to the Liens securing the Term Loan Facility;
(iii)    such Refinancing Facility (A) shall have (1) a final maturity no
earlier than the then-latest Maturity Date (or, in the case of a Refinancing
Facility that is secured on a junior basis, or that is unsecured, prior to the
date which is 180 days after the then-latest Maturity Date) and (2) a weighted
average life no shorter than that of the Term Loan Facility (or, in the case of
a Refinancing Facility that is secured on a junior basis, or that is unsecured,
shorter than the date which is 180 days after the then-latest Maturity Date) and
(B) shall not have any terms which require it to be voluntarily or mandatorily
prepaid prior to the repayment in full of the Term Loans, unless accompanied by
at least a ratable payment of the Term Loans;
(iv)    the proceeds of such Refinancing Facility shall be applied,
substantially concurrently with the incurrence thereof, to the pro rata
repayment of the outstanding Loans under the Facility being so refinanced;
(v)    such Refinancing Facility shall be subject to a customary intercreditor
agreement reasonably satisfactory to the Administrative Agent; and
(vi)    to the extent such terms and documentation for the Refinancing Facility
are not substantially consistent with the applicable Loan Documents, they shall
be customary and reasonably satisfactory to the Administrative Agent, unless
such terms and documentation (A) concern pricing (including interest rates, rate
floors, fees, OID or other fees), the amortization schedule, commitment
reductions, prepayments and any prepayment premiums applicable to such
Refinancing Facility or (B) only apply after the then-latest Maturity Date (or,
in the case of a Refinancing Facility that is secured on a junior basis, or that
is unsecured, no earlier than the date which is 180 days after the then-latest
Maturity Date), in each case, as certified by the chief financial officer of the
Designated Borrower in good faith prior to such incurrence


59

--------------------------------------------------------------------------------





or issuance; provided that any security documentation for the Refinancing
Facility may not be more restrictive to the Borrowers than the Security
Documents.
(e)    Amendment. With the consent of the Lenders providing a Refinancing
Facility, the Borrowers and the Administrative Agent (and without the consent of
the other Lenders), this Agreement shall be amended in a writing (which may be
executed and delivered by the Borrowers and the Administrative Agent) to reflect
any changes necessary to give effect to such Refinancing Facility in accordance
with its terms (including, without limitation, to give such Refinancing Facility
the benefits of Section 2.03, as applicable).
(f)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.10 to the contrary.

2.13    Defaulting Lenders. Notwithstanding anything contained in this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then, until such
time as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(a)    Reallocation of Loan Payments. Any payment or prepayment (i) of any
portion of the principal amount of Loans of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise)
shall be applied, first, to the then outstanding amounts (including interest
thereon) owed under the terms hereof by such Defaulting Lender to the
Administrative Agent or (to the extent the Administrative Agent has received
notice thereof) to any other Lender, ratably to the Persons entitled thereto,
and second, the balance, if any, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction, and (ii) of any other amounts
thereafter received by the Administrative Agent for the account of such
Defaulting Lender (including amounts made available to the Administrative Agent
by such Defaulting Lender pursuant to Section 10.08) to have been paid to such
Defaulting Lender and applied on behalf of such Defaulting Lender, first, to the
liabilities above referred to in item first of clause (i) above, and second, the
balance, if any, to such Defaulting Lender or as otherwise directed by a court
of competent jurisdiction. Any of such amounts as are reallocated pursuant to
this Section 2.13(a) that are payable or paid (including pursuant to Section
10.08) to such Defaulting Lender shall be deemed paid to such Defaulting Lender
and applied by the Administrative Agent on behalf of such Defaulting Lender, and
each Lender hereby irrevocably consents thereto.
A Lender that has become a Defaulting Lender because of an event referenced in
the definition of Defaulting Lender may cure such status and shall no longer
constitute a Defaulting Lender as a result of such event when (i) such
Defaulting Lender shall have fully funded or paid, as applicable, all Loans or
other amounts required to be funded or paid by it hereunder as to which it is
delinquent (together, in each case, with such interest thereon as shall be
required to any Person as otherwise provided in this Agreement), (ii) the
Administrative Agent and each of the Borrowers shall have received a
certification by such Defaulting Lender of its ability and intent to comply with
the provisions of this Agreement going forward, and (iii) each of the
Administrative Agent, any other Lender as to which a delinquent obligation was
owed and the Borrowers, shall have determined (and notified the Administrative
Agent) that they are satisfied, in their sole discretion, that such Defaulting
Lender intends to continue to perform its obligations as a Lender hereunder


60

--------------------------------------------------------------------------------





and has all approvals required to enable it, to continue to perform its
obligations as a Lender hereunder. No reference in this subsection to an event
being “cured” shall by itself preclude any claim by any Person against any
Lender that becomes a Defaulting Lender for such damages as may otherwise be
available to such Person arising from any failure to fund or pay any amount when
due hereunder or from any other event that gave rise to such Lender’s status as
a Defaulting Lender.

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

3.01    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on behalf of any Loan
Party hereunder or under any other Loan Document shall be made free and clear of
and without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith of the
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 3.01(a)) the applicable Recipient receives an amount equal to the sum it
would have received had no such deductions or withholdings been made.
(b)    Payment of Other Taxes by the Borrowers. Without duplication of any
obligation set forth in subsection (a) above, the Loan Parties shall timely pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of any Other Taxes.
(c)    Indemnification by the Borrowers. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient, or required to be withheld or deducted from a
payment to such Recipient, on or with respect to any payment made by or on
account of any obligation of the Loan Parties under any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrowers by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 3.01, the
applicable Loan Party shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.


61

--------------------------------------------------------------------------------





(e)    Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding tax with respect to payments hereunder or under any
other Loan Document shall deliver to the Designated Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law and
from time to time when reasonably requested by the Borrowers or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if requested by
the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
Each Lender that is not a Foreign Lender shall deliver to the Designated
Borrower and Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter as
prescribed by applicable law or upon the reasonable request of the Designated
Borrower or Administrative Agent), two duly completed and executed copies of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax.
Without limiting the generality of the foregoing, each Foreign Lender shall
deliver to the Designated Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Designated Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable or any subsequent version thereof
or successor thereto:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, duly completed and executed copies of IRS Form
W-8BEN or IRS W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty,
(ii)    duly completed and executed copies of IRS Form W-8ECI,
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B)
a “10 percent shareholder” of any Borrower within the meaning of Section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
duly completed and executed copies of IRS Form W-8BEN or W-8BEN-E, as
applicable,


62

--------------------------------------------------------------------------------





(iv)    to the extent a Foreign Lender is not the beneficial owner, duly
completed and executed copies of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit I-2 or Exhibit I-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit I-4 on behalf of
each such direct and indirect partner, and
(v)    duly completed and executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in United
States Federal withholding tax duly completed and executed together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrowers or Administrative Agent to determine the withholding or deduction
required to be made; provided, that notwithstanding anything to the contrary in
this Section 3.01(e), the completion, execution and submission of the
documentation described in this clause (v) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Designated Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times as reasonably requested by the
Designated Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Designated
Borrower or the Administrative Agent as may be necessary for the Borrowers and
the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for the purposes of this paragraph, “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Designated Borrower and the
Administrative Agent in writing of its legal inability to do so.
Notwithstanding the foregoing, no Lender or any Participant shall be required to
deliver any form or other document under this Section 3.01(e) that it is not
legally entitled to deliver.
(f)    Treatment of Certain Refunds. If the Administrative Agent or any Lender
receives a refund with respect to Taxes to which it has been indemnified
pursuant to this Section 3.01 (including by the payment of additional amounts
pursuant to this Section 3.01), which in the reasonable discretion and judgment
exercised in good faith of such Administrative Agent or Lender is allocable to
such payment, it shall promptly pay such refund (but only to the extent of
indemnity payments made under this Section 3.01 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes)


63

--------------------------------------------------------------------------------





of such Administrative Agent or Lender incurred in obtaining such refund and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, however, that the Borrowers
agrees to promptly return such amount, net of any incremental additional costs
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority), to the applicable Administrative Agent or Lender, as
the case may be, if it receives notice from the applicable Administrative Agent
or Lender that such Administrative Agent or Lender is required to repay such
refund to the relevant Governmental Authority. Notwithstanding anything to the
contrary in this paragraph (f), in no event will the Administrative Agent or any
Lender be required to pay any amount to the Borrowers pursuant to this paragraph
(f) the payment of which would place the Administrative Agent or any Lender in a
less favorable net after-Tax position than the indemnified party would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrowers or any other Person.
(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

3.02    Illegality. If any Lender determines that as a result of any Change in
Law it becomes unlawful, or that any Governmental Authority asserts that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurocurrency Rate Loans, or to determine or charge interest rates based
upon the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the applicable interbank market, then, on notice thereof
by such Lender to the Borrowers through the Administrative Agent, (a) any
obligation of such Lender to make or continue Eurocurrency Rate Loans or to
convert Base Rate Loan to Eurocurrency Rate Loans, shall be suspended and (b) if
such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurocurrency Rate component of the Base Rate, the interest rate on Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurocurrency Rate component
of the Base Rate, in each case, until such Lender notifies the Administrative
Agent and the Designated Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (i) the Borrowers
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or convert all such Eurocurrency Rate Loans of such Lender to Base Rate
Loans (the interest rate on Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate), either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans and
(ii) if such notice asserts the illegality of such Lender determining or
charging interest rates based upon the Eurocurrency Rate, the Administrative
Agent shall during the period of such suspension compute the Base Rate
applicable to such Lender without


64

--------------------------------------------------------------------------------





reference to the Eurocurrency Rate component thereof until the Administrative
Agent is advised in writing by such Lender, which it shall do as promptly as
possible, that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.

3.03    Inability to Determine Rates.
(a)    If the Required Lenders determine that for any reason adequate and
reasonable means do not exist for determining the applicable Eurocurrency Rate
for any requested Interest Period with respect to a proposed Eurocurrency Rate
Loan, or that the Eurocurrency Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, or that Dollar deposits
are not being offered to banks in the London interbank eurodollar, or other
applicable, market for the applicable amount and the Interest Period of such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Borrowers and each Lender. Thereafter, (i) the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans shall be suspended and (ii) in the event of
a determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case, until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrowers may
revoke any pending request for a Borrowing of, conversion to or continuation of
such Eurocurrency Rate Loans or, failing that, will be deemed to have converted
such request, if applicable, into a request for a Borrowing of Base Rate Loans
in the amount specified therein.
(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a) above have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in clause (a) above have not
arisen but the supervisor for the administrator of the Eurocurrency Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the Eurocurrency
Rate shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Designated Borrower shall endeavor to establish an
alternate rate of interest to the Eurocurrency Rate that gives due consideration
to the then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable; provided that, if
such alternate rate of interest shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement. Notwithstanding anything
to the contrary in Section 10.1, such amendment shall become effective without
any further action or consent of any other party to this Agreement so long as
the Administrative Agent shall not have received, within five (5) Business Days
of the date notice of such alternate rate of interest is provided to the
Lenders, written notice from the Required Lenders stating that such Required
Lenders object to such amendment.

3.04    Increased Costs; Reserves on Eurocurrency Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:


65

--------------------------------------------------------------------------------





(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurocurrency Rate
contemplated by Section 3.04(e));
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes, and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Eurocurrency Rate Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurocurrency Rate
Loan (or of maintaining its obligation to make any such Loan), or to increase
the cost to such Lender or such other Recipient, or to reduce the amount of any
sum received or receivable by such Lender or such other Recipient (whether of
principal, interest or any other amount) then, upon written request of such
Lender or such other Recipient setting forth in reasonable detail such increased
costs, the Borrowers will pay to such Lender or such other Recipient, as the
case may be, such additional amount or amounts as will compensate such Lender or
such other Recipient, as the case may be, for such additional costs incurred or
reduction suffered; provided that before making any such demand, each Lender
agrees to use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions and so long as such efforts would not be materially
disadvantageous to it, in its reasonable discretion, in any legal, economic or
regulatory manner) to designate a different Eurocurrency lending office if the
making of such designation would allow the Lender or its Eurocurrency lending
office to continue to perform its obligation to make Eurocurrency Rate Loans or
to continue to fund or maintain Eurocurrency Rate Loans and avoid the need for,
or reduce the amount of, such increased cost.
(b)    Capital Requirements. If any Lender reasonably determines that any Change
in Law affecting such Lender or any Lending Office of such Lender or such
Lender’s holding company, if any, regarding capital requirements has the effect
of reducing the rate of return on such Lender’s capital or on the capital of
such Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time, after submission to the Borrowers (with a copy to the
Administrative Agent) of a written request therefor setting forth in reasonable
detail the change and the calculation of such reduced rate of return, the
Borrowers will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section 3.04, describing the basis therefor and showing the calculation thereof
in reasonable


66

--------------------------------------------------------------------------------





detail, and delivered to the Borrowers shall be conclusive, absent manifest
error. The Borrowers shall pay such Lender the amount shown as due on any such
certificate within 30 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrowers shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section 3.04 for any increased costs incurred or
reductions suffered more than 90 days prior to the date that such Lender
notifies the Borrowers of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 90-day period referred to above shall be
extended to include the period of retroactive effect thereof).
(e)    Additional Reserve Requirements. The Borrowers shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurocurrency Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as reasonably
determined by such Lender in good faith, which determination shall be
conclusive, absent manifest error), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurocurrency
Rate Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive, absent
manifest error), which in each case shall be due and payable on each date on
which interest is payable on such Loan, provided the Borrowers shall have
received at least ten (10) Business Days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or costs from such Lender
describing the basis therefor and showing the calculation thereof, in each case,
in reasonable detail. If a Lender fails to give notice ten (10) Business Days
prior to the relevant Interest Payment Date, such additional interest or costs
shall be due and payable within 30 days from receipt of such notice.
(f)    Certain Rules Relating to the Payment of Additional Amounts. If any
Lender requests compensation pursuant to this Section 3.04, or the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, such Lender shall either (A)
forego payment of such additional amount from the Borrower or (B) reasonably
afford the Borrower the opportunity to contest, and reasonably cooperate with
the Borrower in contesting, the imposition of any Indemnified Taxes or other
amounts giving rise to such payment; provided that the Borrower shall reimburse
such Lender for its reasonable and documented out-of-pocket costs, including
reasonable and documented attorneys’ and accountants’ fees and disbursements
incurred in so cooperating with the Borrower in contesting the imposition of
such Indemnified Taxes or other amounts.


67

--------------------------------------------------------------------------------






3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrowers; or
(c)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrowers
pursuant to Section 10.13;
including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract, but excluding any loss of
anticipated profits. The Borrowers shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate used in determining
the Eurocurrency Rate for such Loan by a matching deposit or other borrowing in
the offshore interbank market for such currency for a comparable amount and for
a comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall (i) use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (A) would eliminate or reduce amounts payable pursuant to Sections
3.01 or 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (B) in each case, would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender and (ii) promptly inform the Borrowers and
Administrative Agent when the circumstances giving rise to the applicability of
such Sections no longer exists. Each Borrower hereby agrees to pay all
reasonable and documented costs and expenses incurred by any Lender in
connection with any such designation or assignment.


68

--------------------------------------------------------------------------------





(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, if the Borrowers are required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, if any Lender gives a notice pursuant to Section 3.02 or if any Lender is
at such time a Defaulting Lender, then the Borrowers may replace such Lender in
accordance with Section 10.13.

3.07    Survival. The parties’ obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

ARTICLE IV.
CONDITIONS PRECEDENT

4.01    Closing Date. The effectiveness of this Agreement is subject to
satisfaction of the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be (w) originals, telecopies or electronic copies (followed promptly by
originals), (x) properly executed by a duly authorized officer of the signing
Loan Party, if and as applicable, (y) dated on or before the Closing Date (or,
in the case of certificates of governmental officials, a recent date before the
Closing Date) and (z) in form and substance reasonably satisfactory to the
Administrative Agent and, in the case of Security Documents, the Collateral
Agent:
(i)    executed counterparts of (a) this Agreement from the parties hereto and
(b) the Guaranty from each of the Loan Parties;
(ii)    Notes executed by the Borrowers in favor of each Lender requesting
Notes;
(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of duly authorized officers of each Loan
Party and each Restricted Subsidiary party to a Loan Document, in each case, as
the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each officer of each such Loan Party or Restricted
Subsidiary executing the Loan Documents to which each such Loan Party or
Restricted Subsidiary is a party;
(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party (other than any Immaterial
Restricted Subsidiary) is duly organized or formed, and that each such Loan
Party is validly existing, in good standing and qualified to engage in business
in each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to do so would not reasonably be expected to have a Material
Adverse Effect;
(v)    the executed opinions of (i) Hunton Andrews Kurth LLP, counsel to the
Borrowers and special New York counsel to the other Loan Parties (other than any
Immaterial Restricted Subsidiaries) and (ii) Jackson Kelly PLLC, special West
Virginia and Kentucky counsel to certain of the Loan Parties (other than any
Immaterial Restricted Subsidiaries), in each case, addressed to the
Administrative Agent,


69

--------------------------------------------------------------------------------





the Collateral Agent and each Lender, in form and substance reasonably
acceptable to the Administrative Agent and Collateral Agent;
(vi)    (i) Audited Financial Statements, (ii) unaudited condensed consolidated
financial statements of Contura (consistent with the requirements applicable to
unaudited financial statements to be filed with the SEC) for the quarters ending
March 31, 2018 and June 30, 2018 prepared in accordance with GAAP and for the
elapsed period of the fiscal year ending on the last day of such fiscal quarter
and for the comparable periods of the prior fiscal year, (iii) unaudited pro
forma condensed combined balance sheet of Contura and the ANR Entities
(consistent with the requirements applicable to unaudited financial statements
to be filed with the SEC) as of June 30, 2018, (iv) unaudited condensed combined
consolidated financial statements of the ANR Entities (consistent with the
requirements applicable to unaudited financial statements to be filed with the
SEC) for the fiscal quarter ended March 31, 2018 and the six months ended June
30, 2018 prepared in accordance with GAAP and for the comparable periods of the
prior fiscal year, (v) financial projections (including the assumption on which
such projections are based) for fiscal years 2019 through 2023, and (vi) such
other financial information, if any, with respect to the ANR Entities as Contura
or any of its subsidiaries shall have received from the seller pursuant to the
ANR Acquisition Agreement on or prior to the Closing Date, which information
would be material to the interests of the Lenders acting reasonably;
(vii)    a certificate signed by a Responsible Officer of the Designated
Borrower certifying (A) that the conditions specified in Sections 4.01(c) and
Sections 4.02(a) and (b) have been satisfied, and (B) that there has not
occurred since December 31, 2017, any Material Adverse Effect;
(viii)    a solvency certificate from the chief financial officer of the
Designated Borrower in the form of Exhibit H, which demonstrates that the
Borrowers and their Restricted Subsidiaries on a consolidated basis, are, and
after giving effect to the Transactions and the other transactions contemplated
hereby, will be, Solvent.
(b)    Contura shall have obtained (i) a public corporate credit rating from
Moody’s, (ii) a public corporate credit rating from S&P, (iii) a public credit
rating for the Term Loans from Moody’s and (iv) a public credit rating for the
Term Loans from S&P.
(c)    The Borrowers and their Restricted Subsidiaries shall have complied in
all material respects with all state and federal regulations regarding financial
assurance requirements (including but not limited to reclamation bonding
requirements).
(d)    The Administrative Agent shall have received a certificate from the
applicable Loan Party’s insurance broker or other evidence satisfactory to it
that all insurance required to be maintained pursuant to Section 6.07 is in full
force and effect, together with endorsements naming Collateral Agent, for the
benefit of Secured Parties, as additional insured and loss payee thereunder to
the extent required under Section 6.07.


70

--------------------------------------------------------------------------------





(e)    Subject to Section 6.20, in order to create in favor of Collateral Agent,
for the benefit of Secured Parties, a valid, perfected First Priority security
interest in the Collateral (subject to the limitations set forth in the Security
Documents), each Loan Party shall have delivered to Collateral Agent:
(i)    executed counterparts of the Security Agreement;
(ii)    evidence reasonably satisfactory to Administrative Agent of the
compliance by each Loan Party of their obligations under the Security Agreement
and the other Security Documents (including their obligations to execute or
authorize, as applicable, and deliver UCC financing statements (including,
without limitation, as-extracted financing statements), originals of securities,
instruments and chattel paper and any agreements governing deposit and/or
securities accounts as provided therein);
(iii)    a completed Collateral Questionnaire dated the Closing Date and
executed by a Responsible Officer of the Designated Borrower in respect of each
Loan Party (other than any Immaterial Restricted Subsidiary), together with all
attachments contemplated thereby;
(iv)     fully executed IP Security Agreements, in proper form for filing or
recording in the United States Patent and Trademark Office and the United States
Copyright Office, as applicable, memorializing and recording the encumbrance of
the Intellectual Property listed in Schedule 6 to the Security Agreement; and
(v)     evidence that each Loan Party shall have taken or caused to be taken any
other action, executed and delivered or caused to be executed and delivered any
other agreement, document and instrument (including any other intercompany notes
evidencing Indebtedness permitted to be incurred pursuant to Section 7.03) and
made or caused to be made any other filing and recording (other than as set
forth herein) reasonably required by the Administrative Agent.
(f)    Any fees required to be paid on or before the Closing Date to the
Administrative Agent, the Arrangers or the Lenders under this Agreement, the Fee
Letters or otherwise in connection with the Facilities shall have been paid and,
unless waived by the Administrative Agent, the Arrangers or the Lenders, as
applicable, to the extent invoiced at least three (3) Business Days prior to the
Closing Date, the Borrowers shall have paid all reasonable and documented costs
and expenses of the Administrative Agent, Arrangers and the Lenders (including
the reasonable and documented fees and expenses of counsel to the Administrative
Agent and the Lenders).
(g)    There shall not exist any action, suit, investigation, litigation,
proceeding or hearing, pending or threatened in writing in any court or before
any arbitrator or Governmental Authority that impairs the ability of the Loan
Parties to consummate the Transactions and no preliminary or permanent
injunction or order by a state or federal court shall have been entered, in each
case that would be material and adverse to the Arrangers, the Agents or the
Lenders. All Governmental Authorities and Persons shall have approved or
consented to the transactions contemplated hereby, to the extent required, and
such approvals shall be in full force and effect.




71

--------------------------------------------------------------------------------





(h)    The Arrangers and the Agents shall have received at least three (3)
Business Days prior to the Closing Date all documentation and other information
required by the Arrangers’ and the Agents’ regulatory authorities with respect
to the Borrowers and the other Loan Parties under (i) the Beneficial Ownership
Regulation and (ii) applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the PATRIOT Act that, with
respect to this clause (ii), has been requested by the Arrangers or the Agents
at least ten (10) Business Days prior to the Closing Date.
(i)    Substantially concurrently with the funding of the Term Loans on the
Closing Date, the Refinancing shall have been consummated and the Arrangers
shall have received reasonably satisfactory evidence that all other Indebtedness
of the Borrowers and its Subsidiaries (other than Indebtedness permitted under
Section 7.03) shall have been extinguished, repaid or repurchased in full, all
commitments relating thereto shall have been terminated, and all liens or
security interests related thereto shall have been terminated or released.
(j)    The ANR Acquisition shall have been consummated, or shall be consummated
substantially concurrently with the Closing Date, (i) in accordance with the
terms of the ANR Acquisition Agreement and (ii) in compliance in all material
respects with applicable Law and regulatory approvals required to be obtained
prior to the Closing Date under the ANR Acquisition Agreement. The
Administrative Agent shall have received (or will have received substantially
concurrently with the consummation of the ANR Acquisition) certification and
evidence, in form and substance reasonably satisfactory to the Administrative
Agent, that the ANR Acquisition has occurred in accordance with the foregoing.
(k)    The conditions set forth in Section 4 of the Refinancing Amendment shall
have been satisfied.
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02    Conditions to all Borrowings (Including on the Closing Date). The
obligation of each Lender to honor any Borrowing Notice is subject to the
following conditions precedent:
(a)The representations and warranties of (i) the Borrowers contained in Article
V (provided that if a Surviving Parent exists on the date of such Borrowing,
such representations and warranties shall apply to the Surviving Parent to the
same extent that they apply to any other Loan Party) and (ii) each Loan Party
contained in each other Loan Document shall be true and correct in all material
respects on and as of the date of such Borrowing, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 4.02 following the Closing
Date, the representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01; provided that,
in each


72

--------------------------------------------------------------------------------





case, such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality or by a
reference to a Material Adverse Effect in the text thereof.
(b)No Default or Event of Default shall exist (unless otherwise waived in
writing in accordance herewith), or would result immediately, from such proposed
Borrowing or the application of the proceeds thereof.
(c)The Administrative Agent shall have received a Borrowing Notice in accordance
with the requirements hereof.
It is understood, for avoidance of doubt, that each Borrowing made in connection
with the effectiveness of any Incremental Facility, the proceeds of which are
used to consummate a Permitted Acquisition, will be subject to the conditions
set forth in clauses (a) and (b) only to the extent specified in Section
2.11(d)(i).
Each Borrowing Notice (other than a Borrowing Notice requesting only a
conversion of Term Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the Designated Borrower shall be deemed to be a
representation and warranty that the conditions specified in Section 4.02(a) and
(b) have been satisfied on and as of the date of the applicable Borrowing.

ARTICLE V.
REPRESENTATIONS AND WARRANTIES
Each of the Borrowers represents and warrants to the Administrative Agent, the
Collateral Agent and the Lenders that:

5.01    Existence, Qualification and Power. Each of the Borrowers and their
Restricted Subsidiaries (a) (i) is duly organized or formed and validly existing
and (ii) is in good standing under the Laws of the jurisdiction of its
incorporation or organization, if such legal concept is applicable in such
jurisdiction, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified, licensed, and in good standing (to the extent good standing is an
applicable legal concept in the relevant jurisdiction), under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clauses (a)(ii), (b)(i) or (c), to the extent that failure
to do so would not reasonably be expected to have a Material Adverse Effect.

5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is a party,
(a) have been duly authorized by all necessary corporate or other organizational
action and (b) do not and will not (i) violate the terms of any of such Person’s
Organizational Documents; (ii) violate or result in any breach of, or the
creation of, any Lien (except for any Liens that may arise under the Loan
Documents) under, or require any payment to be made under (A) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (B) any order,
injunction, writ or decree of any


73

--------------------------------------------------------------------------------





Governmental Authority to which such Person or its property is subject or (C)
any arbitral award to which such Person or its property is subject; or
(iii) violate any Law binding on such Loan Party, except in each case referred
to in clauses (b)(ii) or (b)(iii) to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect.

5.03    Governmental Authorization. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions except for (a) the
filing of UCC financing statements and certificates of title, (b) filings with
the United States Patent and Trademark Office and the United States Copyright
Office, (c) recordation of the Mortgages, (d) such consents, authorizations,
filings or other actions that have either (i) been made or obtained and are in
full force and effect or (ii) are listed on Schedule 5.03 and (e) such actions,
consents and approvals the failure to be obtained or made which would not
reasonably be expected to have a Material Adverse Effect.

5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other Laws
relating to or affecting creditors’ rights generally, general principles of
equity, regardless of whether considered in a proceeding in equity or at law and
an implied covenant of good faith and fair dealing.

5.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements of Contura and its Subsidiaries (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein and (ii) fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein.
(b)    The unaudited consolidated balance sheet of Contura dated March 31, 2018
and June 30, 2018 and the ANR Entities dated March 31, 2018 and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on such date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present in all material
respects the financial condition of Contura and its Subsidiaries as of such
dates and their results of operations for the period covered thereby, subject,
in the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end adjustments.
(c)    There has not occurred, since December 31, 2017, any Material Adverse
Effect.
(d)    The financial projections delivered pursuant to Section 4.01(a)(vi) were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed to be reasonable in


74

--------------------------------------------------------------------------------





light of the conditions existing at the time of delivery of such forecasts (it
being understood that any such information is subject to significant
uncertainties and contingencies, many of which are beyond the Borrowers’
control, and that no assurance can be given that the future developments
addressed in such information can be realized, that actual results may differ
and such differences may be material).

5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of a Responsible Officer of the Designated Borrower
threatened in writing, at law, in equity, by or before any Governmental
Authority, by or against the Borrowers or any of their Restricted Subsidiaries
or against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) as to which there is a reasonable possibility of an
adverse determination and that, if so determined, would reasonably be expected
to have a Material Adverse Effect.

5.07    No Default. None of the Borrowers or any of their Restricted
Subsidiaries is in default under or with respect to any Contractual Obligation
that would reasonably be expected to have a Material Adverse Effect. No Default
or Event of Default has occurred and is continuing or would result from the
consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08    Ownership and Identification of Property.
(a)    Each Borrower and their Restricted Subsidiaries have good record and
marketable (subject to Permitted Liens) title in fee simple to, or valid
leasehold, easement or contractual interests in, all real property necessary or
used in the ordinary conduct of its business as it is currently conducted,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect. As of the Closing Date, with respect to all real
property listed on Schedule 5.08(c): (i) each Borrower and their Restricted
Subsidiaries possess all leasehold interests necessary for the operation of the
Mines currently being operated by each of them and included or purported to be
included in the Collateral pursuant to the Security Documents, except where the
failure to possess such leasehold interests would not reasonably be expected to
have a Material Adverse Effect, (ii) each of their respective rights under the
leases, contracts, rights-of-way and easements necessary for the operation of
such Mines are in full force and effect, except to the extent that failure to
maintain such leases, contracts, rights of way and easements in full force and
effect would not reasonably be expected to have a Material Adverse Effect; and
(iii) each of the Borrowers and their Restricted Subsidiaries possesses all
licenses, permits or franchises which are necessary to carry out its business as
presently conducted at any Mine included or purported to be included in the
Collateral pursuant to the Security Documents, except where failure to possess
such licenses, permits or franchises would not, in the aggregate, be reasonably
expected to have a Material Adverse Effect.
(b)    Schedule 5.08(b) lists completely and correctly as of the Closing Date
all Material Real Property fee owned by the Borrowers and the other Loan
Parties.
(c)    Schedule 5.08(c) lists completely and correctly as of the Closing Date
all Material Real Property leased by the Borrowers and the other Loan Parties
and the lessors thereof.


75

--------------------------------------------------------------------------------





(d)    Schedule 5.08(d) lists completely and correctly as of the Closing Date
the Material Prep Plants.

5.09    Environmental Compliance. Except as disclosed on Schedule 5.09 and
except as to matters that would not reasonably be likely to have a Material
Adverse Effect:
(a)    To the knowledge of a Responsible Officer of the Designated Borrower, the
facilities and properties currently owned, leased or operated by the Borrowers,
or by any of its respective Restricted Subsidiaries (the “Properties”), do not
contain any Hazardous Materials in amounts or concentrations which (i)
constitute a violation of, or (ii) would reasonably be expected to give rise to
liability under, any applicable Environmental Law.
(b)    None of the Borrowers, nor any of their respective Restricted
Subsidiaries, has received any written notice of violation, alleged violation,
non-compliance, liability or potential liability regarding compliance with or
liability under Environmental Laws with regard to any of the Properties or the
business operated by the Borrowers or by any of their Restricted Subsidiaries
(the “Business”).
(c)    To the knowledge of a Responsible Officer of the Designated Borrower,
Hazardous Materials have not been transported or disposed of from the Properties
by the Borrowers or any Restricted Subsidiary in violation of, or in a manner or
to a location which would reasonably be expected to give rise to liability
under, any applicable Environmental Law, nor have any Hazardous Materials been
generated, treated, stored or disposed of by the Borrowers or any Restricted
Subsidiary at or under any of the Properties in violation of, or in a manner
that would reasonably be expected to give rise to liability under, any
applicable Environmental Law.
(d)    No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of a Responsible Officer of the Designated
Borrower, threatened in writing under any Environmental Law to which the
Borrowers, or any of their Restricted Subsidiaries is or, to the knowledge of a
Responsible Officer of the Designated Borrower, will be named as a party or with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
similar administrative or judicial requirements outstanding under any
Environmental Law with respect to the Properties or the Business.
(e)    To the knowledge of a Responsible Officer of the Designated Borrower,
there has been no release or threat of release of Hazardous Materials at or from
the Properties, or arising from or related to the operations of the Borrowers,
or any of their Restricted Subsidiaries in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that would reasonably be expected to give rise to liability under any
applicable Environmental Laws.
(f)    The Borrowers, and each of their Restricted Subsidiaries, has obtained
(or in a timely manner applied for), and is in compliance with, all
Environmental Permits required for its business, as currently conducted, and all
such Environmental Permits are in full force and effect.

5.10    Insurance.


76

--------------------------------------------------------------------------------





(a)    The properties of the Borrowers and their Restricted Subsidiaries are
insured with financially sound and reputable insurance companies, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrowers or the applicable Restricted Subsidiary
operates.
(b)    As to any Building located on Material Real Property and constituting
Collateral, all flood hazard insurance policies required hereunder have been
obtained and remain in full force and effect, and the premiums thereon have been
paid in full.

5.11    Taxes. The Borrowers and their Restricted Subsidiaries have timely filed
all applicable US Federal, state, foreign and other material tax returns and
reports required to be filed, and have timely paid all US Federal, state,
foreign and other material taxes, assessments, fees and other governmental
charges levied or imposed upon them or their properties, income or assets
otherwise due and payable except (a) those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP, if required, or (b) where
failure to do any of the foregoing would not reasonably be expected to result in
a Material Adverse Effect; no material tax Lien has been filed which would not
be permitted under Section 7.01 and, to the knowledge of a Responsible Officer
of the Designated Borrower, no material claim is being asserted, with respect to
any material tax, fee or other charge which would reasonably be expected to
result in a Material Adverse Effect.

5.12    ERISA Compliance. Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect:
(a)    Each Plan is in material compliance in all respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws (except that with
respect to any Multiemployer Plan which is a Plan, such representation is deemed
made only to the knowledge of a Responsible Officer of the Designated Borrower),
and each Foreign Plan is in material compliance in all respects with the
applicable provisions of Laws applicable to such Foreign Plan.
(b)    There has been no nonexempt “prohibited transaction” (as defined in
Section 406 of ERISA) or violation of the fiduciary responsibility rules with
respect to any Plan.
(c)    (i) As of the Closing Date, no ERISA Event has occurred or is reasonably
expected to occur; and (ii) no Pension Plan has any Unfunded Pension Liability.

5.13    Subsidiaries. As of the Closing Date, the Designated Borrower has no
Subsidiaries other than those specifically disclosed in Schedule 5.13.

5.14    Margin Regulations; Investment Company Act.
(a)    No Borrower is engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.


77

--------------------------------------------------------------------------------





(b)    None of the Borrowers nor any Restricted Subsidiary is or is required to
be registered as an “investment company” under the Investment Company Act of
1940.

5.15    Disclosure. No report, financial statement, certificate or other
information (other than projections and other forward looking information and
information of a general economic or industry nature) furnished in writing by or
on behalf of any Loan Party to the Administrative Agent, the Collateral Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document, taken as whole with any other information furnished or publicly
available, contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading as of the
date when made or delivered; provided that, with respect to any forecast,
projection or other statement regarding future performance, future financial
results or other future developments, the Borrowers represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time of delivery of such information (it being understood that
any such information is subject to significant uncertainties and contingencies,
many of which are beyond the Borrowers’ control, and that no assurance can be
given that the future developments addressed in such information can be
realized, that actual results may differ and that such differences may be
material).

5.16    Compliance with Laws. The Borrowers and each Restricted Subsidiary is in
compliance in all material respects with the requirements of all Laws (including
any zoning, building, ordinance, code or approval or any building or mining
permits and all orders, writs, injunctions and decrees applicable to it or to
its properties), except in such instances in which (a) such requirement of Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect.

5.17    Anti-Corruption; Sanctions; Terrorism Laws.
(a)    None of the Borrowers, any Restricted Subsidiary nor, to the knowledge of
a Responsible Officer of the Designated Borrower after due inquiry, any
director, officer, agent, employee or Affiliate of the Borrowers or any
Restricted Subsidiary is (i) a person on the list of “Specially Designated
Nationals and Blocked Persons” or (ii) subject of any active sanctions
administered or enforced by the U.S. Department of State or the U.S. Department
of Treasury (including the Office of Foreign Assets Control) or any other
applicable governmental authority (collectively, “Sanctions”, and the associated
laws, rules, regulations and orders, collectively, “Sanctions Laws”); and the
Borrowers will not directly or, to the knowledge of a Responsible Officer of the
Designated Borrower after due inquiry, indirectly use the proceeds of the Loans
for the purpose of financing the activities of any Person that is the subject
of, or in any country or territory that at such time is the subject of, any
Sanctions.
(b)    Each of the Borrowers and each Restricted Subsidiary is in compliance, in
all material respects, with the (i) Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, (ii) the USA PATRIOT Act (Title
III of


78

--------------------------------------------------------------------------------





Pub. L. 107-56 (signed into law October 26, 2001)), as amended (the “PATRIOT
Act”), (iii) Sanctions Laws and (iv) Anti-Corruption Laws.
(c)    No part of the proceeds of any Loan will be used, directly or, to the
knowledge of a Responsible Officer of the Designated Borrower after due inquiry,
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended, or any other applicable
anti-bribery or anti-corruption laws, rules, regulations and orders
(collectively, “Anti-Corruption Laws”).

5.18    Intellectual Property; Licenses, Etc. The Borrowers and their Restricted
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, except
where the failure to own or possess the right to use such IP Rights would not
reasonably be expected to have a Material Adverse Effect. To the knowledge of a
Responsible Officer of the Designated Borrower, the use of such IP Rights by the
Borrowers or any Restricted Subsidiary does not infringe upon any rights held by
any other Person except for any infringement that would not reasonably be
expected to have a Material Adverse Effect. Except as specifically disclosed in
Schedule 5.18, no claim or litigation regarding any of the foregoing is pending
or, to the knowledge of a Responsible Officer of the Designated Borrower,
threatened in writing, which would reasonably be expected to have a Material
Adverse Effect.

5.19    Security Documents.
(a)    (i) Each Security Document (other than each Mortgage), when executed and
delivered, is effective to create in favor of the Collateral Agent (for the
benefit of the Secured Parties), a legal, valid and enforceable security
interest in the Collateral described therein and the Collateral Agent has been
authorized (and is hereby authorized) to make all filings of UCC-1 and
as-extracted collateral financing statements in the appropriate filing office
necessary or desirable to fully perfect the Collateral Agent’s security interest
in such Collateral described therein which can be perfected by filing a UCC-1
financing statement in the appropriate filing office, and (ii) with respect to
the security interest created in the Collateral pursuant to each Security
Document (other than each Mortgage), upon such filings (or, with respect to
possessory Collateral, upon the taking of possession by the Collateral Agent (or
by the ABL Agent as bailee for the Collateral Agent pursuant to the ABL
Intercreditor Agreement, if applicable) of any such Collateral which may be
perfected by possession), such security interests will constitute perfected
First Priority Liens on, and security interests in, all right, title and
interest of the debtor party thereto in the Collateral described therein that
can be perfected by filing a UCC-1 or as-extracted financing statement, as
applicable, in the appropriate filing office or by delivery, in the case of
possessory Collateral.
(b)    Each of the Mortgages, when executed and delivered, will be effective to
create in favor of the Collateral Agent, for the ratable benefit of the Secured
Parties, a legal, valid and enforceable (subject to equity and creditors’ rights
generally) lien on the Material Real Property described therein and such


79

--------------------------------------------------------------------------------





security interests will constitute, upon such Mortgage being and recorded in the
appropriate filing offices, First Priority Liens on such Material Real Property,
subject to Permitted Real Estate Encumbrances.

5.20    Mines. Schedule 5.20 sets forth a complete and accurate list of any Mine
(including addresses and the owner or lessor thereof) owned or operated by the
Borrowers or any of their Restricted Subsidiaries as of the Closing Date and
included or purported to be included in the Collateral pursuant to the Security
Documents.

5.21    Solvency. The Borrowers and their Restricted Subsidiaries are and, upon
the incurrence of any Obligation by any Loan Party on any date on which this
representation and warranty is made, will be, on a consolidated basis, Solvent.

5.22    Labor Relations. No Borrower nor any of their Restricted Subsidiaries is
engaged in any unfair labor practice that would reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against the Borrowers or any of their Restricted Subsidiaries, or to the
knowledge of a Responsible Officer of the Designated Borrower, threatened in
writing against any of them before the National Labor Relations Board and no
grievance or arbitration proceeding arising out of or under any collective
bargaining agreement that is so pending against the Borrowers or any of their
Restricted Subsidiaries or to the knowledge of a Responsible Officer of the
Designated Borrower, threatened in writing against any of them, (b) no strike or
work stoppage in existence or, to the knowledge of a Responsible Officer of the
Designated Borrower, threatened in writing involving the Borrowers or any of
their Restricted Subsidiaries, and (c) to the knowledge of a Responsible Officer
of the Designated Borrower, no union representation question existing with
respect to the employees of the Borrowers or any of their Restricted
Subsidiaries and, to the knowledge of a Responsible Officer of the Designated
Borrower, no union organization activity that is taking place, except (with
respect to any matter specified in clause (a), (b) or (c) above, either
individually or in the aggregate) such as is not reasonably likely to have a
Material Adverse Effect.

5.23    Agreements. None of the Borrowers nor any of their Restricted
Subsidiaries is a party to any agreement, instrument or other document or
subject to any corporate or other constitutional restriction, or any restriction
under its Organizational Documents, that has resulted, or would reasonably be
expected to result, in a Material Adverse Effect.

5.24    Senior Debt. The Term Loan Facility constitutes “Senior Debt”, as
defined in any Intercreditor Agreement, for purposes of such Intercreditor
Agreement.

ARTICLE VI.
AFFIRMATIVE COVENANTS
Until Payment in Full, the Surviving Parent and the Borrowers shall, and shall
cause each of their respective Restricted Subsidiaries to:

6.01    Financial Statements. Deliver to the Administrative Agent, for
distribution by the Administrative Agent to each Lender, in form and detail
reasonably satisfactory to the Administrative Agent:


80

--------------------------------------------------------------------------------





(a)    as soon as available, but in any event within 120 days after the end of
each fiscal year of the Borrowers (or, if earlier, by the date that the Annual
Report on Form 10-K of the Borrowers for such fiscal year would be required to
be filed under the rules and regulations of the SEC, giving effect to any
automatic extension available thereunder for the filing of such form)
(commencing with the fiscal year ended December 31, 2018), a consolidated
balance sheet of the Borrowers and their Subsidiaries as at the end of such
fiscal year, and the related consolidated statements of income or operations,
changes in shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP; such consolidated
statements shall be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit (other than with respect to or resulting from the upcoming maturity
of any Loans under this Agreement or the ABL Credit Documents, occurring within
one year from the time such opinion is delivered); and
(b)    as soon as available, but in any event within 60 days (or ninety (90)
days in the case of the fiscal quarter ended September 30, 2018) after the end
of each of the first three fiscal quarters of each fiscal year of the Borrowers
(or, if earlier, by the date that the Quarterly Report on Form 10-Q of the
Borrowers for such fiscal quarter would be required to be filed under the rules
and regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form) (commencing with the fiscal quarter
ended September 30, 2018), a consolidated balance sheet of the Borrowers and
their Subsidiaries as at the end of such fiscal quarter, and the related
consolidated statements of income or operations, changes in shareholders’ equity
and cash flows for such fiscal quarter and for the portion of the Borrowers’
fiscal year then ended, setting forth in each case in comparative form
commencing with the fiscal quarter ended September 30, 2018, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail; such consolidated
statements shall be certified by a Responsible Officer of the Designated
Borrower as fairly presenting in all material respects the financial condition,
results of operations, changes in shareholders’ equity and cash flows of the
Borrowers and their Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes; provided, that
notwithstanding the foregoing, the financial statements pursuant to this Section
6.01(b) for the fiscal quarter ended September 30, 2018 will consist of (i)
standalone consolidated financial statements for Contura and its Subsidiaries in
existence prior to the ANR Acquisition and (ii) standalone consolidated
financial statements for the ANR Entities in existence prior to the ANR
Acquisition.

6.02    Certificates; Other Information. Deliver to the Administrative Agent, in
form and detail reasonably satisfactory to the Administrative Agent:
(a)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ended December 31, 2018), (i) a duly completed
Compliance Certificate signed by a Responsible Officer of the Designated
Borrower and (ii) a detailed reconciliation of such financial information for
the Surviving Parent, the Borrowers and their Restricted Subsidiaries, on the
one hand, and the Borrowers’ Unrestricted Subsidiaries,


81

--------------------------------------------------------------------------------





on the other hand; provided, that, for the avoidance of doubt, any such
reconciliation of the financial statements referred to in Section 6.01(a) shall
not be audited;
(b)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Surviving
Parent or the Borrowers with the SEC, or any Governmental Authority succeeding
to any or all of the functions of the SEC, or with any national securities
exchange, or distributed by the Surviving Parent or the Borrowers to their
shareholders generally, as the case may be;
(c)    promptly, such additional information regarding the business, financial
or corporate affairs of the Surviving Parent, the Borrowers or any Subsidiary,
or compliance with the terms of the Loan Documents, as the Administrative Agent
or any Lender may from time to time reasonably request and which any Borrower
determines, in its sole discretion, may be provided to a third-party without
causing a breach of any law, rule, regulation or contractual obligation of the
Surviving Parent, any Borrower or any Subsidiary;
(d)    as soon as available, not later than 90 days after the end of each fiscal
year of the Borrowers, a copy of summary projections by the Designated Borrower
of the operating budget and cash flow budget of the Surviving Parent, the
Borrowers and their Subsidiaries for the succeeding fiscal year, such
projections to be accompanied by a certificate of a Responsible Officer to the
effect that such projections have been prepared based on assumptions believed by
the Borrowers to be reasonable (it being understood that any such information is
subject to significant uncertainties and contingencies, many of which are beyond
the Borrowers’ control, and that no assurance can be given that the future
developments addressed in such information can be realized); and
(e)    within five (5) Business Days after delivering to the ABL Agent(s) any
borrowing base report, collateral valuation, perfection certificate, collateral
certificate or other notice or information with respect to the ABL Priority
Collateral or any other collateral securing the ABL Facility pursuant to the ABL
Credit Documents, a copy of such borrowing base report, collateral valuation,
perfection certificate, collateral certificate or other notice or information.
Documents required to be delivered pursuant to clauses (a) and (b) of Section
6.01 or clause (b) of Section 6.02 may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which such
documents are filed for public availability on the SEC’s Electronic Data
Gathering and Retrieval System.
Each of the Borrowers hereby acknowledges that (a) the Administrative Agent
and/or the Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of the Borrowers hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrowers or their securities) (each,
a “Public Lender”). Each of the Borrowers hereby agrees that so long as any
Borrower is the issuer of any outstanding debt or equity securities that are
registered or issued pursuant to a private


82

--------------------------------------------------------------------------------





offering or is actively contemplating issuing any such securities (a) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (b) by
marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have
authorized the Administrative Agent, the Arrangers and the Lenders to treat the
Borrower Materials as not containing any material non-public information with
respect to the Borrowers or its securities for purposes of United States Federal
and state securities laws (provided, however, that the Borrower Materials shall
be treated as set forth in Section 10.07); and (c) all Borrower Materials marked
“PUBLIC” or not marked as containing material non-public information are
permitted to be made available through a portion of the Platform designated
“Public Investor.” Notwithstanding the foregoing, the Borrowers shall not be
under any obligation to mark the Borrower Materials “PUBLIC” or as containing
material non-public information. In connection with the foregoing, each party
hereto acknowledges and agrees that the foregoing provisions are not in
derogation of their confidentiality obligations under Section 10.07.

6.03    Notices. Notify the Administrative Agent:
(a)    promptly, after knowledge of a Responsible Officer of the Designated
Borrower, of the occurrence of any Default or Event of Default hereunder or the
occurrence of any “Default” or “Event of Default” under the ABL Credit
Documents;
(b)    promptly, after knowledge of a Responsible Officer of the Designated
Borrower, of any event which would reasonably be expected to have a Material
Adverse Effect;
(c)    of the occurrence of any ERISA Event that, individually or in the
aggregate, would be reasonably likely to have a Material Adverse Effect, as soon
as possible and in any event within 30 days after a Responsible Officer of the
Designated Borrower knows or has obtained notice thereof;
(d)    promptly, upon the filing or commencement of, or any written and known
threat or written and known notice of intention of any person to file or
commence, any action, suit, proceeding, claim or dispute whether at law or in
equity or otherwise by or before any Governmental Authority, (i) against the
Surviving Parent, any Borrower or any of their Restricted Subsidiaries or
against any of their properties or revenues that has had, or would reasonably be
expected to result in, a Material Adverse Effect or (ii) with respect to this
Agreement or any other Loan Document;
(e)    within ten (10) Business Days after the Surviving Parent, any Borrower or
any Guarantor changing its legal name, jurisdiction of organization or the
location of its chief executive office or sole place of business; and
(f)    promptly, after knowledge of a Responsible Officer of the Designated
Borrower, as to any Building located on Material Real Property and constituting
Collateral, any redesignation of any such property on which such Building is
located into or out of a special flood hazard area.


83

--------------------------------------------------------------------------------





Each notice pursuant to clauses (a)-(d) of this Section 6.03 shall be
accompanied by a statement of a Responsible Officer of the Designated Borrower
setting forth details of the occurrence referred to therein and stating what
action the Borrowers have taken and propose to take with respect thereto.

6.04    Payment of Obligations. Except where failure to do so would not
reasonably be expected to result in a Material Adverse Effect, with respect to
the Surviving Parent, the Borrowers and each of their Restricted Subsidiaries,
pay their Indebtedness and other obligations promptly and in accordance with
their terms and pay and discharge all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrowers or such Subsidiary.

6.05    Preservation of Existence. Preserve, renew and maintain in full force
and effect its legal existence except in a transaction permitted by Section
7.04.

6.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and material equipment, including Collateral, necessary (in
the Borrowers’ good faith judgment) to the operation of its business as then
being conducted in the condition maintained by prudent operators in the
industry, subject to the depletion of coal reserves in the ordinary course of
business.
(a)    Except to the extent the failure to do so would not reasonably be
expected to have a Material Adverse Effect, keep in full force and effect all of
its material leases and other material contract rights, and all material rights
of way, easements and privileges necessary (in the Borrowers’ good faith
judgment) for the proper operation of the Mines then being operated by the
Surviving Parent, the Borrowers or a Restricted Subsidiary and included or
purported to be included in the Collateral by the Security Documents.

6.07    Maintenance of Insurance. (a) Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Surviving Parent, the
Borrowers or the applicable Restricted Subsidiary operates, except to the extent
the failure to do so would not reasonably be expected to have a Material Adverse
Effect.
(b)    With respect to any Building located on Material Real Property and
constituting Collateral, the Borrowers shall and shall cause each appropriate
Loan Party to (i) maintain fully paid flood hazard insurance on any such
Building that is located in a special flood hazard area, on such terms and in
such amounts as required by The National Flood Insurance Reform Act of 1994 and
(ii) furnish to the Administrative Agent an insurance certificate evidencing the
renewal (and payment of renewal premiums therefor) of all such policies prior to
the expiration or lapse thereof (or at such other time acceptable to the
Administrative Agent). The Borrowers shall cooperate with the Administrative
Agent’s reasonable request for any information reasonably required by the
Administrative Agent to comply with The National Flood Insurance Reform Act of
1994, as amended.


84

--------------------------------------------------------------------------------






6.08    Compliance with Laws. Comply in all respects with the requirements of
all Laws (including the PATRIOT Act, Sanctions Laws, the Beneficial Ownership
Regulation, the Anti-Corruption Laws and Environmental Laws) and all orders,
writs, injunctions and decrees applicable to it or to its business or property,
except in such instances in which (a) such requirement of law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith would not reasonably
be expected to have a Material Adverse Effect (or, in the case of compliance
with the PATRIOT Act, Sanctions Laws, the Beneficial Ownership Regulation and
the Anti-Corruption Laws, the failure to comply therewith is not material).

6.09    Books and Records. (a) Maintain proper books of record and account, in
conformity with GAAP, in which in all material respects full, true and correct
entries in conformity with GAAP shall be made of all material financial
transactions and matters involving the assets and business of the Surviving
Parent, the Borrowers or such Restricted Subsidiary, as the case may be; and (b)
maintain such books of record and account in material conformity with all
material requirements of any Governmental Authority having regulatory
jurisdiction over the Surviving Parent, the Borrowers or such Restricted
Subsidiary, as the case may be.

6.10    Inspection Rights. Upon reasonable advance written notice, permit
representatives and independent contractors of the Administrative Agent to visit
and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom (except to the
extent (a) any such access is restricted by a Requirement of Law or (b) any such
agreements, contracts or the like are subject to a written confidentiality
agreement with a non-Affiliate that prohibits the Borrowers or any of its
Subsidiaries from granting such access to the Administrative Agent; provided
that, with respect to such confidentiality restrictions affecting the Surviving
Parent, the Borrowers or any of their Restricted Subsidiaries, a Responsible
Officer of the Designated Borrower is made available to the Administrative Agent
to discuss such confidential information to the extent permitted by the
confidentiality restrictions, as determined in the sole discretion of the
Borrowers), and to discuss the business, finances and accounts with its officers
and independent public accountants at such reasonable times during normal
business hours and as often as may be reasonably desired, provided that the
Administrative Agent shall give the Borrowers reasonable advance written notice
prior to any contact with such accountants and give the Borrowers the
opportunity to participate in such discussions, provided further that the costs
of one such visit per calendar year (or an unlimited amount if an Event of
Default has occurred and is continuing) for the Administrative Agent and their
representatives as a group shall be the responsibility of the Borrowers and,
absent an Event of Default, the Administrative Agent and their representatives
as a group shall visit no more often than twice in any twelve month period.
Notwithstanding the foregoing, Mine visits are only permitted if the
representatives and independent contractors of the Administrative Agent agree to
be bound by and adhere to all Requirements of Law and any policy of the
Borrowers.

6.11    Use of Proceeds. Use the proceeds of the Term Loan Facility (a) on the
Closing Date, for the Refinancing and to pay the Transaction Costs, and (b)
after the Closing Date, for ongoing working capital, capital expenditures and
for other lawful corporate purposes of the Borrowers and their Subsidiaries,
including for acquisitions.


85

--------------------------------------------------------------------------------






6.12    Additional Guarantors. If the Borrowers or any of their Restricted
Subsidiaries acquires or creates another Subsidiary after the Closing Date which
by virtue of the definition of Guarantor is required to be a Guarantor then
(unless designated as an Unrestricted Subsidiary pursuant to Section 6.13) the
Borrowers shall cause, within 60 days (or such later date as the Administrative
Agent agrees) of such acquisition or creation, any such Subsidiary to become a
Guarantor by executing and delivering to the Administrative Agent a counterpart
of the Guaranty or such other document as the Administrative Agent shall deem
appropriate for such purpose. For the avoidance of doubt, and without
limitation, this Section 6.12 shall apply to any division of a Loan Party and
any division of a Subsidiary required to become a Loan Party pursuant to the
Loan Documents and to any allocation of assets to a series of a limited
liability company, limited partnership or trust.

6.13    Unrestricted Subsidiaries. Any Restricted Subsidiary may be designated
as an Unrestricted Subsidiary and any Unrestricted Subsidiary may be designated
as a Restricted Subsidiary upon delivery to the Administrative Agent of written
notice from the Borrowers; provided that (a) immediately before and after such
designation, no Default or Event of Default shall have occurred and be
continuing, (b) immediately after giving effect to such designation, on a Pro
Forma Basis, the Total Leverage Ratio shall be equal to or less than 2.00:1.00,
(c) no Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” (or equivalent) for purposes of any of the ABL Credit
Documents or any documents evidencing any Permitted Refinancing Indebtedness or
any Subordinated Indebtedness and (d) each Restricted Subsidiary to be
designated as an Unrestricted Subsidiary and its Subsidiaries has not at the
time of designation, and does not thereafter, create, incur, issue, assume,
guarantee or otherwise become directly or indirectly liable with respect to any
Indebtedness other than Non-Recourse Debt. The designation of any Restricted
Subsidiary as an Unrestricted Subsidiary shall constitute an Investment under
Section 7.02 by the Borrowers in such Unrestricted Subsidiary at the date of
designation in an amount equal to the net book value of the Borrowers’
investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Indebtedness or Liens of such Restricted Subsidiary existing at such
time.

6.14    Preparation of Environmental Reports. If an Event of Default caused by
reason of a breach under Sections 6.08 or 5.09 with respect to compliance with
Environmental Laws shall have occurred and be continuing, at the reasonable
request of the Required Lenders through the Administrative Agent, provide to the
Lenders within 60 days after such request (or such longer period as may be
agreed) information regarding the nature of the breach and the remedial action
being taken or proposed to be taken with respect to the Properties which are the
subject of the breach.

6.15    Certain Long Term Liabilities and Environmental Reserves. To the extent
applicable and required by GAAP, maintain adequate reserves for (a) future costs
associated with any lung disease claim alleging pneumoconiosis or silicosis or
arising out of exposure or alleged exposure to coal dust or the coal mining
environment, (b) future costs associated with retiree and health care benefits,
(c) future costs associated with reclamation of disturbed acreage, removal of
facilities and other closing costs in connection with closing its mining
operations and (d) future costs associated with other potential environmental
liabilities.


86

--------------------------------------------------------------------------------






6.16    Covenant to Give Security.
(a)    Personal Property including IP of New Loan Parties. Concurrently with any
Person becoming a Loan Party in accordance herewith (or a later date to which
the Administrative Agent agrees), cause any such Person to (A) duly execute and
deliver to the Collateral Agent counterparts to the Security Agreement or such
other document as the Administrative Agent or the Collateral Agent shall
reasonably deem appropriate for such purpose, (B) to the extent that any Capital
Stock in, or owned by, such Person is required to be pledged pursuant to the
Security Agreement, deliver stock certificates, if any, representing such
Capital Stock accompanied by undated stock powers or instruments of transfer
executed in blank, (C) to the extent that any Intellectual Property (as defined
in the Security Agreement) owned by a Loan Party is required to be pledged
pursuant to the Security Agreement but has not been pledged, deliver any
supplements to the IP Security Agreements reasonably requested by the
Administrative Agent or the Collateral Agent, (D) deliver to the Administrative
Agent and the Collateral Agent a supplement to the Collateral Questionnaire with
respect to such Guarantor, and (E) comply with all other requirements of the
Security Agreement with respect to the Collateral of such Guarantor.
(b)    Real Property Acquired by Loan Parties.
(i)    Material Real Property Mortgages and Flood Insurance. If any Loan Party
acquires any additional Material Real Property after the Closing Date (including
by virtue of any previously excluded real property becoming Material Real
Property under the definition thereof after the Closing Date) the Borrowers
shall cause, within the latest of (x) 90 days of such acquisition and (y) a
later date to which the Administrative Agent agrees, cause such Loan Party to
deliver (A) executed counterparts of one or more Mortgages on such Material Real
Property in a form appropriate for recording in the applicable recording office,
(B) a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Building located on such
Material Real Property and constituting Collateral and, if any such Building is
located in special flood hazard area, (1) a notice about special flood hazard
area status and flood disaster assistance duly executed by each Loan Party
relating thereto and (2) evidence of applicable flood insurance as required by
Section 6.07(b)(i) if such Material Real Property constitutes Collateral, (C)
legal opinions from counsel in such jurisdiction as the Material Real Property
is located, each in form and substance reasonably satisfactory to Administrative
Agent or the Collateral Agent, (D) to the extent required by the Administrative
Agent, evidence of the filing of as-extracted UCC-1 financing statements in the
appropriate jurisdiction and (E) payment by the Borrowers of all mortgage
recording taxes and related charges required for the recording of such Mortgages
unless, in the judgment of the Administrative Agent, delivery of such materials
is unnecessary to ensure the Secured Parties benefit from a perfected First
Priority security interest (subject to Permitted Real Estate Encumbrances) in
such Material Real Property in favor of the Collateral Agent and such flood
insurance (it is understood that in lieu of any new Mortgage, mortgage
supplements or any other security documents may be delivered if reasonably
acceptable to the Administrative Agent).
(ii)    Consents Related to Leaseholds Concerning Material Real Property. With
respect to any leasehold interest of any Loan Party that would constitute
Material Real Property but for the need to obtain the consent of another Person
(other than the Borrowers or any Controlled Subsidiary) in order to


87

--------------------------------------------------------------------------------





grant a security interest therein, use commercially reasonable efforts to obtain
such consent for no more than (x) the 90 days following such acquisition and (y)
150 days following the Closing Date, provided that nothing herein shall be
construed as requiring any Loan Party to pay any sums to the applicable lessor
other than immaterial or incidental fees and expenses (it is understood, for
avoidance of doubt, that, without limiting the foregoing obligations of the Loan
Parties set forth in this Section 6.16(b)(ii), any failure to grant a security
interest in any such leasehold interest as a result of a failure to obtain a
consent shall not be a Default hereunder, and, for the avoidance of doubt, the
Loan Parties shall no longer be required to use commercially reasonable efforts
to obtain any such consent after the above-mentioned time periods).
(c)    Personal Property (including IP) Acquired by Loan Parties. Within 30 days
of the date that the financial statements referred to in Section 6.01(a) and (b)
are required to be delivered (or a later date to which the Administrative Agent
agrees), shall, in the case of the Borrowers, or cause any such Loan Party
otherwise, (i) to the extent that any Capital Stock in, or owned by, a Loan
Party is required to be pledged pursuant to the Security Agreement but has not
been pledged, deliver stock certificates, if any, representing such Capital
Stock accompanied by undated stock powers or instruments of transfer executed in
blank to the Collateral Agent and execute and deliver to the Collateral Agent
supplements to the Security Agreement or such other document as the
Administrative Agent shall reasonably deem appropriate to pledge any such
Capital Stock, (ii) to the extent that any Intellectual Property (as defined in
the Security Agreement) owned by a Loan Party is required to be pledged pursuant
to the Security Agreement but has not been pledged, deliver any supplements to
the IP Security Agreements reasonably requested by the Administrative Agent and
(iii) to the extent that a Lien on any asset of a Loan Party is required to be
perfected pursuant to the Security Agreement but has not been perfected, take
such additional actions as may be required pursuant to the Security Agreement in
order to perfect the Lien of the Collateral Agent on such asset.
(d)    Further Assurances. Subject to any applicable limitation in any Security
Documents, upon request of the Administrative Agent, at the expense of the
Borrowers, promptly execute and deliver any and all further instruments and
documents and take all such other action as the Administrative Agent may
reasonably deem necessary or desirable in obtaining the full benefits of, or (as
applicable) in perfecting and preserving the Liens of, the Security Documents,
including the filing of financing statements necessary or advisable in the
opinion of the Administrative Agent or the Collateral Agent to perfect any
security interests created under the Security Documents. In connection with any
Borrower Joinder and Assumption, the Initial Borrower, ANR and/or the
successor-in-interest to the Initial Borrower, as applicable, shall execute and
deliver to the Collateral Agent such agreements, documents and instruments
reasonably requested by the Collateral Agent to give effect to the agreements
set forth in Section 1.06 and Section 7.04(e).
(e)    Collateral Principles. Notwithstanding anything to the contrary in any
Loan Document, (i) the Administrative Agent in its discretion may grant
extensions of time for the creation or perfection of security interests in, and
Mortgages on, or taking other actions with respect to, particular assets where
it reasonably determines in consultation with the Borrowers, that the creation
or perfection of security interests and Mortgages on, or taking other actions,
cannot be accomplished without undue delay, burden or expense by the time or
times at which it would otherwise be required by this Agreement or the Security
Documents and (ii) any Liens required to be granted from time to time pursuant
to Security Documents and this


88

--------------------------------------------------------------------------------





Agreement on assets of the Loan Parties to secure to the Secured Obligations
shall exclude the Excluded Assets.
(f)    Junior Lien Indebtedness Guarantees and Collateral. Without limitation of
(and subject to) any provision in any Intercreditor Agreement, if the Junior
Collateral Trustee or any holder of Junior Lien Indebtedness receives any
additional guaranty or any additional collateral in connection with the Junior
Lien Indebtedness after the Closing Date, without limitation of any Event of
Default that may arise as a result thereof, the Loan Parties shall, concurrently
therewith, cause the same to be granted to the Administrative Agent or the
Collateral Agent, as applicable, for its own benefit and the benefit of the
Secured Parties.
For the avoidance of doubt, and without limitation, this Section 6.16 shall
apply to any division of a Loan Party and any division of a Subsidiary required
to become a Loan Party pursuant to the Loan Documents and to any allocation of
assets to a series of a limited liability company, limited partnership or trust.

6.17    Maintenance of Ratings. Use commercially reasonable efforts to maintain
(i) a public corporate family rating issued by Moody’s and a public corporate
credit rating issued by S&P and (ii) a public credit rating from each of Moody’s
and S&P with respect to the Term Loans.

6.18    Information Regarding Collateral. Concurrently with the delivery of the
financial statements referred to in Section 6.01(a), deliver to the
Administrative Agent and the Collateral Agent a supplement to the Collateral
Questionnaire to the extent necessary to correctly reflect the information set
forth therein as of such date.

6.19    Senior Debt.    Cause the Term Loan Facility to at all times be
considered “Senior Debt”, as defined in any Intercreditor Agreement, for
purposes of such Intercreditor Agreement.

6.20    Post-Closing Covenants. Cause to be delivered or performed the documents
and other agreements and actions set forth on Schedule 6.20 within the time
frame specified on such Schedule 6.20.

ARTICLE VII.
NEGATIVE COVENANTS
Until Payment in Full, the Surviving Parent and the Borrowers shall not, nor
shall they permit any Restricted Subsidiary to, directly or indirectly:

7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
(a)    Liens pursuant to any Loan Document (including Liens securing any
Incremental Facility or Refinancing Facility governed by this Agreement);
(b)    Liens existing on the date hereof and (other than any individual Lien
that secures obligations of less than $2,000,000) set forth on Schedule 7.01 and
any renewals, extensions, modifications, restatements or replacements thereof,
provided that (i) the property covered thereby is not changed, (ii) the


89

--------------------------------------------------------------------------------





amount secured or benefited thereby is not increased except with respect to any
Permitted Refinancing Increase and (iii) any renewal, extension, modification,
restatement or replacement of the obligations secured or benefited thereby is
permitted by Section 7.03;
(c)    Liens for taxes not yet due and payable or which are being contested in
good faith and by appropriate proceedings, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;
(d)    landlord’s, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 60 days or which are being contested
in good faith and by appropriate proceedings;
(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation and employee health and disability benefit legislations and deposits
securing liability to insurance carriers under insurance or self-insurance
arrangements;
(f)    (i) Liens (including deposits) to secure the performance of bids, trade
contracts and leases (other than Indebtedness), reclamation bonds, insurance
bonds, statutory obligations, surety and appeal bonds, performance bonds, wage
bonds, bonds issued in favor of any Governmental Authority, bank guarantees and
letters of credit and other obligations of a like nature incurred in the
ordinary course of business, (ii) Liens on assets to secure obligations under
surety bonds obtained as required in connection with the entering into of
federal coal leases or (iii) Liens created under or by any turnover trust;
(g)    easements, rights-of-way, zoning restrictions, other restrictions,
covenants and other non-monetary encumbrances which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;
(h)    Liens securing attachments or judgments for the payment of money not
constituting an Event of Default under Section 8.01(h) or securing appeal or
surety bonds related to such attachments or judgments;
(i)    Liens securing Indebtedness of the Surviving Parent, the Borrowers and
their Restricted Subsidiaries permitted by Section 7.03(l); provided that (i)
such Liens do not at any time encumber any property other than the property
financed by such Indebtedness, any other property which may be incorporated with
or into that financed property or any after-acquired title in or on such
property and proceeds of the existing collateral in accordance with the
instrument creating such Lien, including replacement parts, accessories or
enhancements that are affixed to any leased goods and other property financed by
the same Person (i.e., cross-collateralization of such property) and (ii) the
principal amount of Indebtedness secured by any such Lien shall at no time
exceed 100% of the original purchase price of such property at the time it was
acquired (it being understood that Liens of the type described in this
subsection (i) incurred by a Restricted Subsidiary before such time as it became
a Restricted Subsidiary are permitted under this subsection (i));


90

--------------------------------------------------------------------------------





(j)    Liens on property or assets acquired in a transaction permitted by
Section 7.02 or of a Person which becomes a Restricted Subsidiary after the date
hereof; provided that (i) such Liens existed at the time such property or assets
were acquired or such entity became a Subsidiary and were not created in
anticipation thereof, (ii) such Liens do not extend to any other property or
assets of such Person (other than the proceeds of the property or assets
initially subject to such Lien) or of the Surviving Parent, the Borrowers or any
Restricted Subsidiary and (iii) the amount of Indebtedness secured thereby is
not increased;
(k)    Liens on the property of the Borrowers or any of its Subsidiaries, as a
tenant under a lease or sublease entered into in the ordinary course of business
by such Person, in favor of the landlord under such lease or sublease, securing
the tenant’s performance under such lease or sublease, as such Liens are
provided to the landlord under applicable law and not waived by the landlord;
(l)    Liens (including those arising from precautionary UCC financing statement
filings and those which are security interests for purposes of the Personal
Property Securities Act of 2009 (Cth)) with respect to bailments, operating
leases or consignment or retention of title arrangements entered into by the
Surviving Parent, the Borrowers or any of their Restricted Subsidiaries in the
ordinary course of business;
(m)    Liens securing Indebtedness permitted under Section 7.03(c), to the
extent that the Indebtedness being refinanced was originally secured in
accordance with this Section 7.01, provided that such Lien does not apply to any
additional property or assets of the Surviving Parent, the Borrowers or any
Restricted Subsidiary (other than property or assets within the scope of the
original granting clause or the proceeds of the property or assets subject to
such Lien);
(n)    Liens securing Indebtedness or other obligations of a non-Guarantor
Restricted Subsidiary to the Borrowers or a Guarantor;
(o)    leases, subleases, licenses and rights-of-use granted to others incurred
in the ordinary course of business and that do not materially and adversely
affect the use of the property encumbered thereby for its intended purpose;
(p)    (i) Liens in favor of a banking institution arising by operation of law
or any contract encumbering deposits (including the right of set-off) held by
such banking institutions incurred in the ordinary course of business and which
are within the general parameters customary in the banking industry or (ii)
contractual rights of setoff to the extent constituting Liens;
(q)    Liens on Capital Stock of any Unrestricted Subsidiary, solely to the
extent such Capital Stock does not constitute Collateral;
(r)    Liens in favor of an escrow agent arising under an escrow arrangement
incurred in connection with the issuance of notes with respect to the proceeds
of such notes and anticipated interest expenses with respect to such notes;
(s)    Permitted Real Estate Encumbrances and Liens on Excluded Assets;


91

--------------------------------------------------------------------------------





(t)    other Liens securing Indebtedness or obligations of the Loan Parties in
an aggregate amount at any time outstanding not to exceed $40,000,000;
(u)    subject to an ABL Intercreditor Agreement, Liens on Collateral securing
any ABL Facility;
(v)    (x) Production Payments, royalties, dedication of reserves under supply
agreements or similar or related rights or interests granted, taken subject to,
or otherwise imposed on properties or (y) cross charges, Liens or security
arrangements entered into in respect of a Joint Venture for the benefit of a
participant, manager or operator of such Joint Venture, in each case, consistent
with normal practices in the mining industry;
(w)    Liens under ERISA or the Code with respect to a Plan that does not
constitute an Event of Default under Section 8.01(i);
(x)    Liens on insurance policies and the proceeds thereof securing the
financing of insurance premiums with respect thereto;
(y)    rights of first refusal and rights of first offer in respect of transfers
of Equity Interests in Joint Ventures to the extent such rights constitute
Liens;
(z)    Liens granted under the Loan and Aircraft Security Agreement (S/N 560-
5802), dated as of July 26, 2016, among Bank of Utah, not in its individual
capacity, but solely as owner trustee, as the borrower, Contura Energy Services,
LLC, as the operator and Citizens Asset Finance, Inc., as the lender;
(aa)    Liens on cash and other amounts located in the Citi L/C Cash Collateral
Account pursuant to the Citi L/C Agreement;
(bb)    customary Liens granted pursuant to any Receivables Transaction; and
(cc)    Residual Mechanic’s Liens and Residual Property Tax Liens.  

7.02    Investments. Make any Investments, except:
(a)    Investments held by the Surviving Parent, the Borrowers or such
Restricted Subsidiary in the form of cash or Cash Equivalents;
(b)    advances to officers, directors and employees of the Surviving Parent,
the Borrowers and Subsidiaries in an aggregate amount not to exceed $2,500,000
at any time outstanding, for travel, entertainment, relocation and analogous
ordinary business purposes;
(c)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;


92

--------------------------------------------------------------------------------





(d)    Investments (including debt obligations and Capital Stock) received in
satisfaction of judgments or in connection with the bankruptcy or reorganization
of suppliers and customers of the Surviving Parent, the Borrowers and their
Restricted Subsidiaries and in settlement of delinquent obligations of, and
other disputes with, such customers and suppliers arising in the ordinary course
of business;
(e)    (i) Investments in the nature of Production Payments, royalties,
dedication of reserves under supply agreements or similar or related rights or
interests granted, taken subject to, or otherwise imposed on properties, (ii)
cross charges, Liens or security arrangements entered into in respect of a Joint
Venture for the benefit of a participant, manager or operator of such Joint
Venture or (iii) payments or other arrangements whereby the Surviving Parent,
the Borrowers or a Restricted Subsidiary provides a loan, advance payment or
guarantee in return for future coal deliveries, in each case consistent with
normal practices in the mining industry;
(f)    Investments in existence on the Closing Date and (other than individual
Investments the amount of which is less than $2,000,000) listed on Schedule
7.02(f) and extensions, renewals, modifications, restatements or replacements
thereof; provided that no such extension, renewal, modification, restatement or
replacement shall increase the amount of such Investment except, in the case of
a loan, by an amount equal to any Permitted Refinancing Increase;
(g)    (i) promissory notes and other similar non-cash consideration received by
the Borrowers and its Subsidiaries in connection with Dispositions not otherwise
prohibited under this Agreement and (ii) Investments received in compromise or
resolution of (A) obligations of trade creditors or customers that were incurred
in the ordinary course of business of the Borrowers and its Subsidiaries,
including pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer, (B) litigation,
arbitration or other disputes or (C) the foreclosure with respect to any secured
investment or other transfer of title with respect to any secured investment;
(h)    Investments in any assets constituting a business unit received by the
Borrowers or any of their Subsidiaries by virtue of a Permitted Asset Swap;
(i)    Hedging Agreements or Cash Management Obligations;
(j)    Investments by the Surviving Parent in the Designated Borrower and
Investments by the Surviving Parent, the Borrowers or any Restricted Subsidiary
in Restricted Subsidiaries of the Borrowers, and Investments by any Restricted
Subsidiary in the Surviving Parent or the Borrowers; provided that Investments
in Immaterial Restricted Subsidiaries and in Restricted Subsidiaries that are
not Loan Parties, when aggregated with Indebtedness of an Immaterial Restricted
Subsidiary or a non-Loan Party owing to a Loan Party pursuant to Section 7.03(f)
(other than Indebtedness subject to the second proviso of such Section) and
Disqualified Equity Interests issued by an Immaterial Restricted Subsidiary or a
non-Loan Party to a Loan Party pursuant to Section 7.03(f), shall not in the
aggregate exceed the greater of $70,000,000 and 8% of Consolidated Net Tangible
Assets;


93

--------------------------------------------------------------------------------





(k)    Investments by the Surviving Parent, the Borrowers or any Restricted
Subsidiary in Unrestricted Subsidiaries, non-wholly owned Subsidiaries and Joint
Ventures in an aggregate amount not to exceed the greater of $175,000,000 and
20% of Consolidated Net Tangible Assets;
(l)    additional Investments by the Surviving Parent, the Borrowers or any
Restricted Subsidiary (i) in an aggregate amount not to exceed the greater of
$70,000,000 and 8% of Consolidated Net Tangible Assets plus (ii) so long as no
Event of Default is continuing immediately prior to making such Investment or
would result therefrom, an amount equal to the Available Amount;
(m)    Permitted Acquisitions;
(n)    Investments acquired as a capital contribution to the Borrowers, or made
in exchange for, or out of the net cash proceeds of, a substantially concurrent
offering of Qualified Equity Interests of Contura (or any direct or indirect
parent thereof);
(o)    (i) receivables owing to the Surviving Parent, the Borrowers or any
Restricted Subsidiary if created or acquired in the ordinary course of business,
(ii) endorsements for collection or deposit in the ordinary course of business
and (iii) securities, instruments or other obligations received in compromise or
settlement of debts created in the ordinary course of business, or by reason of
a composition or readjustment of debts or reorganization of another Person, or
in satisfaction of claims or judgments;
(p)    Investments made pursuant to surety bonds, reclamation bonds, performance
bonds, bid bonds, appeal bonds, wage bonds, bonds issued in favor of any
Governmental Authority and related letters of credit or similar obligations, in
each case, to the extent such surety bonds, reclamation bonds, performance
bonds, bid bonds, appeal bonds, wage bonds, bonds issued in favor of any
Governmental Authority, related letters of credit and similar obligations are
permitted under this Agreement;
(q)    Investments consisting of indemnification obligations in respect of
performance bonds, bid bonds, appeal bonds, surety bonds, reclamation bonds,
wage bonds, bonds issued in favor of any Governmental Authority and completion
guarantees and similar obligations under any Mining Law or Environmental Law or
with respect to workers’ compensation benefits, in each case entered into in the
ordinary course of business, and pledges or deposits made in the ordinary course
of business in support of obligations under existing coal sales contracts (and
extensions or renewals thereof on similar terms);
(r)    to the extent constituting an Investment, any Guarantee of or the
repurchase, repayment, defeasance or retirement of any Indebtedness of the
Borrowers or any Subsidiary to the extent such Guarantee, repurchase, prepayment
or retirement is expressly permitted hereunder;
(s)    Investments by any Loan Party in the Owner Trust;
(t)    Investments made pursuant to the Reclamation Funding Agreement and all
required payments made thereunder;  


94

--------------------------------------------------------------------------------





(u)    Investments in, and solely to the extent contemplated by the
Organizational Documents (as in effect on the Closing Date) of, the Joint
Ventures identified on Schedule 7.02(u) to which any Loan Party is a party on
the Closing Date; and
(v)    Investments in Persons which will substantially simultaneously with such
Investments become Loan Parties in connection with a Permitted Internal
Restructuring permitted under Section 7.04(e).
Notwithstanding anything herein to the contrary, at all times after the
consummation of a Permitted Internal Restructuring, the Surviving Parent shall
not have any subsidiaries other than the Designated Borrower, the Subsidiaries
of the Designated Borrower and any Person with respect to which the Designated
Borrower is a direct or indirect wholly-owned subsidiary.

7.03    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness
except:
(a)    Indebtedness arising under the Loan Documents (including any Incremental
Facility or Refinancing Facility);
(b)    Indebtedness outstanding on the date hereof and (other than any
individual obligation with respect to such Indebtedness that is less than
$2,000,000) listed on Schedule 7.03;
(c)    any Permitted Refinancing Indebtedness of Indebtedness permitted under
Section 7.03(b) or of Indebtedness subsequently incurred under this Section
7.03(c);
(d)    Guarantees by the Surviving Parent, the Borrowers or any Restricted
Subsidiary in respect of Indebtedness otherwise permitted hereunder of the
Surviving Parent, the Borrowers or any Restricted Subsidiary;
(e)    Indebtedness in respect of (i) Cash Management Obligations incurred in
the ordinary course of business and (ii) Hedging Agreements incurred in the
ordinary course of business and not for speculative purposes;
(f)    (i) Indebtedness of the Surviving Parent, the Borrowers and any
Restricted Subsidiary owing to any Restricted Subsidiary and of any Restricted
Subsidiary owing to the Surviving Parent or the Borrowers and (ii) Disqualified
Equity Interests of a Restricted Subsidiary issued to the Borrowers or another
Restricted Subsidiary; provided that, (a) any such Indebtedness extended by an
Immaterial Restricted Subsidiary or a non-Loan Party to a Loan Party must be
subordinated to the Secured Obligations on customary terms and (b) Indebtedness
of an Immaterial Restricted Subsidiary or a non-Loan Party owing to a Loan Party
pursuant to this Section 7.03(f) and any Disqualified Equity Interests of an
Immaterial Restricted Subsidiary or a non-Loan Party issued to a Loan Party,
together with Investments in Immaterial Restricted Subsidiaries or non-Loan
Parties made pursuant to Section 7.02(j), shall not in the aggregate exceed the
greater of $70,000,000 and 8% of Consolidated Net Tangible Assets; provided
further, that notwithstanding the foregoing, any Indebtedness extended by any
Loan Party to any Immaterial Restricted Subsidiary or any non-Loan Party shall
be permitted (and shall not be subject to the cap in the immediately preceding
proviso) so long as such Indebtedness is evidenced by a promissory note, in form
and substance reasonably


95

--------------------------------------------------------------------------------





satisfactory to the Administrative Agent, and such promissory note shall be
pledged to the Collateral Agent as Collateral;
(g)    Guarantees by the Surviving Parent, the Borrowers or any Restricted
Subsidiary of borrowings by current or former officers, managers, directors,
employees or consultants in connection with the purchase of Equity Interests of
the Surviving Parent or the Borrowers by any such person in an aggregate
principal amount not to exceed $1,000,000 at any one time outstanding;
(h)    Subject to an ABL Intercreditor Agreement, Indebtedness incurred in
connection with any ABL Facility in an aggregate principal amount not to exceed
the greater of $225,000,000 and 25% of Consolidated Net Tangible Assets;
(i)    Indebtedness incurred or assumed in connection with Permitted
Acquisitions and other permitted Investments consisting of the purchase of a
business unit, line of business or a division of a Person or all or
substantially all of the assets or all of the Capital Stock of another Person;
provided that, after giving effect to the incurrence thereof on a Pro Forma
Basis, (i) if such Indebtedness is (or is intended to be) secured by the
Collateral on a pari passu basis, the First Lien Leverage Ratio is equal to or
less than 2.00 to 1.00 and (ii) if such Indebtedness is secured by the
Collateral on a junior-lien basis or unsecured, the Total Leverage Ratio is
equal to or less than 3.00 to 1.00; provided that Indebtedness incurred by any
Immaterial Restricted Subsidiary or any non-Loan Party pursuant to this Section
7.03(i) shall not in the aggregate exceed the greater of $70,000,000 and 8% of
Consolidated Net Tangible Assets;
(j)    Indebtedness incurred or assumed in connection with permitted Investments
made pursuant to Section 7.02(m);
(k)    Indebtedness of non-Loan Party Restricted Subsidiaries and Immaterial
Restricted Subsidiaries in an aggregate amount not to exceed $50,000,000;
(l)    Indebtedness consisting of Capital Lease Obligations not to exceed
$60,000,000 in the aggregate at any time outstanding;
(m)    additional Indebtedness of the Loan Parties (other than Immaterial
Restricted Subsidiaries) in an amount not to exceed the greater of $130,000,000
and 15% of Consolidated Net Tangible Assets in the aggregate at any time
outstanding;
(n)    Indebtedness of the Surviving Parent, the Borrowers or any Restricted
Subsidiary in connection with one or more standby or trade-related letters of
credit, performance bonds, bid bonds, appeal bonds, wage bonds, bonds issued in
favor of any Governmental Authority, bankers acceptances, insurance obligations,
reclamation obligations, bank guarantees, surety bonds, completion guarantees or
other similar bonds and obligations, including self-bonding arrangements, issued
by the Surviving Parent, the Borrowers or a Restricted Subsidiary, in each case,
in the ordinary course of business or pursuant to self-insurance obligations and
not in connection with the borrowing of money or the obtaining of advances;


96

--------------------------------------------------------------------------------





(o)    Indebtedness arising from agreements of the Surviving Parent, the
Borrowers or any Restricted Subsidiaries providing for indemnification,
adjustment of purchase price, earnouts or similar obligations, in each case,
incurred or assumed in connection with the acquisition or disposition of any
business, assets or any Subsidiary;
(p)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business;
(q)    Indebtedness of the Surviving Parent, the Borrowers or any Restricted
Subsidiary consisting of (i) the financing of insurance premiums or (ii)
take-or-pay obligations contained in supply or other arrangements;
(r)    any transaction permitted under Section 7.12;
(s)    Indebtedness under the Loan and Aircraft Security Agreement (S/N 560-
5802), dated as of July 26, 2016, among Bank of Utah, not in its individual
capacity, but solely as owner trustee, as the borrower, Contura Energy Services,
LLC, as the operator and Citizens Asset Finance, Inc., as the lender;
(t)    To the extent constituting Indebtedness, obligations arising under
letters of credit outstanding as of the Closing Date and issued under the Citi
L/C Agreement, as such letters of credit may be extended or renewed in
accordance with the Citi L/C Agreement (as in effect on the Closing Date);
(u)    customary Indebtedness relating to any Receivables Transaction;
(v)    Guarantees of Lexington Coal Company, LLC’s obligations to landlords in
connection with leases assigned under the Lexington Coal Purchase Agreement; and
(w)    Indebtedness under the Reclamation Funding Agreement and all required
payments made thereunder.

7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate (including
by division) with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of the
assets (whether now owned or hereafter acquired) of the Surviving Parent, the
Borrowers and their Restricted Subsidiaries, taken as a whole, to or in favor of
any Person including by allocation of any assets to a series of a limited
liability company, except that, if no Default exists or would immediately result
therefrom:
(a)    any Subsidiary may merge or consolidate with (i) the Surviving Parent or
any Borrower, provided that the Surviving Parent or such Borrower shall be the
continuing or surviving Person or (ii) any one or more other Subsidiaries,
provided that (A) when any wholly-owned Subsidiary is merging with another
Subsidiary, the wholly-owned Subsidiary shall be the continuing or surviving
Person, (B) when any Restricted Subsidiary is merging with any other Subsidiary,
the continuing or surviving Person (unless such surviving Person could otherwise
be designated an Unrestricted Subsidiary hereunder) shall be a Restricted
Subsidiary, (C) when any Foreign Subsidiary is merging with any Domestic
Subsidiary, the


97

--------------------------------------------------------------------------------





continuing or surviving Person shall be the Domestic Subsidiary and (D) when any
Guarantor is merging with any other Subsidiary, the continuing or surviving
Person shall be a Guarantor;
(b)    any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Surviving Parent, a Borrower or
to another Subsidiary; provided that (i) if the transferor in such a transaction
is a Restricted Subsidiary, then the transferee must be the Surviving Parent, a
Borrower or another Restricted Subsidiary (unless such Disposition would
otherwise be permitted as an Investment in an Unrestricted Subsidiary), (ii) if
the transferor is a Domestic Subsidiary, then the transferee must be the
Surviving Parent, a Borrower or another Domestic Subsidiary and (iii) if the
transferor is a Guarantor, then the transferee must either be a Borrower or
another Guarantor;
(c)    the Surviving Parent, any Borrower and any Restricted Subsidiary may
merge or consolidate with any other Person in a transaction (including any
Permitted Acquisition) in which the Surviving Parent, such Borrower or the
Restricted Subsidiary, as applicable, is the surviving or continuing Person;
provided that, (i) none of the Surviving Parent or any Borrower may merge or
consolidate with a Restricted Subsidiary unless the Surviving Parent or such
Borrower is the surviving or continuing Person and (ii) such merger or
consolidation is permitted under Section 7.02(m) hereof;
(d)    any Subsidiary may liquidate or dissolve if the Borrowers determine in
good faith that such liquidation or dissolution is in the best interests of the
Borrowers and not materially disadvantageous to the Lenders and the assets, if
any, of any Subsidiary so liquidated or dissolved are transferred (x) to a
Subsidiary, the Surviving Parent or a Borrower, (y) to a Guarantor or a Borrower
if such liquidated or dissolved Subsidiary is a Guarantor and (z) to a
Restricted Subsidiary, the Surviving Parent or a Borrower if such liquidated or
dissolved Subsidiary is a Restricted Subsidiary (unless such transfer would
otherwise be permitted as an Investment in an Unrestricted Subsidiary);
(e)    Contura may Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) in connection with a Permitted Internal Restructuring so
long as (i) the acquiring Person is a direct wholly-owned domestic Subsidiary of
Contura and, substantially simultaneously with such Disposition, executes and
delivers to the Administrative Agent a Borrower Joinder and Assumption and
pursuant thereto agrees, immediately following the consummation of such
Disposition, to assume and keep, pay and perform, on a joint and several basis
with each other Borrower (other than the Initial Borrower), all of the
Obligations as a “Borrower” under hereunder and under the other Loan Documents,
(ii) Contura executes and delivers to the Administrative Agent such
acknowledgments, releases, supplements or other agreements or documents as the
Administrative Agent may reasonably request, in each case, in form and substance
as may be reasonably acceptable to the Administrative Agent (which approval
shall not be unreasonably withheld or delayed) to remove Contura as a Borrower
hereunder but have Contura continue hereunder and under the other Loan Documents
as a Guarantor and pledge all of the Equity Interests in the acquiring Person
(at which point Contura will be deemed so removed and will be deemed to be a
Guarantor hereunder and under the other Loan Documents), and (iii) such
Disposition, Borrower Joinder and Assumption and related transactions do not
result in a deemed exchange of the Obligations for U.S. federal income tax
purposes.


98

--------------------------------------------------------------------------------






7.05    Dispositions. Make any Disposition including by allocation of any assets
to a series of a limited liability company (other than Dispositions permitted
pursuant to Sections 7.01, 7.04 and 7.06), except:
(a)    Dispositions of surplus, obsolete, used or worn out property or other
property that, in the reasonable judgment of any Borrower, is no longer useful
in its business (but excluding any real property);
(b)    Dispositions of inventory, equipment or accounts receivable in the
ordinary course of business;
(c)    Dispositions of cash and Cash Equivalents pursuant to transactions
permitted under this Agreement (including pursuant to Section 7.02) or otherwise
in the ordinary course of business;
(d)    (A) Dispositions of defaulted receivables in the ordinary course of
business and (B) Dispositions of receivables in connection with the compromise,
settlement or collection thereof in the ordinary course of business or in
bankruptcy or similar proceeding;
(e)    licensing, sublicensing and cross-licensing arrangements involving any
technology or other intellectual property of the Surviving Parent, any Borrower
or any Restricted Subsidiary in the ordinary course of business or lapse or
abandonment of intellectual property rights in the ordinary course of business
that, in the reasonable judgment of such Borrower, is no longer useful in its
business;
(f)    Permitted Asset Swaps;
(g)    (A) the grant in the ordinary course of business of any non-exclusive
easements, permits, licenses, rights of way, surface leases or other surface
rights or interests and (B) any lease, sublease or license of assets (with a
Loan Party as the lessor, sublessor or licensor) in the ordinary course of
business;
(h)    (i) transfers of condemned property as a result of the exercise of
“eminent domain” or other similar policies or (ii) transfers of properties to
the extent that such property has been subject to a casualty event for which the
Loan Parties or a creditor with a Lien on such property that is permitted
hereunder have received (or have not been denied) insurance proceeds or
condemnation awards;
(i)    other Dispositions, if (i) the Net Proceeds therefrom are applied in
accordance with Section 2.03(b) and (ii) immediately after giving effect to such
Disposition, (A) no Event of Default has occurred and is continuing, (B) the
consideration received for such Disposition shall be in an amount at least equal
to the fair market value thereof as reasonably determined by the Designated
Borrower in good faith, and (C) at least 75% of the consideration for such
Dispositions undertaken pursuant to this Section 7.05(i) shall be paid in cash
or Cash Equivalents, provided that, solely for purposes of this provision, each
of the following shall be deemed to be cash:
(1)    any securities, notes, other obligations or assets received by the
Surviving Parent, any Borrower or any Restricted Subsidiary from such transferee
that are converted by the Surviving Parent,


99

--------------------------------------------------------------------------------





such Borrower or such Restricted Subsidiary into cash or Cash Equivalents within
180 days of the receipt thereof, to the extent of the cash or Cash Equivalents
received in that conversion;
(2)    any reclamation, employment related or any other liabilities of the
Surviving Parent, any Borrower or any Restricted Subsidiary (other than
contingent liabilities) that are assumed by the transferee of any such assets
and as a result of which the Surviving Parent, such Borrower or such Restricted
Subsidiary is released from further liability; and
(3)    any Designated Non-Cash Consideration received by the Surviving Parent,
any Borrower or any of their Restricted Subsidiaries in such Disposition;
provided that (1) the aggregate fair market value of such Designated Non-Cash
Consideration, as reasonably determined by the Designated Borrower in good
faith, taken together with the fair market value at the time of receipt of all
other Designated Non-Cash Consideration received pursuant to this clause (3)
minus (2) the amount of Net Proceeds previously realized in cash from prior
Designated Non-Cash Consideration shall not exceed $10,000,000;
(j)    any Investment permitted pursuant to Sections 7.02(j), 7.02(k) or
7.02(l), which constitutes a Disposition so long as the Net Proceeds therefrom
are applied, to the extent required, in accordance with Section 2.03(b);
(k)    Dispositions of Excluded Assets and other Dispositions that do not
constitute Asset Sales;
(l)    to the extent allowable under Section 1031 of the Code, or any comparable
or successor provision, any like kind exchange of property for use in a Similar
Business;
(m)    (i) any surrender or waiver of contractual rights or the settlement,
release, or surrender of contractual rights or other litigation claims in the
ordinary course of business or (ii) any settlement, discount, write off,
forgiveness, or cancellation of any Indebtedness owing by any present or former
directors, officers, or employees of the Surviving Parent, any Borrower or any
Restricted Subsidiary or any of their successors or assigns;
(n)    the unwinding or termination of any Hedging Obligations;
(o)    the sale of assets by the Surviving Parent, the Borrowers and their
Restricted Subsidiaries consisting of real property solely to the extent that
(i) such real property is not necessary for the normal conduct of operations of
the Surviving Parent, the Borrowers and their Restricted Subsidiaries and (ii)
the Net Proceeds therefrom are applied in accordance with Section 2.03(b);
(p)    Dispositions of receivables pursuant to any Receivables Transaction;
(q)    Dispositions to Lexington Coal Company, LLC or its affiliates pursuant to
the Lexington Coal Purchase Agreement; and
(r)    Dispositions to Persons which will substantially simultaneously with such
Disposition become Loan Parties in connection with a Permitted Internal
Restructuring permitted under Section 7.04(e).


100

--------------------------------------------------------------------------------





To the extent the Required Lenders waive the provisions of this Section 7.05
with respect to the Disposition of any property or any property is Disposed of
as permitted by this Section 7.05, such property (unless sold, transferred or
otherwise disposed of to a Loan Party) shall be Disposed of free and clear of
the Liens created by the Security Documents, and the Administrative Agent and/or
the Collateral Agent shall take all actions reasonably requested by the
Designated Borrower to effect the foregoing as set forth in Section 10.19(b).

7.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment except that:
(a)    each Subsidiary may make Restricted Payments to the Borrowers, the
Subsidiaries and any other Person that owns an Equity Interest in such
Subsidiary, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made or as
otherwise required pursuant to its Organizational Documents;
(b)    the Borrowers and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other Equity
Interests of such Person or another Subsidiary;
(c)    any Borrower may purchase, redeem or otherwise acquire Equity Interests
issued by it with the proceeds received from the substantially concurrent
issuance of new shares of common stock or other Qualified Equity Interests of
such Borrower;
(d)    the Surviving Parent, the Borrowers or any of their Subsidiaries may
purchase (i) Equity Interests issued by any Loan Party or options with respect
thereto held by directors, officers or employees of the Surviving Parent, the
Borrowers or any Restricted Subsidiary (or their estates or authorized
representatives) in connection with (A) the death, disability or termination of
employment of any such director, officer or employee or (B) any benefit,
incentive or equity compensation plans to provide funds for the payment of any
Tax or other amounts owing by such directors, officers or employees upon vesting
or exercise or settlement of the Equity Interests or options provided under such
plans; and (ii) Equity Interests issued by any Loan Party for future issuance
under any benefit, incentive or equity compensation plan; provided, that (a) no
Event of Default has occurred and is continuing at the time of such purchase and
(b) for both clauses (i) and (ii), the aggregate cash consideration paid
therefor in any twelve-month period after the Closing Date shall not exceed
$15,000,000 in the aggregate;
(e)    so long as no Event of Default shall have occurred and be continuing or
would result therefrom, the Surviving Parent, the Borrowers and their
Subsidiaries may make Restricted Payments in an amount not to exceed the
Available Amount; provided that, the Total Leverage Ratio (calculated on a Pro
Forma Basis) shall be less than or equal to 2.00:1.00 after giving effect to
such Restricted Payment;
(f)    the Borrowers may make regularly scheduled payments of principal,
interest or fees on the ABL Facility, any unsecured Indebtedness for borrowed
money and any Junior Lien Indebtedness;


101

--------------------------------------------------------------------------------





(g)    the prepayment, repayment, redemption, repurchase, defeasance or other
acquisition or retirement for value of unsecured Indebtedness for borrowed
money, any Subordinated Indebtedness or any Junior Lien Indebtedness (A) with
the net cash proceeds of, or in exchange for, Permitted Refinancing Indebtedness
or (B) in exchange for, or out of the proceeds of, a substantially concurrent
issue of new shares of common stock or other Qualified Equity Interests of
Contura;
(h)    the prepayment, repayment, redemption, repurchase, defeasance or other
acquisition or retirement for value of, to the extent constituting Indebtedness
for borrowed money, (i) unsecured Indebtedness incurred pursuant to Sections
7.03(t) and (u), (ii) unsecured Indebtedness listed on Schedule 7.06(h), (iii)
VEBA contributions for non-union retirees in an amount not to exceed $7,000,000
in the aggregate for all such Restricted Payments made pursuant to this Section
7.06(h)(ii) and (iv) other unsecured Indebtedness for borrowed money in an
amount not to exceed $5,000,000 in the aggregate for all such Restricted
Payments made pursuant to this Section 7.06(h)(iii);
(i)    the Borrowers may make payments in respect of any Subordinated
Indebtedness in accordance with the terms thereof and only to the extent
permitted by and subject to the subordination provisions contained therein;
(j)    cash payments in lieu of fractional shares upon exercise of options or
warrants or conversion or exchange of convertible securities, repurchases of
Equity Interests deemed to occur upon the exercise of options, warrants or other
convertible securities to the extent such securities represent a portion of the
exercise price of such options, warrants or other convertible securities and
repurchases of Equity Interests in connection with the withholding of a portion
of the Equity Interests granted or awarded to a director or an employee to pay
for the Taxes payable by such director or employee upon such grant or award;
(k)    Contura (or, to the extent applicable after a Permitted Internal
Restructuring, the Surviving Parent) may make Restricted Payments owed upon the
exercise of warrants issued by Contura (or, to the extent applicable after a
Permitted Internal Restructuring, the Surviving Parent);  
(l)    payments made pursuant to the Reclamation Funding Agreement;
(m)    so long as no Event of Default shall have occurred and be continuing or
would result therefrom, the Surviving Parent, the Borrowers and their
Subsidiaries may make Restricted Payments in an aggregate amount for all such
Restricted Payments under this clause (m) not to exceed $15,000,000; and
(n)    notwithstanding the foregoing, if any Borrower declares a dividend or
distribution pursuant to any of the foregoing clauses (a) through (n), such
Borrower can pay any such dividend or distribution within 30 days after the date
of declaration thereof.

7.07    Accounting Changes; Change in Nature of Business; Foreign Operations.
Change the Surviving Parent’s, any Borrower’s or Restricted Subsidiary’s
accounting and financial reporting practices as in effect as of the Closing Date
in any material respect, except for any changes made in accordance with GAAP,
without the prior written consent of the Administrative Agent or engage in any
material line of


102

--------------------------------------------------------------------------------





business other than a Similar Business or hold a material portion of its
Property that would otherwise be required pursuant to the Loan Documents to
become subject to a fully perfected Lien in favor of the Collateral Agent in a
foreign jurisdiction.

7.08    Transactions with Affiliates. Enter into, renew or extend any
transaction or arrangement, including, without limitation, any purchase, sale,
lease or exchange of property or assets or the rendering of any service, with
any Affiliate of the Surviving Parent, any Borrower or any Restricted Subsidiary
(a “Related Party Transaction”) involving an aggregate consideration in excess
of $10,000,000, unless the Related Party Transaction is (a) not otherwise
prohibited by any ABL Facility, (b) a Permitted Internal Restructuring permitted
under Section 7.04(e), or (c) on fair and reasonable terms that are not
materially less favorable (as reasonably determined by the relevant Borrower) to
the Surviving Parent, the relevant Borrower or any of the relevant Restricted
Subsidiaries than those that could be obtained in a comparable arm’s-length
transaction with a Person that is not an Affiliate of such Borrower; provided
that (i) any Related Party Transaction or series of Related Party Transactions
with respect to clause (c) hereof with an aggregate value in excess of
$20,000,000 must first be approved by a majority of the board of directors of
Contura who are disinterested in the subject matter of the transaction pursuant
to a resolution by the board of directors of Contura and (ii) with respect to
any Related Party Transaction or series of Related Party Transactions with
respect to clause (c) hereof with an aggregate value in excess of $35,000,000,
the Borrowers must deliver to the trustee an opinion from an accounting,
appraisal, or investment banking firm of national standing in the applicable
jurisdiction (x) stating that its terms are not materially less favorable to the
Surviving Parent, the relevant Borrower or any of the relevant Restricted
Subsidiaries that would have been obtained in a comparable transaction with an
unrelated Person or (y) as to the fairness to the Surviving Parent, the relevant
Borrower or any of the relevant Restricted Subsidiaries of such Related Party
Transaction from a financial point of view. Notwithstanding the foregoing, the
restrictions contained in this Section 7.08 shall not apply to the following
transactions or arrangements:
(A)    transactions between or among any Borrower and any of its Loan Parties
(other than any Immaterial Restricted Subsidiaries) or between and among any
Loan Parties (other than any Immaterial Restricted Subsidiaries) or between and
among any Immaterial Restricted Subsidiaries;
(B)    the payment of reasonable and customary fees and reimbursement of
expenses payable to directors of Contura, the Borrowers or any of their
Restricted Subsidiaries or to any Plan, Plan administrator or Plan trustee;
(C)    loans and advances to directors, officers and employees to the extent
permitted by Section 7.02;
(D)    the arrangements with respect to the procurement of services of
directors, officers, independent contractors, consultants or employees in the
ordinary course of business and the payment of customary compensation (including
bonuses) and other benefits (including retirement, health, stock option and
other benefit plans) and reasonable reimbursement arrangements in connection
therewith;


103

--------------------------------------------------------------------------------





(E)    payments to directors and officers of the Surviving Parent, the Borrowers
and their Restricted Subsidiaries in respect of the indemnification of such
Persons in such respective capacities from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements, as the case may be, pursuant to the Organizational
Documents or other corporate action of any Borrower or its Restricted
Subsidiaries, respectively, or pursuant to applicable law;
(F)    intercompany Investments permitted pursuant to Section 7.02(j) and
intercompany Indebtedness and issuances of Disqualified Equity Interests, in
each case, permitted pursuant to Section 7.03(f);
(G)    Restricted Payments permitted by Section 7.06;
(H)    transactions arising under any contract, agreement, instrument or other
arrangement in effect on the Closing Date and set forth on Schedule 7.08, as
amended, modified or replaced form time to time so long as the amended, modified
or new arrangements, taken as a whole at the time such arrangements are entered
into, are not materially less favorable to the Surviving Parent, the relevant
Borrower and its Restricted Subsidiaries than those in effect on the Closing
Date; and
(I)    any transactions with DTA, Marshall Land LLC and Mountaineer Capital, LP;
provided, that such transactions are on fair and reasonable terms that are not
materially less favorable (as reasonably determined by the Borrowers) to the
Borrowers or any of the relevant Restricted Subsidiaries than those that could
be obtained in a comparable arm’s-length transaction with a Person that is not
an Affiliate of the Borrowers.

7.09    Use of Proceeds. Use the proceeds of any Borrowing, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.

7.10    Burdensome Agreements. Enter into any Contractual Obligation that (x)
limits the ability of any Borrower or any Guarantor to create, incur, assume or
suffer to exist any Lien upon any of its property to secure the Obligations
hereunder or (y) limits the ability of any Subsidiary to make Restricted
Payments to any Borrower or any Guarantor or to otherwise transfer property to
any Borrower or any Guarantor; provided, however, that the foregoing clause
shall not apply to Contractual Obligations which:
(a)    solely in the case of clause (y) of this Section 7.10, exist on the date
hereof and (to the extent not otherwise permitted by this Section 7.10) are
listed on Schedule 7.10;
(b)    are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary of the Borrowers, so long as
such Contractual Obligations were not entered into solely in contemplation of
such Person becoming a Restricted Subsidiary of the Borrowers;
(c)    arise in connection with covenants in documents creating Liens permitted
by Section 7.01 prohibiting further Liens on the properties encumbered thereby;


104

--------------------------------------------------------------------------------





(d)    arise in connection with any ABL Facility permitted by Section 7.03(h) or
any Subordinated Indebtedness permitted by Section 7.03;
(e)    arise in connection with any Disposition permitted by Section 7.05 solely
with respect to the assets that are the subject of such Disposition;
(f)    are customary provisions in Joint Venture agreements and other similar
agreements applicable solely to such Joint Venture or the Equity Interests
therein;
(g)    are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto;
(h)    are customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of the Surviving Parent, the Borrowers or
any Restricted Subsidiary;
(i)    are customary limitations (including financial maintenance covenants)
existing under or by reason of leases entered into in the ordinary course of
business;
(j)    are restrictions on cash or other deposits imposed under contracts
entered into in the ordinary course of business;
(k)    are customary provisions restricting assignment of any agreements;
(l)    arise in connection with any Contractual Obligations that relate to the
Excluded Assets;
(m)    arise in connection with applicable law, rule, regulation, order,
approval, license, permit or similar restriction (whether or not existing on the
Closing Date) or are mandated by any Governmental Authority;
(n)    customary provisions in Hedging Obligations; or
(o)    are set forth in any agreement evidencing an amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing of the Contractual Obligations referred to in clauses (a) through
(n) above; provided, that such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing is, in the good
faith judgment of the Borrowers, not materially less favorable to the Loan Party
with respect to such limitations than those applicable pursuant to such
Contractual Obligations prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.

7.11    Fiscal Year. Change its fiscal year-end from December 31.

7.12    Sale and Lease-Backs. Become or remain liable as lessee or as a
guarantor or other surety with respect to any lease of any property (whether
real, personal or mixed), whether now owned or hereafter acquired, which the
Surviving Parent, such Borrower or such Restricted Subsidiary (a) has sold or
transferred or is to sell or to transfer to any other Person (other than the
Surviving Parent, a Borrower or any of its


105

--------------------------------------------------------------------------------





Restricted Subsidiaries), to the extent involving the sale of assets with a fair
market value in excess of $70,000,000 in the aggregate and (b) intends to use
for substantially the same purpose as any other property which has been or is to
be sold or transferred by the Surviving Parent, such Borrower or such Restricted
Subsidiary to any Person (other than the Surviving Parent, a Borrower or any of
its Restricted Subsidiaries) in connection with such lease.

7.13    Amendments or Waivers to Certain Agreements. Agree to any amendment,
restatement, supplement or other modification to, or waiver of, (a) any of its
Organizational Documents or (b) any document governing Subordinated
Indebtedness, after the Closing Date, in each case, to the extent the same would
reasonably be expected to be materially adverse to any Secured Party (in the
good faith determination of the Borrowers), without obtaining the prior written
consent of Required Lenders to such amendment, restatement, supplement or other
modification or waiver.

7.14    No Further Negative Pledge. Enter into any agreement, instrument, deed
or lease which prohibits or limits the ability of any Loan Party to create,
incur, assume or suffer to exist any Lien upon any of its properties or
revenues, whether now owned or hereafter acquired, or which requires the grant
of any security for an obligation if security is granted for another obligation,
except the following: (a) this Agreement, the ABL Credit Documents and the other
Loan Documents; (b) covenants in documents creating Liens permitted by Section
7.01 prohibiting further Liens on the properties encumbered thereby; and (c) any
prohibition or limitation that (i) exists pursuant to applicable Laws, (ii)
consists of customary restrictions and conditions contained in any agreement
relating to the sale of any property pending the consummation of such sale;
provided that (1) such restrictions apply only to the property to be sold and
such sale is permitted hereunder, and (2) such sale is permitted hereunder,
(iii) restricts subletting or assignment of any lease governing a leasehold
interest of Borrowers or one of its Subsidiaries, or (iv) is a restriction on
Liens otherwise permitted by the terms of Section 7.10 of this Agreement.

7.15    Anti-Corruption; Sanctions; Terrorism Laws.    (a)    Directly or
indirectly, (i) conduct any business or engage in making or receiving any
contribution of funds, goods or services to or for the benefit of any Person
subject to any Sanctions, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to the
PATRIOT Act, the Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, any Sanctions Laws or any Anti-Corruption Laws
or (iii) engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in the PATRIOT Act, the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, any
Sanctions Laws or any Anti-Corruption Laws.
(a)    Cause or permit any of the funds of such Loan Party that are used to
repay the Loans to be derived from any unlawful activity with the result that
the making of the Loans would be in violation of Laws.


106

--------------------------------------------------------------------------------






ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

8.01    Events of Default. Any of the following shall constitute an “Event of
Default”:
(a)    Non-Payment. The Borrowers or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan, or (ii)
within five (5) Business Days after the same becomes due, any interest on any
Loan, or any fee due hereunder, any other amount payable hereunder or under any
other Loan Document; or
(b)    Specific Covenants. The Borrowers fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.01(a), 6.01(b), 6.02(a),
6.03(a), 6.05, 6.11, 6.20 or Article VII; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (i) written notice from the
Administrative Agent to the Designated Borrower or (ii) knowledge of a
Responsible Officer of the Designated Borrower; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrowers or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
(e)    Cross-Default. The Surviving Parent, the Borrowers or any Restricted
Subsidiary (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder) in each case
having an aggregate principal amount of more than the Threshold Amount, beyond
the period of grace, if any, provided in the instrument or agreement under which
such Indebtedness or Guarantee was created, (B) fails to observe or perform any
other agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to become due prior to its stated maturity, or
such Guarantee to become due or payable, or (C) fails to observe or perform any
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, as a result of which default or other event,
the holder or holders of such Indebtedness or the beneficiary or beneficiaries
of such Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) shall have caused, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity, or such
Guarantee to become due or payable; or
(f)    Insolvency Proceedings, Etc. Subject to Section 8.03, any Loan Party or
any of its Restricted Subsidiaries institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or


107

--------------------------------------------------------------------------------





makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any substantial part of
its property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any substantial part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for 60
calendar days, or an order for relief is entered in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. Subject to Section 8.03, (i) the
Surviving Parent, any Borrower or any Restricted Subsidiary becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any substantial part of the property
of any such Person and is not released, vacated or fully bonded within 60 days
after its issue or levy; or
(h)    Judgments. There is entered against the Surviving Parent, any Borrower or
any Restricted Subsidiary a final judgment or order for the payment of money in
an aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third party insurance), and such judgments or orders shall not have
been vacated, discharged, stayed or bonded pending appeal within 60 days from
the entry thereof; or
(i)    ERISA. The occurrence of any of the following events that would
reasonably be expected to result in a Material Adverse Effect: (i) an ERISA
Event occurs with respect to a Pension Plan or Multiemployer Plan which has
resulted or would reasonably be expected to result in an actual obligation to
pay money of the Borrowers under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC, or (ii) any Borrower or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan; or
(j)    Invalidity of Material Loan Documents. Any material Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or Payment In Full, ceases to be in full force and effect;
or any Loan Party contests the validity or enforceability of any Loan Document;
or any Loan Party denies that it has any or further liability or obligation
under any Loan Document, or purports to revoke, terminate or rescind any Loan
Document; or any Security Document ceases to create a valid Lien on a material
portion of the Collateral (other than as expressly permitted thereunder or
solely as a result of the acts or omissions of the Administrative Agent or
Collateral Agent (including failure to maintain possession of any stock
certificates, or other instruments delivered to it under any Security
Document)); or
(k)    Change of Control. There occurs any Change of Control; or
(l)    Subordinated Indebtedness. Any Subordinated Indebtedness or any Junior
Lien Indebtedness permitted hereunder or the guarantees thereof or, in the case
of Junior Lien Indebtedness, the Liens securing such Junior Lien Indebtedness,
shall cease, for any reason, to be validly subordinated to the


108

--------------------------------------------------------------------------------





Obligations of the Loan Parties hereunder, as provided in any Intercreditor
Agreement or the indenture governing such Subordinated Indebtedness or Junior
Lien Indebtedness, or any Loan Party, any Affiliate of any Loan Party, the
trustee in respect of Subordinated Indebtedness or Junior Lien Indebtedness or
the holders of at least 25% in aggregate principal amount of Subordinated
Indebtedness or Junior Lien Indebtedness shall so assert.

8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers; and
(c)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under Debtor Relief Laws of the
United States or any other Event of Default under Section 8.01(f) or (g) hereof,
the obligation of each Lender to make Loans shall automatically terminate and
the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, in each case
without further act of the Administrative Agent or any Lender.

8.03    Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether an Event of Default has occurred under clause (f) or (g) of
Section 8.01, any reference in any such clause to any Restricted Subsidiary
shall be deemed not to include any Restricted Subsidiary affected by any event
or circumstance referred to in any such clause that did not, as of the last day
of the fiscal quarter of the Borrowers most recently ended, have assets with a
value in excess of 5% of the Tangible Assets or 5% of consolidated total
revenues, in each case, of the Surviving Parent, the Borrowers and the
Restricted Subsidiaries as of such date; provided that if it is necessary to
exclude more than one Restricted Subsidiary from clause (f) or (g) of
Section 8.01 pursuant to this Section 8.03 in order to avoid an Event of Default
thereunder, all excluded Restricted Subsidiaries shall be considered to be a
single consolidated Restricted Subsidiary for purposes of determining whether
the condition specified above is satisfied.

8.04    Application of Funds. Subject to any Intercreditor Agreement, after the
exercise of remedies provided for in Section 8.02 (or after the Loans have
automatically become immediately due and payable), any amounts received on
account of the Secured Obligations (including proceeds of Collateral) shall be
applied by the Administrative Agent in the following order:


109

--------------------------------------------------------------------------------





First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and to payment of the unpaid Secured Hedging Obligations,
ratably among the Hedge Banks to the Secured Hedging Agreements giving rise to
such Secured Hedging Obligations in proportion to the respective amounts
described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrowers or as otherwise required by Law.

ARTICLE IX.
ADMINISTRATIVE AGENT AND OTHER AGENTS

9.01    Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Jefferies Finance LLC to act on its behalf as the Administrative Agent
and the Collateral Agent hereunder and under the other Loan Documents and
irrevocably authorizes the Administrative Agent and the Collateral Agent to take
such actions on its behalf and to exercise such powers, rights and remedies as
are delegated or granted to the Administrative Agent and/or the Collateral Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. Except with respect to Sections 9.06, 9.10 and
9.12, the provisions of this Article IX are solely for the benefit of the
Administrative Agent, the Collateral Agent and the Lenders, and no Borrower, nor
any other Loan Party shall have rights as a third party beneficiary of any of
such provisions. In performing its functions and duties hereunder, each of the
Administrative Agent and the Collateral Agent shall act solely as an agent of
the Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for the Borrowers
or any of its Subsidiaries.

9.02    Rights as a Lender. The agency hereby created shall in no way impair or
affect any of the rights and powers of, or impose any duties or obligations
upon, either the Administrative Agent or the Collateral Agent in its individual
capacity as a Lender hereunder. With respect to its participation in the Loans,
the Person serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and/or Collateral Agent and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person


110

--------------------------------------------------------------------------------





serving as the Administrative Agent and/or the Collateral Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrowers or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent or the Collateral Agent hereunder, and may accept
fees and other considerations from the Borrowers for service in connection
herewith and otherwise without any duty to account therefor to the Lenders.

9.03    Exculpatory Provisions. Neither the Administrative Agent nor the
Collateral Agent shall have any duties or obligations except those expressly set
forth herein and in the other Loan Documents. Without limiting the generality of
the foregoing, neither the Administrative Agent nor the Collateral Agent:
(a)    shall be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;
(b)    shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or the Collateral Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that
neither the Administrative Agent nor the Collateral Agent shall be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent or the Collateral Agent to liability or that is
contrary to any Loan Document or applicable law, including, for the avoidance of
doubt, any action that, in its opinion or the opinion of its counsel, may
violate the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and
(c)    shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or the Collateral Agent or any of their Affiliates in any capacity; and
(d)    shall be responsible or have any liability for or in connection with, or
have any duty to ascertain, inquire into, monitor, maintain, update or enforce,
compliance with the provisions hereof relating to Disqualified Institutions.
Without limiting the generality of the foregoing, neither the Administrative
Agent nor the Collateral Agent shall ‎(x) be obligated to ascertain, monitor or
inquire as to whether any Lender or Participant or prospective Lender or
Participant is a Disqualified Institution or (y) have any liability with respect
to or arising out of any assignment or participation of Loans, or disclosure of
confidential information, to any ‎Disqualified Institution.
Neither the Administrative Agent, the Collateral Agent nor any of their
respective officers, partners, directors, employees or agents shall be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent and/or the Collateral Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 8.02) or (ii) in the absence of its own


111

--------------------------------------------------------------------------------





bad faith, gross negligence or willful misconduct, as determined by a final,
non-appealable judgment of a court of competent jurisdiction. Each of the
Administrative Agent and the Collateral Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until notice describing
such Default is given to the Administrative Agent and/or the Collateral Agent by
the Borrowers or a Lender.
Neither the Administrative Agent nor the Collateral Agent shall be responsible
for or have any duty to ascertain or inquire into (i) any recital, statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document or made in any written or oral statements made in connection
with the Loan Documents and the transactions contemplated thereby, (ii) the
contents of any financial or other statements, instruments, certificate, report
or other document delivered hereunder or thereunder or in connection herewith or
therewith, whether made by the Administrative Agent or the Collateral Agent to
the Lenders or by or on behalf of any Loan Party to the Administrative Agent,
the Collateral Agent or any Lender in connection with the Loan Documents and the
transactions contemplated thereby, (iii) the financial condition or business
affairs of any Loan Party or any other Person liable for the payment of any
Obligations, (iv) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the use
of proceeds of the Loans or the occurrence or possible occurrence of any Default
or Event of Default or to make any disclosures with respect to the foregoing,
(v) the execution, validity, enforceability, effectiveness, genuineness,
collectability or sufficiency of this Agreement, any other Loan Document or any
other agreement, instrument or document or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
and/or the Collateral Agent. Anything contained herein to the contrary
notwithstanding, neither the Administrative Agent nor the Collateral Agent shall
have any liability arising from confirmation of the amount of outstanding Loans
or the component amounts thereof.

9.04    Reliance by Administrative Agent and the Collateral Agent. Each of the
Administrative Agent and the Collateral Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each of the Administrative Agent
and the Collateral Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan that by its terms must be
fulfilled to the satisfaction of a Lender, each of the Administrative Agent and
the Collateral Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent or the Collateral Agent shall have
received notice to the contrary from such Lender prior to the making of such
Loan. Each of the Administrative Agent and the Collateral Agent shall be
entitled to rely on and may consult with legal counsel (who may be counsel for
the Borrowers), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

9.05    Delegation of Duties. Each of the Administrative Agent and the
Collateral Agent may perform any and all of its duties and exercise its rights
and powers hereunder or under any other Loan


112

--------------------------------------------------------------------------------





Document by or through any one or more sub agents appointed by the
Administrative Agent or the Collateral Agent. Each of the Administrative Agent
and the Collateral Agent and any such sub agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory, indemnification and other provisions of this Article
IX and Section 10.04 shall apply to any such sub agent and to the Related
Parties of the Administrative Agent or the Collateral Agent and any such sub
agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent or Collateral Agent. All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Article IX shall apply to any such sub agent and to the Related Parties of any
such sub agent, and shall apply to their respective activities as sub agent as
if such sub agent and Related Parties were named herein. Notwithstanding
anything herein to the contrary, with respect to each sub agent appointed by the
Administrative Agent and/or the Collateral Agent, (i) such sub agent shall be a
third party beneficiary under this Agreement with respect to all such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) and shall have all of the rights and benefits of a third party
beneficiary, including an independent right of action to enforce such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all Loan Parties and the Lenders, (ii) such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) shall
not be modified or amended without the consent of such sub agent, and (iii) such
sub agent shall only have obligations to Administrative Agent or Collateral
Agent and not to any Loan Party, Lender or any other Person, and no Loan Party,
Lender or any other Person shall have any rights, directly or indirectly, as a
third party beneficiary or otherwise, against such sub agent.

9.06    Resignation of Administrative Agent or Collateral Agent. Each of the
Administrative Agent and the Collateral Agent may at any time give notice of its
resignation to the Lenders and the Borrowers. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the approval of the
Borrowers unless an Event of Default under Section 8.01(f) or (g) has occurred
or is continuing (such approval not to be unreasonably withheld), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may on behalf of the Lenders,
appoint a successor Administrative Agent or Collateral Agent meeting the
qualifications set forth above; provided that if the Agent shall notify the
Borrowers and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Agent on behalf of the
Lenders under any of the Loan Documents, the retiring Agent shall continue to
hold such collateral security until such time as a successor Agent is appointed)
and (2) all payments, communications and determinations provided to be made by,
to or through such Agent shall instead be made by or to each Lender directly,
until such time as the Required Lenders appoint a successor Agent as provided
for above in this Section 9.06. Upon the acceptance of a successor’s appointment
as an Agent hereunder, such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring (or retired)
Agent, and the retiring Agent shall be discharged from all of its duties


113

--------------------------------------------------------------------------------





and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). Upon the acceptance of
a successor’s appointment as such Agent, hereunder, and upon the execution and
filing or recording of such financing statements, or amendments thereto, and
such other instruments or notices, as may be necessary or desirable, or as the
Required Lenders may request, in order to continue the perfection of the Liens
granted or purported to be granted by the Security Documents, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section 9.06). The fees payable by the Borrowers to a successor Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the retiring Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article IX and
Section 10.04 shall continue in effect for the benefit of such retiring Agent,
its sub agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
as such Agent.

9.07    Non-Reliance on Administrative Agent, Collateral Agent and Other
Lenders.
(a)    Each Lender represents and warrants that it has, independently and
without reliance upon any Agent, the Arrangers or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon any Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
(b)    No Agent shall have any duty or responsibility, either initially or on a
continuing basis, to make any such investigation or any such analysis on behalf
of the Lenders or to provide any Lender with any credit or other information
with respect thereto, whether coming into its possession before the making of
the Loans or at any time or times thereafter, and no Agent shall have any
responsibility with respect to the accuracy of or the completeness of any
information provided to the Lenders. Each Lender, by delivering its signature
page to this Agreement or an Assignment and Assumption and funding its Term Loan
on the Closing Date, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Loan Document and each other document required
to be approved by each Agent, Required Lenders or Lenders, as applicable on the
Closing Date.
(c)    Each Lender acknowledges that Borrowers and certain Affiliates of the
Loan Parties are Eligible Assignees hereunder and may purchase Term Loans
hereunder from Lenders from time to time, subject to the restrictions set forth
in the definition of “Eligible Assignee.”

9.08    No Other Duties, Etc. Except as expressly set forth herein, none of the
bookrunners, Arrangers or other titles listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as an Agent


114

--------------------------------------------------------------------------------





or a Lender hereunder. Each Agent shall have only those duties and
responsibilities that are expressly specified herein and the other Loan
Documents. Each Agent may exercise such powers, rights and remedies and perform
such duties by or through its agents or employees. No Agent shall have, by
reason hereof or any of the other Loan Documents, a fiduciary relationship in
respect of any Lender or any other Person; and nothing herein or any of the
other Loan Documents, expressed or implied, is intended to or shall be so
construed as to impose upon any Agent any obligations in respect hereof or any
of the other Loan Documents except as expressly set forth herein or therein.

9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrowers) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
(a)    to file a verified statement pursuant to rule 2019 of the Federal Rules
of Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;
(b)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.06 and 10.04) allowed in such judicial
proceeding; and
(c)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.06 and 10.04. To the extent that the
payment of any such compensation, expenses, disbursements and advances of the
Administrative Agent, its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.06 and 10.04 out of the estate in any such
proceeding, shall be denied for any reason, payment of the same shall be secured
by a Lien on, and shall be paid out of, any and all distributions, dividends,
money, securities and other properties that the Lenders may be entitled to
receive in such proceeding whether in liquidation or under any plan of
reorganization or arrangement or otherwise.


115

--------------------------------------------------------------------------------





Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

9.10    Guaranty and Collateral Matters.
(a)    Each Secured Party hereby authorizes the Administrative Agent or
Collateral Agent, as applicable, on behalf of and for the benefit of Secured
Parties, to be the agent for and representative of Secured Parties with respect
to the Guaranty, the Collateral and the Security Documents, as applicable;
provided that neither the Administrative Agent nor Collateral Agent shall owe
any fiduciary duty, duty of loyalty, duty of care, duty of disclosure or any
other obligation whatsoever to any holder of Secured Obligations with respect to
any Secured Hedging Agreement. Subject to Section 10.01, without further written
consent or authorization from any Secured Party, the Administrative Agent or
Collateral Agent, as applicable, may execute any documents or instruments
necessary to (i) in connection with a sale or disposition of assets permitted by
this Agreement, release any Liens encumbering any item of Collateral that is the
subject of such sale or other disposition of assets or to which the Required
Lenders (or such other Lenders as may be required to give such consent under
Section 10.01) have otherwise consented or (ii) release any Guarantor from the
Guaranty pursuant to Section 10.19 or with respect to which Required Lenders (or
such other Lenders as may be required to give such consent under Section 10.01)
have otherwise consented.
(b)    Subject to Section 2.10 of the Guaranty, the Lenders irrevocably
authorize the Administrative Agent or Collateral Agent, as applicable, to
release any Guarantor from its obligations under the Guaranty in accordance with
the terms of Section 10.19. Upon request by the Administrative Agent or
Collateral Agent, as applicable, at any time, the Required Lenders will confirm
in writing the Administrative Agent’s or Collateral Agent’s authority to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10.
(c)    The Lenders irrevocably authorize the Collateral Agent, at its option and
in its discretion, to release any Lien on any property granted to or held by the
Collateral Agent under any Loan Document in accordance with the terms of Section
10.19. Upon request by the Administrative Agent or the Collateral Agent at any
time, the Required Lenders will confirm in writing the Collateral Agent’s
authority to release its interest in particular types or items of property in
accordance with this Section 9.10.

9.11    Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law. Without limiting the provisions of Section 3.01, each
Lender shall, and does hereby, indemnify the Administrative Agent, and shall
make payable in respect thereof within 30 days after demand therefor, against
any and all Taxes and any and all related losses, claims, liabilities and
expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by the IRS or any other Governmental Authority as a result of


116

--------------------------------------------------------------------------------





the failure of the Administrative Agent to properly withhold tax from amounts
paid to or for the account of any Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding tax ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.11. The agreements in
this Section 9.11 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, and the repayment, satisfaction or discharge of all other obligations.

9.12    Intercreditor Agreements, Collateral Matters and Specified Amendments.
(a)    Each Lender (and each Person that becomes a Lender hereunder pursuant to
Section 10.06) hereby authorizes and directs the Administrative Agent and the
Collateral Agent to enter into any Intercreditor Agreement, as applicable, on
behalf of such Lender needed to effectuate the transactions permitted by this
Agreement and agrees that the Administrative Agent and the Collateral Agent may
take such actions on its behalf as is contemplated by the terms of such
applicable Intercreditor Agreement. Without limiting the provisions of Sections
9.03 and 10.04, each Lender hereby consents to (i) Jefferies Finance LLC and any
successor serving in the capacity of Administrative Agent and agrees not to
assert any claim (including as a result of any conflict of interest) against
Jefferies Finance LLC, or any such successor, arising from the role of the
Administrative Agent or other agent under the Security Documents or any such
Intercreditor Agreement so long as it is either acting in accordance with the
terms of such documents or otherwise has not engaged in bad faith, gross
negligence or willful misconduct and (ii) Jefferies Finance LLC or any such
successor, arising from its role as the Collateral Agent under the Security
Documents or any such Intercreditor Agreement so long as it is either acting in
accordance with the terms of such documents or otherwise has not engaged in bad
faith, gross negligence or willful misconduct. In addition, Jefferies Finance
LLC or any such successors, shall be authorized, without the consent of any
Lender, to execute or to enter into amendments of, and amendments and
restatements of, the Security Documents, any such Intercreditor Agreement and
any additional and replacement intercreditor agreements, in each case, in order
to effect the subordination of and to provide for certain additional rights,
obligations and limitations in respect of, any Liens required by the terms of
this Agreement to be Liens junior to, or pari passu with, the Secured
Obligations, that are incurred as permitted by this Agreement, and to establish
certain relative rights as between the holders of the Secured Obligations and
the holders of the Indebtedness secured by such Liens junior or pari passu with
the Secured Obligations, including as contemplated by Section 6.16(f) and
Section 7.01.
(b)    The Lenders irrevocably authorize the Administrative Agent and the
Collateral Agent to enter into any amendment contemplated by Sections 2.11(f),
2.12(e), and 6.16(f).


117

--------------------------------------------------------------------------------






9.13    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and each other Arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers or any other Loan Party, that at least one of the
following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Plans in
connection with the Loans or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or
(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each other Arranger and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrowers or
any other Loan Party, that:
(i)    none of the Administrative Agent, or any other Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the


118

--------------------------------------------------------------------------------





reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto),
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50,000,000, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),
(iv)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent or any other Arranger or any their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the
Commitments or this Agreement.
(c)    The Administrative Agent and each other Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent, utilization fees, minimum usage fees, letter
of credit fees, fronting fees, deal-away or alternate transaction fees,
amendment fees, processing fees, term out premiums, banker’s acceptance fees,
breakage or other early termination fees or fees similar to the foregoing.

ARTICLE X.
MISCELLANEOUS

10.01    Amendments, Etc. Except as set forth in Sections 2.11 and 2.12, no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrowers, or any other Loan
Party therefrom, shall be effective unless in writing signed by (1) the Required


119

--------------------------------------------------------------------------------





Lenders and the Designated Borrower, or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent (except, in each case, as
set forth in clauses (2) and (3) below), (2) the Required Facility Lenders and
the Designated Borrower and acknowledged by the Administrative Agent in the case
of clause (h) below and (3) the parties to the Fee Letters in the case of the
proviso after clause (h) below, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such amendment, waiver or consent shall:
(a)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(b)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) (it being understood that the waiver of, or amendment to the terms
of, any mandatory prepayment shall not constitute such a postponement) or any
mandatory reduction of the Aggregate Commitments hereunder without the written
consent of each Lender directly affected thereby;
(c)    waive, reduce or postpone the principal of, or the stated rate of
interest specified herein on, any Loan, or (subject to clause (z) of the second
proviso to this Section 10.01) any fees or premiums or other amounts payable
hereunder without the written consent of each Lender directly affected thereby;
provided, however, that, without limiting the effect of clauses (h) and (i)
below or the proviso directly below, only the consent of the Required Lenders
shall be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest at the Default Rate, (ii) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
to reduce any fee payable hereunder or (iii) to waive, reduce or postpone any
scheduled prepayment;
(d)    change any provision of this Agreement in a manner that would alter the
pro rata sharing of payments required hereby without the written consent of each
Lender adversely affected thereby;
(e)    change any provision of this Section 10.01 or the definitions of
“Required Lenders” or “Applicable Percentage” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder without the written consent of each Lender under the
applicable Facility affected thereby; provided, with the consent of the Required
Lenders, additional extensions of credit pursuant hereto may be included in the
determination of “Required Lenders” or “Applicable Percentage” on substantially
the same basis as the Commitments and the Term Loans are included on the Closing
Date;
(f)    other than as permitted by Section 9.10 and Section 10.19, release (i)
all or substantially all of the Guarantors from the Guaranty except as expressly
provided in the Loan Documents and except in connection with a “credit bid”
undertaken by the Administrative Agent or Collateral Agent at the direction of
the Required Lenders pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or
otherwise of the Bankruptcy Code or other sale or disposition of assets in
connection with an enforcement action with respect to the Collateral permitted
pursuant to the Loan Documents (in which case only the consent of the Required


120

--------------------------------------------------------------------------------





Lenders will be needed for such release) or (ii) all or substantially all of the
collateral covered by the Security Documents without the written consent of each
Lender;
(g)    consent to the assignment or transfer by any Loan Party of any of its
rights and obligations under any Loan Documents without the written consent of
each Lender adversely affected thereby; or
(h)    amend, waive or otherwise modify any term or provision of a particular
Facility in each case with only the consent of the Required Facility Lenders
under such Facility, so long as such amendment, waiver or modification does not
directly affect the Lenders under any other Facility;
provided that, for the avoidance of doubt, all Lenders shall be deemed directly
affected thereby with respect to any amendment described in clauses (f), (g) and
(h);
and, provided further, that (x) no amendment, modification, termination or
waiver of any provision of the Loan Documents, or consent to any departure by
any Loan Party therefrom, shall amend, modify or waive this Agreement or the
Security Agreement so as to alter the ratable treatment of Obligations and
Secured Hedging Obligations (including pursuant to Section 8.04) or the
definition of “Hedging Obligations,” “Hedging Agreement,” “Obligations,”
“Secured Hedging Agreement”, “Secured Hedging Obligations” or “Secured
Obligations” (as defined herein or in any applicable Security Documents) in each
case in a manner adverse to any Hedge Bank with Secured Hedging Obligations then
outstanding without the written consent of any such party; (y) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; and
(z) each Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties to the applicable Fee Letter.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (i) the Commitment of such Lender may not be increased or extended
and (ii) the principal of any Loan owed to such Lender may not be reduced
without the consent of such Lender.
Notwithstanding the foregoing, the Designated Borrower and the Administrative
Agent may amend (and may authorize the Collateral Agent to amend) this Agreement
and the other Loan Documents without the consent of any Lender (a) to cure any
ambiguity, omission, mistake, error, defect or inconsistency (as reasonably
determined by the Administrative Agent), so long as such amendment, modification
or supplement does not adversely affect the rights of any Lender or the Lenders
shall have received at least five (5) Business Days’ prior written notice
thereof and the Administrative agent shall not have received, within five (5)
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment,
(b) to add a Guarantor with respect to the Loans or collateral to secure the
Loans or (c) to make administrative changes that do not adversely affect the
rights of any Lender (including as contemplated by Section 2.11(d)(iv), and
2.12(d)(vi)). In addition, the Administrative Agent, without the consent of any
Lender, shall be permitted to enter into (and direct the Collateral Agent, as
applicable, to enter into) any amendments, waivers, modifications or supplements
to any Intercreditor Agreement, if the Administrative Agent would have been
permitted hereunder to enter into a new Intercreditor Agreement which contained
the terms set forth in such


121

--------------------------------------------------------------------------------





amendment, waiver, modification or supplement, at the time when such amendment,
waiver, modification or supplement is entered into.
In addition, notwithstanding the foregoing, in situations not otherwise governed
by Sections 2.11 and 2.12, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, and the Designated Borrower (x) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
(collectively, the “Additional Extensions of Credit”) to share ratably in the
benefits of this Agreement and the other Loan Documents with the Term Loans and
the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders; provided, however, that no such amendment shall permit the
Additional Extensions of Credit to share in preference to the Term Loans in the
application of any mandatory prepayments without the consent of Required Lenders
(without giving effect to such Additional Extensions of Credit).
The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of such Lender. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on any Loan Party in any case shall entitle any Loan Party
to any other or further notice or demand in similar or other circumstances.
Any such waiver and any such amendment or modification pursuant to this Section
10.01 shall be binding upon the Borrowers, the Lenders, the Administrative Agent
and all future holders of the Loans. In the case of any waiver, the Borrowers,
the Lenders and the Administrative Agent shall be restored to their former
positions and rights hereunder and under the other Loan Documents, and any
Default or Event of Default that is waived pursuant to this Section 10.01 shall
be deemed to be cured and not continuing during the period of such waiver.

10.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail, sent
by telecopier (except for any notices sent to the Administrative Agent) as
follows or sent by electronic communication as provided in subsection (b) below,
and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Borrowers or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified on Schedule 10.02 or in its
Administrative Questionnaire.


122

--------------------------------------------------------------------------------





Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when received (except that, if
not received during normal business hours for the recipient, shall be deemed to
have been received at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b). Notwithstanding the foregoing, (a) no notice to the
Administrative Agent shall be effective until received by the Administrative
Agent and (b) any such notice or other communication shall at the request of the
Administrative Agent be provided to any sub agent appointed pursuant to Section
9.05 as designated by the Administrative Agent from time to time.
(b)    Electronic Communications. Notices and other communications to the
Administrative Agent or the Lenders may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites, including the
Platform) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender pursuant to Article
II if such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrowers may, in their discretion, agree to accept
notices and other communications to the Administrative Agent or the Borrowers
hereunder by electronic communications pursuant to procedures approved by the
Administrative Agent or the Borrowers, provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. Each Loan Party
understands that the distribution of material through an electronic medium is
not necessarily secure and that there are confidentiality and other risks
associated with such distribution. In no event shall the Administrative Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrowers, any Lender or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise)


123

--------------------------------------------------------------------------------





arising out of the Borrowers’ or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses have resulted from the gross
negligence, bad faith or willful misconduct of such Agent Party, as determined
by a final non-appealable judgment of a court of competent jurisdiction;
provided, however, that in no event shall the Borrowers or any Agent Party have
any liability to the Borrowers, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages); provided that such waiver shall not limit any Loan Party’s
reimbursement or indemnification obligations under Sections 10.04(a) or
10.04(b), respectively. Each Loan Party, each Lender, and the Administrative
Agent agrees that the Administrative Agent may, but shall not be obligated to,
store any electronic communication on the Platform in accordance with the
Administrative Agent’s customary document retention procedures and policies.
(d)    Defaults. Any notice of Default or Event of Default may be provided by
telephone if confirmed promptly thereafter by delivery of written notice
thereof.
(e)    Change of Address, Etc. The Borrowers and the Administrative Agent may
change its address, electronic mail address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, electronic mail address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Designated Borrower and the Administrative Agent. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.
(f)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices purportedly
given by or on behalf of the Borrowers, even if (i) such notices were not made
in a manner specified herein, were incomplete or were not preceded or followed
by any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
(g)    Private Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States federal and state securities laws, to
make reference to information that is not made available through the
“Public-Side Information” portion of the Platform and that may contain
Private-Side Information. In the event that any Public Lender has determined for
itself to not access any information disclosed through the Platform or
otherwise, such Public Lender acknowledges that (i) other Lenders may have
availed themselves of such information and (ii) no Borrower nor the
Administrative Agent has any responsibility for such Public Lender’s decision to
limit the scope of the information it has obtained in connection with this
Agreement and the other Loan Documents.


124

--------------------------------------------------------------------------------






10.03    No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall impair such right, remedy, power or privilege or be construed to be a
waiver of any default or acquiescence therein; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder or under any other
Loan Document preclude any other or further exercise thereof or the exercise of
any other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided and in the other Loan Documents are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
Any forbearance or failure to exercise, and any delay in exercising, any right,
power or remedy hereunder shall not impair any such right, power or remedy or be
construed to be a waiver thereof, nor shall it preclude the further exercise of
any such right, power or remedy.

10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrowers shall pay (i) all reasonable and
documented out-of-pocket legal and other expenses incurred by the Agents and
their respective Affiliates and the Collateral Agent (including the reasonable
and documented fees, charges and disbursements of a single counsel for the
Agents and the Arrangers, a single local counsel in each relevant jurisdiction
and any special counsel reasonably deemed necessary by the Administrative Agent
and a separate counsel for the Collateral Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation, due
diligence, negotiation, execution, delivery, administration and enforcement of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all reasonable
and documented out-of-pocket legal and other expenses (including the cost of any
investigation or preparation) incurred by any Agent or any Lender or Collateral
Agent (including the reasonable fees, charges and disbursements of any counsel
for any Agent or any Lender), limited to one firm of counsel for all Indemnitees
(as defined below), taken as a whole, and if necessary, by a single firm of
local counsel in each appropriate jurisdiction for all such Indemnitees, taken
as a whole (and, in the case of an actual or perceived conflict of interest
where the indemnified party affected by such conflict notifies the Designated
Borrower of the existence of such conflict, of another firm of counsel for such
affected Indemnitees and local counsel for the conflicted party and a separate
counsel for the Collateral Agent), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section 10.04, or (B) in
connection with the Loans made hereunder, including all such reasonable and
documented out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans; provided, that your reimbursement
obligations in respect of legal fees and expenses under clause (i) above (other
than with respect to costs, fees and expenses related to (1) real estate
collateral-related matters (including, for the avoidance of doubt, diligence
with respect thereto) and (2) solely in the event of an actual or perceived
conflict of interest in respect of any local counsel engaged by you, local
counsel/special mining counsel in any relevant jurisdiction) shall be limited to
$500,000 through the Closing Date.
(b)    Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), the Arrangers and each Lender,
and each Related Party of any of the foregoing


125

--------------------------------------------------------------------------------





Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities
(including any Environmental Liability) and related reasonable and documented
out-of-pocket fees and expenses (including the reasonable documented
out-of-pocket fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee
(whether or not such investigation, litigation, claim or proceeding is brought
by the Borrowers, the Borrowers’ equity holders, affiliates or creditors or an
Indemnitee and whether or not any such Indemnitee is otherwise a party thereto)
or by the Borrowers or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration and enforcement of this Agreement and
the other Loan Documents, (ii) any Loan or the use or proposed use of the
proceeds therefrom and (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrowers or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are found in a final, non-appealable judgment by a court of
competent jurisdiction to (x) have resulted from the bad faith, gross negligence
or willful misconduct of such Indemnitee (or any of such Indemnitee’s controlled
affiliates or any of its or their respective officers, directors, employees,
agents, controlling persons or members of any of the foregoing), (y) result from
a claim brought by the Borrowers or any other Loan Party against an Indemnitee
for material breach of such Indemnitee’s obligations hereunder or under any
other Loan Document or (z) have arisen out of or in connection with any claim,
litigation, loss or proceeding not involving an act or omission of the Borrowers
or any of its Related Parties and that is brought by an Indemnitee against
another Indemnitee (other than any claims against an Indemnitee in its capacity
or in fulfilling its role as an administrative agent or arranger or any similar
role under this Agreement or any claims arising out of any act or omission of
the Borrowers or any of their Affiliates). Each Borrower also agrees that no
Indemnitee shall have any liability (whether direct or indirect, in contract,
tort or otherwise) to such Borrower for or in connection with this Agreement or
the other Loan Documents, any transactions contemplated hereby or thereby or
such Indemnitees’ role or services in connection herewith or therewith, except
to the extent that any liability for losses, claims, demands, damages,
liabilities or expenses incurred by the Borrowers (i) resulted from the bad
faith, gross negligence or willful misconduct of such Indemnitee or (ii)
resulted from a material breach by such Indemnitee (or any of such Indemnitee’s
controlled affiliates or any of its or their respective officers, directors,
employees, agents, controlling persons or members of any of the foregoing) of
the terms of this Agreement or the other Loan Documents (in the case of clauses
(i) and (ii), as determined by a court of competent jurisdiction in a final,
non-appealable judgment). This Section 10.04(b) shall not apply with respect to
Taxes other than any taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrowers for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section 10.04 to be paid by it to the Administrative Agent (or any
sub-agent thereof), the Arrangers or any Related Party of any of the


126

--------------------------------------------------------------------------------





foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Arrangers or such Related Party, as the case may be,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the
Arrangers, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or the Arrangers in connection with
such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.09(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each hereby waives, any claim
against the Borrowers and their Affiliates or any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof; provided that such waiver shall not limit
any Loan Party’s reimbursement or indemnification obligations under Sections
10.04(a) or 10.04(b), respectively. No Indemnitee referred to in subsection (b)
above or the Borrowers and their Affiliates shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby, except to the
extent such damages result from the gross negligence, bad faith or willful
misconduct of such Indemnitee.
(e)    Payments. All amounts due under this Section 10.04 shall be payable not
later than ten (10) Business Days after demand therefor.
(f)    Survival. The agreements in this Section 10.04 shall survive the
resignation of the Administrative Agent and the Arrangers, the replacement of
any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations and Secured Hedging
Obligations. The reimbursement, indemnity and contribution obligations of the
Borrowers under this Section 10.04 will be in addition to any liability which
the Borrowers may otherwise have, will extend upon the same terms and conditions
to any affiliate of any Indemnitee and the partners, members, directors, agents,
employees, and controlling persons (if any), as the case may be, of any
Indemnitee and any such affiliate, and will be binding upon and inure to the
benefit of any successors and assigns of the Borrowers, any Indemnitee, any such
affiliate, and any such Person.

10.05    Marshalling; Payments Set Aside. Neither any Agent nor any Lender or
Collateral Agent shall be under any obligation to marshal any assets in favor of
any Loan Party or any other Person or against or in payment of any or all of the
Obligations. To the extent that any payment by or on behalf of the Borrowers is
made to the Agents, the Arrangers or any Lender, or the Agents, the Arrangers,
any Lender or the Collateral Agent enforces any security interests or exercises
its right of setoff, and such payment or the proceeds of such enforcement or
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the


127

--------------------------------------------------------------------------------





Agents, the Arrangers or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, and all Liens,
rights and remedies therefor or related thereto, shall be revived and continued
in full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, in the
applicable currency of such recovery or payment. The obligations of the Lenders
under clause (b) of the preceding sentence shall survive Payment in Full and the
termination of this Agreement.

10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder,
except through a transaction permitted hereunder, without the prior written
consent of the Administrative Agent and the Designated Borrower (which consent
shall not be unreasonably withheld, delayed or conditioned) and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of subsection (b)
of this Section 10.06, (ii) by way of participation in accordance with the
provisions of subsection (d) of this Section 10.06 or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section 10.06, provided that the Designated Borrower shall be deemed to
have consented to such assignment if the Designated Borrower has not otherwise
rejected in writing such assignment within ten (10) Business Days of the date on
which such assignment is requested. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section 10.06 and, to the
extent expressly contemplated hereby, the Related Parties of each of the Agents,
the Arrangers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time sell, assign or
transfer to one or more Eligible Assignees, upon the giving of notice to the
Designated Borrower and the Administrative Agent, all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it or other Obligations); provided
that:
(i)    except (a) in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it, which
such amount is less than the applicable minimum transfer amount set forth below,
or (b) in the case of an assignment to a Lender or an Affiliate of a Lender or
an Approved Fund with respect to a Lender, the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the Commitment is not then in effect, the principal outstanding balance of the
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade


128

--------------------------------------------------------------------------------





Date, shall not be less than $1,000,000, unless each of the Administrative Agent
and, so long as no Event of Default under Section 8.01(a), (f) or (g) has
occurred and is continuing, the Designated Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, that the
Designated Borrower shall be deemed to have consented to an assignment unless it
shall have objected thereto by written notice to the Administrative Agent within
ten (10) Business Days after having received notice thereof; provided however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;
(ii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned;
(iii)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500 (provided however, that the
Administrative Agent may in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment) and the Eligible Assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire and such forms, certificate or other evidence, if
any, as the assignee under such Assignment and Assumption may be required to
deliver pursuant to Section 3.01; and
(iv)    pro rata assignments shall not be required and each assignment shall be
of a uniform, and not varying, percentage of all rights and obligations under
and in respect of any applicable Loan and related Commitments.
Subject to acceptance and recording thereof in the Register by the
Administrative Agent pursuant to subsection (c) of this Section 10.06, from and
after the closing date specified in each Assignment and Assumption, the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Section 3.01
(subject to the requirements and limitations therein, including the requirements
of Section 3.01(e)), 3.04, 3.05 and 10.04 with respect to facts and
circumstances occurring prior to the closing date of such assignment. Upon
request, the Borrowers (at their expense) shall execute and deliver a Note to
the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section 10.06.


129

--------------------------------------------------------------------------------





In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
Assignment and Assumption shall make such additional payments to Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations, or other compensating actions, to each of which the applicable
assignee and assignor hereby irrevocably consent), to (x) pay and satisfy in
full all payment liabilities then owed by such Defaulting Lender to the
Administrative Agent and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full Applicable
Percentage of all Loans. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Each Lender, upon execution and delivery hereof or upon succeeding to an
interest in the Commitments and Loans, as the case may be, represents and
warrants as of the Closing Date or as of the effective date of such Assignment
and Assumption that (i) it is an Eligible Assignee; (ii) it has experience and
expertise in the making of or investing in commitments or loans such as the
applicable Commitments or Loans, as the case may be and (iii) it will make or
invest in, as the case may be, its Commitments or Loans for its own account in
the ordinary course and without a view to distribution of such Commitments or
Loans within the meaning of the Securities Act or the Exchange Act or other
federal securities laws (it being understood that, subject to the provisions of
this Section 10.06, the disposition of such Commitments or Loans or any
interests therein shall at all times remain within its exclusive control).
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of (and stated interest on) the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrowers, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. Any assignment of any Loan, whether or not evidenced by a Note,
shall be effective only upon appropriate entries with respect thereto being made
in the Register (and each Note shall expressly so provide). The Register shall
be available for inspection by the Borrowers at any reasonable time and from
time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent and the Lenders shall continue to deal


130

--------------------------------------------------------------------------------





solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender, to the extent that it has a consent right hereunder,
will not, without the consent of the Participant, agree to any amendment, waiver
or other modification described in clauses (a), (b), (c), (g) and (h) of the
first proviso to Section 10.01 that affects such Participant (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Commitment shall not constitute a change in the terms of such
participation, and that an increase in any Commitment or Loan shall be permitted
without the consent of any participant if the participant’s participation is not
increased as a result thereof). Subject to subsection (e) of this Section 10.06,
each Borrower agrees that each Participant shall be entitled to the benefits of
Section 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment, provided, that in the case of Section 3.01,
such Participant shall have complied with the requirements of such section (it
being understood that the documentation required under Section 3.01(e) shall be
delivered to the participating Lender). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender; such Participant agrees to be subject to Section 2.10 as though
it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest on) of each Participant’s interest in the Loans or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that the relevant parties, acting reasonably and in good faith, determine that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations and Section 1.163-5(b) of the Proposed
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender and each Loan Party shall
treat each Person whose name is recorded in the Participant Register pursuant to
the terms hereof as the owner of such participation for all purposes of this
Agreement, notwithstanding notice to the contrary.
(e)    Limitation upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01, 3.04 or 3.05 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Designated Borrower’s prior written consent.
No Participant shall be entitled to the benefits of Section 3.01 unless the
Borrowers are notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with Section
3.01(e) as though it were a Lender.


131

--------------------------------------------------------------------------------





(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto; provided further, that in no event
shall the applicable Federal Reserve Bank, pledgee or trustee, be considered to
be a “Lender” or be entitled to require the assigning Lender to take or omit to
take any action hereunder.
(g)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state Laws based on the Uniform Electronic Transactions
Act.

10.07    Treatment of Certain Information; Confidentiality. Each of the Agents,
Arrangers and the Lenders agrees that it will treat as confidential all
information provided to it hereunder or under any other Loan Document by or on
behalf of the Borrowers or any of its Subsidiaries or Affiliates, except to the
extent such information (a) is publicly available or becomes publicly available
other than by reason of disclosure by the Agents, Arrangers or the Lenders, any
of their respective affiliates or representatives in violation of this Agreement
or the other Loan Documents, (b) was received by the Agents, Arrangers and the
Lenders from a source (other than the Borrowers or any of their affiliates,
advisors, members, directors, employees, agents or other representatives) not
known by the Agents, Arrangers and the Lenders to be prohibited from disclosing
such information to such Person by a legal, contractual or fiduciary obligation
to the Borrowers and (c) to the extent that such information was already in the
Agents’, Arrangers’ and the Lenders’ possession from a source other than a
Borrower or any of its affiliates, advisors, members, directors, employees,
agents or other representatives or is independently developed by such Person
without the use of or reference to any such confidential information; provided,
however, that nothing herein will prevent the Agents, Arrangers and the Lenders
from disclosing any such information (including information regarding
Disqualified Institutions) (a) pursuant to the order of any court or
administrative agency or in any pending legal or administrative proceeding, or
otherwise as required by applicable Law or compulsory legal process (in which
case such Person agrees to inform the Designated Borrower promptly thereof to
the extent not prohibited by law), (b) upon the request or demand of any
regulatory authority or any self-regulatory authority having jurisdiction over
such Person or any of its affiliates, (c) to such Person’s affiliates and their
respective officers, directors, partners, members, employees, legal counsel,
independent auditors and other experts or agents who need to know such
information and on a confidential basis and who have been advised of their
obligation to keep information of this type confidential or are bound by an
agreement to keep information of this type confidential (with such Agent,
Arranger or Lender being responsible for such person’s compliance with this
Section 10.07), (d) to potential and prospective Lenders, assignees,
participants and any direct or indirect contractual counterparties to any
Hedging Agreement relating to the Borrowers or its obligations under this
Agreement (other than Disqualified Institutions), in each case,


132

--------------------------------------------------------------------------------





subject to such recipient’s agreement (which agreement may be in writing or by
“click through” agreement or other affirmative action on the part of the
recipient to access such information and acknowledge its confidentiality
obligations in respect thereof pursuant to customary syndication practice) to
keep such information confidential on substantially the terms set forth in this
Section 10.07, (e) to ratings agencies who have agreed to keep such information
confidential on terms no less restrictive than this Section 10.07 in any
material respect or otherwise on terms acceptable to the Designated Borrower in
connection with obtaining ratings of the Term Loans, (f) for purposes of
establishing a “due diligence” defense, (g) on a confidential basis, to (i) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Loans and (ii) market data
collectors, similar service providers to the lending industry and service
providers to the Administrative Agent or the Collateral Agent in connection with
the administration, settlement and management of this Agreement and the Loan
Documents or (h) disclosures in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder. In addition, the Administrative Agent, in consultation
with the Designated Borrower, may place the customary “tombstone” advertisement
in publications of its choice at its expense; provided, that, no “tombstone”
advertisement may be used or submitted for publication without the prior written
consent of the Designated Borrower and, thereafter, the Administrative Agent
may, from time to time, publish such information until such time that the
Designated Borrower shall have requested in writing that the Arrangers cease any
such further publication.
Each of the Agents, the Arrangers and the Lenders acknowledges that (a) the
information may include material non-public information concerning the Borrowers
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Laws, including
Federal and state securities laws.

10.08    Right of Setoff. In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default or at maturity each Lender is hereby
authorized by each Loan Party at any time or from time to time subject to the
consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed), without notice to any Loan Party or to any other Person
(other than the Administrative Agent), any such notice being hereby expressly
waived, to set off and to appropriate and to apply any and all deposits (general
or special, including Indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts) and any other
Indebtedness at any time held or owing by such Lender to or for the credit or
the account of any Loan Party against and on account of the obligations and
liabilities of any Loan Party to such Lender hereunder, including all claims of
any nature or description arising out of or connected hereto, irrespective of
whether or not (a) such Lender shall have made any demand hereunder or (b) the
principal of or the interest on the Loans or any other amounts due hereunder
shall have become due and payable pursuant to Article II and although such
obligations and liabilities, or any of them, may be contingent or unmatured;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Sections 2.13 and 8.04 and, pending such payment, shall be
segregated


133

--------------------------------------------------------------------------------





by such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender and their
respective Affiliates under this Section 10.08 are in addition to other rights
and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have. Each Lender agrees to notify the Designated
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

10.09    Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, the Borrowers shall pay to the Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and the Borrowers to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to the Borrowers.

10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof; provided
that the provisions contained in each of that certain Engagement Letter dated
April 20, 2018, by and between Jefferies Finance LLC and Contura Energy, Inc.
and each of the Fee Letters, which by their terms survive the execution and
effectiveness of this Agreement and the other Loan Documents shall survive and
not be superseded by this Agreement and the other Loan Documents. Except as
provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means (i.e., “pdf” or “tif”) shall be effective as delivery
of a manually executed counterpart of this Agreement.


134

--------------------------------------------------------------------------------






10.11    Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made hereunder and in any other Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof and the funding of any Borrowing. Such representations, warranties and
agreements have been or will be relied upon by the Administrative Agent and each
Lender, regardless of any investigation made by the Administrative Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent or
any Lender may have had notice or knowledge of any Default at the time of any
Borrowing, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Loan Party set forth in Sections 3.01, 3.04, 3.05, 10.04(a),
10.04(b) and 10.08 and the agreements of Lenders set forth in Sections 2.10,
9.03 and 10.04(c) shall survive the payment of the Loans and the termination
hereof.

10.12    Severability. If any provision of this Agreement or the other Loan
Documents or any obligation hereunder or under any other Loan Document is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions or obligations of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions or obligations with valid provisions or
obligations the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions or obligations. The invalidity
of a provision or obligation in a particular jurisdiction shall not invalidate
or render unenforceable such provision or obligation in any other jurisdiction.

10.13    Replacement of Lenders. If (a) any Lender requests compensation under
Section 3.04, (b) the Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (c) any Lender is at such time a Defaulting Lender or has given
notice pursuant to Section 3.02 or (d) any Lender becomes a “Nonconsenting
Lender” (hereinafter defined), then the Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to (and such Lender shall) assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interest, rights and obligations under
this Agreement and the related Loan Documents to an assignee selected by the
Borrowers that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
(a)    the Administrative Agent shall have received the assignment fee specified
in Section 10.06(b) (provided however, that the Administrative Agent may in its
sole discretion elect to waive such processing and recordation fee in the case
of any assignment);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts);


135

--------------------------------------------------------------------------------





(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws, and
(e)    neither the Administrative Agent nor any Lender shall be obligated to be
or to find the assignee.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply. In the event that (x) any Borrower or the Administrative Agent
has requested the Lenders to consent to a departure or waiver of any provisions
of the Loan Documents or to agree to any amendment thereto and (y) the Required
Lenders or Required Facility Lenders, as applicable, have agreed to such
consent, waiver or amendment, then any such Lender, who does not agree to such
consent, waiver or amendment and whose consent would otherwise be required for
such departure, waiver or amendment, shall be deemed a “Nonconsenting Lender.”
Any such replacement shall not be deemed a waiver of any rights that the
Borrowers shall have against the replaced Lender.
Each Lender agrees that if the Borrowers exercises its option hereunder to cause
an assignment by such Lender as a Nonconsenting Lender or otherwise pursuant to
this Section 10.13, such Lender shall, promptly after receipt of written notice
of such election, execute and deliver all documentation necessary to effectuate
such assignment in accordance with Section 10.06. In the event that a Lender
does not comply with the requirements of the immediately preceding sentence
within one (1) Business Day after receipt of such notice, each Lender hereby
authorizes and directs the Administrative Agent to execute and deliver such
documentation as may be required to give effect to an assignment in accordance
with Section 10.06 on behalf of a Nonconsenting Lender or Lender replaced
pursuant to this Section 10.13, and any such documentation so executed by the
Administrative Agent shall be effective for purposes of documenting an
assignment pursuant to Section 10.06.

10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.
(b)    CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) OF THE FOLLOWING SENTENCE,
ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING
HERETO OR ANY OTHER LOAN DOCUMENTS, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT
IN ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF
MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER


136

--------------------------------------------------------------------------------





JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK.  BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH LOAN PARTY, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE (SUBJECT TO CLAUSE (E) BELOW) JURISDICTION AND
VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES
THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE
BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE
LOAN PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.02; (D) AGREES
THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE LOAN PARTY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND (E) AGREES THAT THE AGENTS, ARRANGERS, COLLATERAL AGENT AND LENDERS RETAIN
THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN
CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY LOAN DOCUMENT OR AGAINST
ANY COLLATERAL OR THE ENFORCEMENT OF ANY JUDGMENT, AND HEREBY SUBMITS TO THE
JURISDICTION OF, AND CONSENTS TO VENUE IN, ANY SUCH COURT.

10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR UNDER
ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE
SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT
IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL
ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT
TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS
WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON
THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS
AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT
IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 10.15 AND EXECUTED BY EACH OF THE PARTIES
HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY
OTHER DOCUMENTS OR AGREEMENTS RELATING


137

--------------------------------------------------------------------------------





TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

10.16    USA PATRIOT Act Notice. Each Lender that is subject to the PATRIOT Act
and/or the Beneficial Ownership Regulation and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies each Loan Party that
pursuant to the requirements of the PATRIOT Act and the Beneficial Ownership
Regulation, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the PATRIOT Act and the Beneficial Ownership Regulation.

10.17    Time of the Essence. Time is of the essence of the Loan Documents.

10.18    No Advisory or Fiduciary Responsibility Each Loan Party agrees that
nothing in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Agent, Arranger or Lender, on the one hand, and such Loan Party, its
stockholders or its affiliates, on the other. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Agents and the Arrangers and the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Borrowers and their Affiliates, on the one hand, and the Agents and
the Arrangers, on the other hand, (B) each Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each Agent, each Arranger and each Lender is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for any Loan Party, its management, stockholders,
creditors or any of its affiliates or any other Person with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Loan Party, its
stockholders or its Affiliates on other matters) or any other obligation to any
Loan Party except the obligations expressly set forth in the Loan Documents and
(B) neither any of the Agents nor any of the Arrangers nor any Lender has any
obligation to the Borrowers or any of their respective Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Agents and the
Arrangers and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that conflict with those of
the Borrowers and their respective Affiliates, and neither any of the Agents nor
any of the Arrangers has any obligation to disclose any of such interests to the
Borrowers or their respective Affiliates. Each Loan Party agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Loan Party, in connection
with such transaction or the process leading thereto. To the fullest extent
permitted by law, each Borrower hereby waives and releases any claims that it
may have against the Agents and the Arrangers with respect to any breach or


138

--------------------------------------------------------------------------------





alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

10.19    Release of Liens and Release from Guaranty.
(a)    Subject to the terms of the Intercreditor Agreements, the Lenders hereby
authorize and direct the Collateral Agent to release any Lien granted to or held
by the Collateral Agent upon any Collateral (A) after Payment in Full and the
termination or expiration of all Secured Hedging Agreements (other than
obligations and liabilities under Secured Hedging Agreements that have been cash
collateralized or as to which other arrangements reasonably satisfactory to the
applicable counterparties shall have been made) and payment of any obligations
due and owing under all Secured Hedging Agreements, (B) upon any sale or other
transfer by any Loan Party of any Collateral that is permitted under this
Agreement (other than a sale or other transfer to a Loan Party) or upon
effectiveness of any written direction by the consent to the release of the
security interest created under any Security Document in any Collateral pursuant
to Section 10.01, (C) upon a designation of a Restricted Subsidiary as an
Unrestricted Subsidiary permitted hereunder, with respect to the Collateral
owned by such Unrestricted Subsidiary, (D) upon the approval, authorization or
ratification in writing by the Required Lenders (or such other percentage of the
Lenders whose consent is required by Section 10.01) with respect to the release
of such Collateral and (E) upon a Guarantor no longer being a Guarantor by
virtue of the definition thereof or a transaction permitted hereunder, with
respect to the Collateral owned by such Guarantor. After either (v) Payment in
Full and the termination or expiration of all Secured Hedging Agreements (other
than obligations and liabilities under Secured Hedging Agreements that have been
cash collateralized or as to which other arrangements reasonably satisfactory to
the applicable counterparties shall have been made) and payment of any
obligations due and owing under all Secured Hedging Agreements, (w) upon any
sale or other transfer of a Loan Party that is permitted under this Agreement
(other than a sale or other transfer to a Loan Party), (x) upon a designation of
a Restricted Subsidiary as an Unrestricted Subsidiary permitted hereunder, (y)
upon the approval, authorization or ratification in writing by the Required
Lenders (or such other percentage of the Lenders whose consent is required by
Section 10.01) with respect to the release of any Guarantor under the terms of
the Guaranty or (z) upon a Guarantor no longer being a Guarantor by virtue of
the definition thereof or a transaction permitted hereunder, each applicable
Guarantor (or, in the case of clause (w) above, the applicable Guarantor so sold
or transferred) shall automatically be released from the Guaranty, all without
delivery of any instrument or performance of any act by any Person; provided
that any such release of guarantee obligations shall be deemed subject to the
provision that such guarantee obligations shall be reinstated if after such
release any portion of any payment in respect of the Obligations guaranteed
thereby shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made.
(b)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, in connection with any termination or release pursuant to this
Section 10.19, the Administrative Agent and/or Collateral Agent shall be, and
are hereby irrevocably authorized by each Lender (without requirement of notice
to or consent of any Lender) to execute and deliver, and shall promptly execute
and deliver to the


139

--------------------------------------------------------------------------------





applicable Loan Party, at such Loan Party’s expense, all documents that such
Loan Party shall reasonably request to evidence such termination or release
(including (1) UCC termination statements and (2) in the case of a release of
Mortgages, a partial release) and return to the Borrowers, the possessory
Collateral that is in the possession of the Collateral Agent and is the subject
of such release.
(c)    Any execution and delivery of documents, or the taking of any other
action, by the Administrative Agent and/or Collateral Agent pursuant to this
Section 10.19 shall be without recourse to or warranty by the Administrative
Agent or Collateral Agent.

10.20    Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

10.21    Independent Nature of Lenders’ Rights. Nothing contained herein or in
any other Loan Document, and no action taken by Lenders pursuant hereto or
thereto, shall be deemed to constitute Lenders as a partnership, an association,
a Joint Venture or any other kind of entity. The amounts payable at any time
hereunder to each Lender shall be a separate and independent debt, and each
Lender shall be entitled to protect and enforce its rights arising out hereof
and it shall not be necessary for any other Lender to be joined as an additional
party in any proceeding for such purpose.

10.22    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)     a reduction in full or in part or cancellation of any such liability;
(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


140

--------------------------------------------------------------------------------






10.23    Original Issue Discount. THE TERM LOANS MAY BE TREATED AS ISSUED WITH
ORIGINAL ISSUE DISCOUNT FOR UNITED STATES FEDERAL INCOME TAX PURPOSES. THE ISSUE
PRICE, AMOUNT OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND YIELD TO MATURITY OF
THE LOANS MAY BE OBTAINED BY WRITING TO THE DESIGNATED BORROWER AT ITS ADDRESS
SPECIFIED HEREIN.

10.24    Amendment and Restatement; Existing Credit Agreement.
(a)    From and after the Closing Date, the Existing Credit Agreement shall be
amended and restated in its entirety by this Agreement, and the Existing Credit
Agreement shall thereafter be of no further force and effect, except that the
Borrowers, the Administrative Agent and the Lenders agree that (i) the
incurrence by the Initial Borrower of the “Obligations” under and as defined in
the Existing Credit Agreement (whether or not such Obligations are contingent as
of the Closing Date) that are not repaid on the Closing Date with proceeds of
Loans hereunder shall continue to exist under and be evidenced by this Agreement
and the other Loan Documents, (ii) except as otherwise agreed by any Lender, the
Loan Parties shall pay any break funding costs incurred on the Closing Date
under Section 3.05 of the Existing Credit Agreement, (iii) the Existing Credit
Agreement shall continue to evidence the representations and warranties made by
the Initial Borrower prior to the Closing Date, (iv) except as expressly stated
herein or amended, restated, amended and restated or otherwise modified, the
other Loan Documents are ratified and confirmed as remaining unmodified and in
full force and effect with respect to all Obligations, and (v) the Existing
Credit Agreement shall continue to evidence any action or omission performed or
required to be performed pursuant to the Existing Credit Agreement prior to the
Closing Date (including any failure, prior to the Closing Date, to comply with
the covenants contained in the Existing Credit Agreement). The amendments and
restatements set forth herein shall not cure any breach thereof or any “Default”
or “Event of Default” under and as defined in the Existing Credit Agreement
existing prior to the Closing Date. This Agreement is not in any way intended to
constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement.
(b)    The terms and conditions of this Agreement and the Administrative
Agent’s, the Lenders’ and the L/C Issuer’s rights and remedies under this
Agreement and the other Loan Documents shall apply to all of the Obligations
existing under the Existing Credit Agreement and the Letters of Credit issued
thereunder.
(c)    On and after the Closing Date, (i) all references to the Existing Credit
Agreement (or to any amendment or any amendment and restatement thereof) in the
Loan Documents (other than this Agreement) shall be deemed to refer to the
Existing Credit Agreement, as amended and restated hereby (as it may be further
amended, restated, amended and restated or otherwise modified), (ii) all
references to any section (or subsection) of the Existing Credit Agreement or in
any Loan Document (but not herein) shall be amended to become, mutatis mutandis,
references to the corresponding provisions of this Agreement and (iii) except as
the context otherwise provides, on or after the Closing Date, all references to
this Agreement herein (including for purposes of indemnification and
reimbursement of fees) shall be deemed to be references to the Existing Credit
Agreement, as amended and restated hereby (as it may be further amended,
modified or restated).


141

--------------------------------------------------------------------------------






ARTICLE XI.
THE DESIGNATED BORROWER

11.01    Appointment; Nature of Relationship. The Initial Borrower (or after a
Permitted Internal Restructuring, the Borrower that becomes its
successor-in-interest hereunder) is hereby appointed by each of the Borrowers as
its contractual representative (in such capacity, herein referred to as the
“Designated Borrower”) hereunder and under each other Loan Document, and each of
the Borrowers irrevocably authorizes the Designated Borrower to act as the
contractual representative of such Borrower with the rights and duties expressly
set forth herein and in the other Loan Documents. The Designated Borrower agrees
to act as such contractual representative upon the express conditions contained
in this Article XI. Additionally, the Borrowers hereby appoint the Designated
Borrower as their agent to receive all of the proceeds of the Loans, at which
time the Designated Borrower shall promptly disburse such Loans to the
appropriate Borrowers. The Administrative Agent and the Lenders, and their
respective officers, directors, agents or employees, shall not be liable to the
Designated Borrower or any Borrower for any action taken or omitted to be taken
by the Designated Borrower or the Borrowers pursuant to this Section 11.01. For
the avoidance of doubt, each of the Loan Parties hereby appoints the Designated
Borrower to act as its agent for all purposes of this Agreement, the other Loan
Documents and all other documents and electronic platforms entered into in
connection herewith and agrees that (a) the Designated Borrower may execute such
documents and provide such authorizations on behalf of such Loan Parties as the
Designated Borrower deems appropriate in its sole discretion and each Loan Party
shall be obligated by all of the terms of any such document and/or authorization
executed on its behalf, (b) any notice or communication delivered by the
Administrative Agent or a Lender to the Designated Borrower shall be deemed
delivered to each Loan Party and (c) the Administrative Agent or the Lenders may
accept, and be permitted to rely on, any document, authorization, instrument or
agreement executed by the Designated Borrower on behalf of each of the Loan
Parties.

11.02    Powers. The Designated Borrower shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Designated
Borrower by the terms of each thereof, together with such powers as are
reasonably incidental thereto. The Designated Borrower shall have no implied
duties to the Borrowers, or any obligation to the Lenders to take any action
thereunder except any action specifically provided by the Loan Documents to be
taken by the Designated Borrower.

11.03    Employment of Agents. The Designated Borrower may execute any of its
duties as the Designated Borrower hereunder and under any other Loan Document by
or through authorized officers.

11.04    No Successor Designated Borrower. The Designated Borrower may not
resign from its capacity as Designated Borrower under this Agreement.

11.05    Execution of Loan Documents. The Borrowers hereby empower and authorize
the Designated Borrower, on behalf of the Borrowers, to execute and deliver to
the Administrative Agent and the Lenders the Loan Documents and all related
agreements, certificates, notices, consents, documents or instruments as shall
be necessary or appropriate to effect the purposes of the Loan Documents,
including, without limitation, the Compliance Certificates. Each Borrower agrees
that any action taken by the


142

--------------------------------------------------------------------------------





Designated Borrower or the Borrowers in accordance with the terms of this
Agreement or the other Loan Documents, and the exercise by the Designated
Borrower of its powers set forth therein or herein, together with such other
powers that are reasonably incidental thereto, shall be binding upon all of the
Borrowers.
[Remainder of page intentionally left blank]




143

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Amended and Restated
Credit Agreement to be duly executed and delivered as of the date first above
written.


BORROWER:
 
 
CONTURA ENERGY, INC.
 
 
By:
/s/ C. Andrew Eidson
Name:
C. Andrew Eidson
Title:
Executive Vice President, Chief
Financial Officer and Treasurer



Signature Page to Amended and Restated Credit Agreement - Contura

--------------------------------------------------------------------------------









ADMINISTRATIVE AGENT,
COLLATERAL AGENT AND A LENDER:
 
JEFFERIES FINANCE LLC
 
 
By:
/s/ John Koehler
Name:
John Koehler
Title:
Senior Vice President





Signature Page to Amended and Restated Credit Agreement - Contura